       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 1 of 184   594
     J5DKKOU1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA

4                  v.                              17 CR 417 (AKH)

5    ALI KOURANI,
                                                   Jury Trial
6                       Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   May 13, 2019
9                                                  10:30 a.m.

10   Before:

11                         HON. ALVIN K. HELLERSTEIN,

12                                                 District Judge
                                                     And A Jury
13

14

15                                 APPEARANCES

16
     GEOFFREY S. BERMAN
17        United States Attorney for the
          Southern District of New York
18   AMANDA L. HOULE
     EMIL J. BOVE III
19        Assistant United States Attorneys

20
     ALEXEI SCHACHT
21        Attorney for Defendant

22   ALSO PRESENT: KERI SHANNON, Special Agent FBI
     MARGARET SHIELDS, Paralegal, US Attorney's Office
23

24

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 2 of 184            595
     J5DKKOU1                    Costello - Direct

1              (In open court; jury present)

2              (Trial resumed)

3              THE COURT:    Good morning, members of the jury.           Be

4    seated, everyone.     I'm sorry that I was late this morning.             I

5    know that I delayed you because it's now 10:35.          Excuse me.

6              Ms. Houle.

7              MS. HOULE:    Your Honor, the government calls Special

8    Agent Joseph Costello.

9              THE COURT:    Okay.

10             Good morning.

11             Pay attention to the oath, please.

12    JOSEPH COSTELLO,

13         called as a witness by the Government,

14         having been duly sworn, testified as follows:

15             THE WITNESS:     Joseph Costello, C-o-s-t-e-l-l-o.

16             THE COURT:    You may inquire, Ms. Houle.

17             MS. HOULE:    Thank you, your Honor.

18             Your Honor, before I begin, I would just note for the

19   record that this is the witness through whom the government

20   will offer one of the defendant's proffer statements, and

21   that's on the consent of the defense.

22             THE COURT:    Okay.

23   DIRECT EXAMINATION

24   BY MS. HOULE:

25   Q.   Good morning.    Where do you work?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 3 of 184   596
     J5DKKOU1                    Costello - Direct

1    A.   I'm a special agent at the FBI.

2    Q.   How long have you worked for the FBI?

3    A.   Approximately four and a half years.

4    Q.   What did you do before you joined the FBI?

5    A.   I was a special agent at the United States Department of

6    State, Diplomatic Security Service.

7    Q.   To what squad are you currently assigned at the FBI?

8    A.   I'm currently assigned to C5, organized crime.

9    Q.   How long have you been on that squad?

10   A.   Just about a month.

11   Q.   What did you do before you were on that squad?

12   A.   I was assigned to CT9.

13   Q.   What is the focus of CT9?

14   A.   CT9 is focused on the Iranian threat network and Hezbollah.

15   Q.   How long were you on squad CT9?

16   A.   Approximately three and a half years.

17   Q.   Do you know a man named Ali Kourani?

18   A.   I do.

19   Q.   Do you see him here in the courtroom today?

20   A.   I do.

21   Q.   If you could identify him based on a piece of clothing that

22   he's wears and where he's sitting?

23   A.   Sitting over there, in the white shirt.

24             THE COURT:    Let the record reflect that that's the

25   identification of the defendant.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 4 of 184   597
     J5DKKOU1                    Costello - Direct

1                MS. HOULE:   Thank you, your Honor.

2    BY MS. HOULE:

3    Q.   Directing your attention to August 9th, 2016, did you meet

4    with the defendant that day?

5    A.   I did.

6    Q.   Was that the first time that you met the defendant?

7    A.   Yes.

8    Q.   And where was that meeting?

9    A.   The United States Embassy in Beirut, Lebanon.

10   Q.   Why had you traveled to Beirut?

11   A.   To interview the defendant.

12   Q.   Why was the defendant at the embassy that day?

13   A.   The defendant had previously come to the embassy seeking to

14   meet with the U.S. Government, and we had followed up to meet

15   with them then.

16   Q.   Who was present for your meeting with the defendant?

17   A.   Myself, the defendant, Special Agent Gary Battista from my

18   squad, and a member of a U.S. intelligence agency.

19   Q.   How did your meeting with the defendant begin?

20   A.   The meeting began when the defendant was brought into the

21   room.   He saw Special Agent Battista and stated he was

22   unsurprised to see him there.

23   Q.   During this meeting, did you discuss Hezbollah with the

24   defendant?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 5 of 184   598
     J5DKKOU1                    Costello - Direct

1    Q.   What did the defendant say?

2                THE COURT:   Let's just proceed and find out who said

3    what.   Let the meeting develop.

4    BY MS. HOULE:

5    Q.   How did the meeting proceed?

6    A.   The defendant stated he was not a member of Hezbollah.

7                THE COURT:   How did it start?    Who started the

8    meeting?     Who started the conversation?

9                THE WITNESS:   I can't recall exactly, your Honor, but

10   the defendant stated he was unsurprised to see Special Agent

11   Battista.

12               THE COURT:   Did he say why?

13               THE WITNESS:   He had previously met with Special Agent

14   Battista in the United States.

15               THE COURT:   What went on then?     What followed?

16               THE WITNESS:   We asked the defendant if he would be

17   willing to discuss with us his involvement with Hezbollah.

18               THE COURT:   Go ahead, Ms. Houle.

19               And he said?

20               THE WITNESS:   The defendant stated he was not

21   affiliated with Hezbollah, but he did have family members who

22   were in Hezbollah.

23   BY MS. HOULE:

24   Q.   Did he identify any particular family members?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 6 of 184   599
     J5DKKOU1                    Costello - Direct

1    Q.    Which ones?

2    A.    He stated his brother, Kassem Kourani, was the face of

3    Hezbollah, the political leader of Hezbollah in his home

4    village of Yater in South Lebanon.        He identified Maher

5    Kourani, I believe a cousin of the defendant, as a member of

6    Hezbollah, and, finally, he identified another cousin -- I

7    believe a cousin, excuse me -- Mahmoud Kourani, who was a

8    member of Hezbollah, who the defendant identified as having

9    been arrested by the FBI in the mid-2000s, in Detroit, for his

10   involvement with Hezbollah.

11   Q.    How did this meeting end?

12   A.    The meeting ended with the defendant stating he would be

13   willing to meet with the FBI again.

14   Q.    Did you say anything in response?

15   A.    We stated we'd be unwilling to meet with the defendant

16   unless he was willing to discuss his involvement, his personal

17   involvement, with Hezbollah.       The defendant stated he'd meet

18   with us for hours.      We stated unless he's going to discuss

19   Hezbollah and his involvement, we'd be unwilling to meet.

20   Q.    Directing your attention to March 22nd --

21              THE COURT:    So what happened then, the meeting broke

22   up?

23              THE WITNESS:    Yes, sir.   Yes, your Honor.

24              THE COURT:    Was there anything set for renewal or

25   continuation?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 7 of 184   600
     J5DKKOU1                    Costello - Direct

1                THE WITNESS:   No, your Honor.    We stated to the

2    defendant that our investigation would be ongoing.

3                THE COURT:   How long did this meeting take place?

4                THE WITNESS:   Approximately an hour.

5                THE COURT:   An hour?

6                THE WITNESS:   Yes, sir.

7    BY MS. HOULE:

8    Q.   Directing your attention to March 22nd, 2017, did you

9    participate in a phone call that day with an attorney for the

10   defendant?

11   A.   Yes.

12   Q.   What is the name of that attorney?

13   A.   Mark Denbeaux.

14   Q.   Did anyone else participate in this call?

15   A.   Yes.

16   Q.   Who?

17   A.   Special Agent Keri Shannon from my squad.

18   Q.   How did the call proceed?

19               THE COURT:   Spell that.

20               THE WITNESS:   Sure.    Keri, K-e-r-i, last name Shannon,

21   common spelling, S-h-a-n-n-o-n.

22               THE COURT:   She was a witness -- she was a witness

23   here, right, Ms. Houle?

24               MS. HOULE:   Yes, your Honor.

25   BY MS. HOULE:


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 8 of 184        601
     J5DKKOU1                    Costello - Direct

1    Q.   What happened on that call?

2    A.   Mr. Denbeaux stated that he represented Mr. Kourani.            He

3    asked us a couple of questions.

4    Q.   What were those questions?

5    A.   The first of which was if Mr. Kourani was the subject of an

6    FBI investigation.

7    Q.   Did you respond to that?

8    A.   I did.    I stated it is the policy of the FBI not to comment

9    on the status of ongoing investigations.

10   Q.   Did Mr. Denbeaux respond to you?

11   A.   He did.    Mr. Denbeaux stated he did not think Mr. Kourani

12   cared one way or the other if he was the subject of an

13   investigation.    I then told Mr. Denbeaux that he could ask

14   Mr. Kourani why the FBI was interested in speaking with him.

15   Q.   Did Mr. Denbeaux have any other questions?

16   A.   Yes.

17   Q.   What?

18   A.   Mr. Denbeaux asked if the meetings with the FBI would be

19   kept confidential.

20   Q.   How did you respond?

21   A.   We said yes.

22   Q.   Did Mr. Denbeaux ask any additional questions in connection

23   with that confidentiality?

24   A.   Not that I recall, no.

25   Q.   Directing your attention to March 23rd, 2017, did you meet


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 9 of 184   602
     J5DKKOU1                    Costello - Direct

1    with the defendant that day?

2    A.   Yes.

3    Q.   Where was that?

4    A.   Seton Hall University Law School.

5    Q.   Who was present for that meeting?

6    A.   Myself, Special Agent Keri Shannon, the defendant, and

7    Mr. Denbeaux.

8    Q.   How did the meeting begin?

9    A.   The meeting began by us, myself and Special Agent Shannon,

10   admonishing the defendant that he should tell us the truth

11   regarding his involvement with Hezbollah and to lie to the FBI

12   is a crime.

13               THE COURT:   Maybe I missed that, but in Denbeaux's

14   call of March 21 -- March 22, did it end with a request for a

15   meeting and granting of a meeting?

16               THE WITNESS:   Yes, your Honor.

17               THE COURT:   How did it end?    Tell me about that.

18               THE WITNESS:   To the best of my recollection, we may

19   have already coordinated the meeting for the 23rd, and the 22nd

20   was just a confirmation.      I don't recall precisely, your Honor,

21   but, yes, there was something along the lines of, see you

22   tomorrow.

23               THE COURT:   Who asked for the meeting?

24               THE WITNESS:   Mr. Denbeaux had initially contacted the

25   FBI on behalf of Mr. Kourani.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 10 of 184   603
     J5DKKOU1                    Costello - Direct

1              THE COURT:    Did you tell Mr. Denbeaux that you had

2    already told Kourani that you were not interested to talk with

3    him unless he was willing to talk about Hezbollah?

4              THE WITNESS:    No.

5              THE COURT:    Okay.   And the meeting actually occurred?

6              THE WITNESS:    March 23rd, your Honor.

7              THE COURT:    Proceed, Ms. Houle.

8    BY MS. HOULE:

9    Q.   Special Agent, you were describing how the meeting began.

10   A.   We had admonished Mr. Kourani to tell us the truth and that

11   to lie to the FBI could be a crime.        Mr. Kourani then began

12   listing what he wanted for his cooperation, benefits from the

13   government.    We explained to Mr. Kourani that as special agents

14   of the FBI, we can only be advocates for his benefits, but

15   before we could ever provide any advocacy, he would have to

16   tell us the whole and complete truth regarding his personal

17   involvement regarding Hezbollah.

18   Q.   What, specifically, did the defendant request?

19   A.   The defendant requested that his father and sister, who at

20   that time were living in Lebanon, be brought to the United

21   States, and that he have assistance in getting custody of his

22   two children, who, I believe, were living with his wife in

23   Canada.

24   Q.   So, focusing first on the defendant's request with respect

25   to his father, had the defendant's father previously tried to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 11 of 184   604
     J5DKKOU1                    Costello - Direct

1    become a United States citizen?

2    A.   Yes.

3    Q.   What happened with that application?

4    A.   It was denied.

5    Q.   If someone has been denied U.S. citizenship, can the FBI

6    request that the person be brought into the United States?

7    A.   Yes.

8    Q.   What does that process entail?

9    A.   The process is called a paroling someone in.         It's

10   colloquially called that.      The FBI makes a request to the

11   Department of Homeland Security, who then works alongside the

12   United States Department of State, to grant that person a visa

13   to enter the United States.      It's a request made by the FBI.

14   Q.   So who makes the final decision about whether the person

15   may be let into the United States?

16   A.   I believe both the Department of Homeland Security and the

17   U.S. State Department.

18   Q.   You said that the defendant also made a request with

19   respect to his children, that they be brought into the United

20   States from Canada; is that correct?

21   A.   Yes.

22   Q.   Were there any challenges to you assisting the defendant

23   with that request?

24   A.   Yes.

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 12 of 184   605
     J5DAAKOU2                   Costello - Direct

1    BY MS. HOULE:

2    Q.   What challenges?

3    A.   His children were with his wife who had legal custody of

4    them in Canada his wife, a Canadian citizen living there

5    legally.    And it would be very difficult for us to just go get

6    them or for us to advocate for that.        So we explained to the

7    defendant that we would have to work in cooperation with the

8    Canadian government and even then that would be very, very

9    difficult.

10   Q.   You said those things to the defendant at the March 23rd

11   meeting?

12   A.   Yes.

13   Q.   Did you make any suggestion to the defendant in connection

14   with his request regarding his children?

15   A.   Yes.   We even advised the defendant that he should retain

16   an attorney who deals specifically with child custody issues.

17   Q.   Did you discuss any timeframe with the defendant in

18   connection with his requests?

19   A.   Yes.

20   Q.   What was that?

21   A.   The defendant requested that we, the FBI, provide him a

22   timeframe that should he cooperate and be truthful with us on

23   how long it could take to bring his father and sister from

24   Lebanon.    I felt very uncomfortable giving that answer, as I

25   previously stated to the defendant, I'm not allowed to make


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 13 of 184        606
     J5DAAKOU2                   Costello - Direct

1    promises.   I can't make promises.      I'm just an advocate.        And I

2    felt that giving that time estimate could be misconstrued.            I

3    asked for a minute to take a break and I called my supervisor.

4    Q.   What happened after you called your supervisor?

5    A.   I returned to the interview room.       I explained to both the

6    defendant and Mr. Denbeaux that I would provide them an

7    estimate but I wanted them to verbally acknowledge that it was

8    just an estimate, that I was speaking for government agencies

9    that I had no purview over.      And that again, even before any

10   advocacy could happen, we would need the defendant's full and

11   complete knowledge of his involvement with Hezbollah.           The

12   defendant and Mr. Denbeaux did verbally state, I understand

13   that it's just an estimate.      And then told them by the end of

14   summer -- we were meeting in March, so I said end of summer,

15   August of that year.

16   Q.   Special Agent, after you provided this estimate to the

17   defendant, what happened next in the meeting?

18   A.   The defendant thanked me.      Then there was a pause.      He

19   looked down.    He looked up.    And he said "I am 910 Islamic

20   Jihad".

21             THE COURT:    "I am 910th"?

22             THE WITNESS:    "910", your Honor.

23   Q.   What is 910?

24   A.   910 is the Unit number of Hezbollah's Islamic Jihad

25   Organization.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 14 of 184     607
     J5DAAKOU2                   Costello - Direct

1    Q.   Did you ask the defendant any questions in response?

2    A.   Yes.   I thanked the defendant for that admission and then

3    asked him what it meant to him to be Islamic Jihad.

4    Q.   What did he say?

5    A.   The defendant stated that he is Hezbollah Black Ops and is

6    controlled by the Iranians.

7    Q.   Did the defendant say anything about how he had joined the

8    Islamic Jihad Organization?

9    A.   Yes.   Defendant in that meeting detailed to us both his

10   recruitment into the Islam Jihad Organization and his training.

11   Q.   What did he say about his recruitment?

12   A.   The defendant stated he was initially spotted and recruited

13   by a prominent local Shia sheik who he described at "the watch

14   key".   Forgive me.    I forgot the exact phrase.      But the first

15   individual who recruited him was a local Shia sheik.

16   Q.   Did he gave the name of that sheik?

17   A.   I'm blanking on it right now but he did, yes, I believe

18   Mohammad Kourani.     I may not be sure on that.

19   Q.   What else did the defendant say about his recruitment into

20   the Islamic Jihad Organization?

21   A.   The defendant stated that he also met with members of

22   Hezbollah security apparatus, intelligence apparatus and then

23   finally, he met with a mentor or a single handler with

24   Hezbollah.

25   Q.   Did the defendant provide the name of that handler?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 15 of 184   608
     J5DAAKOU2                   Costello - Direct

1    A.   Yes.

2    Q.   What was that?

3    A.   Fadi, F-a-d-i.

4                THE COURT:   Just a minute.

5                (Pause)

6                THE COURT:   I'm sorry.

7                Go ahead, Ms. Houle.

8                MS. HOULE:   Thank you, your Honor.

9    Q.   Did the defendant describe what his responsibilities would

10   be in the Islamic Jihad Organization?

11   A.   Yes.    The defendant stated he would be expected to be

12   operational, to conduct activities on behalf of Islamic Jihad

13   worldwide, both in the United States where he resided at that

14   point, also within Lebanon as well.

15   Q.   You said that the defendant also described his training

16   within Hezbollah?

17   A.   Yes.

18   Q.   What did he say about that?

19   A.   The defendant detailed three separate training sessions he

20   conducted with Hezbollah.

21   Q.   What did he say?

22   A.   The first he detailed to us was a boot camp.         He called it

23   a 45-day training session in the year 2000.         The second and

24   third were training sessions he conducted or took part in once

25   he was a member of Islamic Jihad.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 16 of 184   609
     J5DAAKOU2                   Costello - Direct

1    Q.   What did the defendant say, generally, about what those

2    trainings consisted of?

3    A.   The first training, the 2000 training, the year 2000, it

4    was a 45-day boot camp conducted of shooting weapons, small

5    arms, AK-47 rocket-propelled grenades, small units tactics,

6    basic military training.      And then the two training sessions he

7    took part in following the Islam Jihad concerned interview

8    interrogations, counter-interviews.

9    Q.   Did the defendant describe any assignments he completed for

10   the Islamic Jihad Organization?

11   A.   Yes.

12   Q.   What did he say?

13   A.   The defendant detailed three separate assignments that he

14   completed on behalf of the Islamic Jihad Organization.

15   Q.   What were they?

16   A.   The first was he was tasked and he did complete scouting

17   United States military intelligence targets within the New York

18   City metropolitan area on behalf of Islam jihad.

19               The second, he was tasked with finding individuals in

20   the New York City area who could obtain weapons, guns on behalf

21   of Islam Jihad.

22               And the final session was he provided airport security

23   procedure information to Islamic Jihad on U.S. airports.

24   Q.   Did the defendant confirm that he had completed each of

25   those tasks?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 17 of 184         610
     J5DAAKOU2                   Costello - Direct

1    A.    Yes.

2    Q.    How did the meeting end on March 23?

3    A.    The meeting ended with we thanked the defendant for his

4    time and his admissions.       We tentatively planned to meet again.

5    I again reminded the defendant that although we appreciated his

6    cooperation, until we received the full and complete truth

7    regarding his involvement with Hezbollah, we could not advocate

8    for him receiving any benefits.

9                 Mr. Denbeaux and the defendant laughed and said I

10   sounded like a broken record because I had said that so much at

11   the beginning of the meeting.       I said, Give me a break.         I'm

12   just doing by job.

13                THE COURT:   Who asked to break the meeting?

14                THE WITNESS:   I can't recall, your Honor.

15                THE COURT:   Did you want to continue asking questions?

16                THE WITNESS:   No, your Honor.   It was, I think, fairly

17   late at night at that point.       We had met in the early evening,

18   so.

19   Q.    Following this meeting did Mr. Denbeaux send you any

20   communications?

21   A.    Yes.

22   Q.    In What format?

23   A.    I received a text message.

24   Q.    I am showing you Government Exhibit 802.

25                MS. HOULE:   Ms. Shields, if you could bring that up on


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 18 of 184   611
     J5DAAKOU2                   Costello - Direct

1    the screen please.

2                (Pause)

3    Q.   Special Agent, what is this?

4    A.   That is a screen shot from my cellular telephone of the

5    text message I received that night from Mr. Denbeaux.

6    Q.   The message is in yellow.      Who are those from?

7    A.   Mr. Denbeaux.

8    Q.   So, the top message "I understand that you can't promise or

9    guarantee", that was from Mr. Denbeaux?

10   A.   Yes.

11   Q.   And did you write in response, "Thank you.        I'm glad we're

12   on the same page"?

13   A.   Yes.

14   Q.   And this bottom message that's in yellow, "We always were",

15   that's from Mr. Denbeaux, correct?

16   A.   Yes.

17               MS. HOULE:   Thank you, Ms. Shields.     You can take that

18   down.

19               (Pause)

20   Q.   Turning your attention to March 30, 2017, did you have

21   plans with respect to the defendant that day?

22   A.   Yes.

23   Q.   What was supposed to happen?

24   A.   Myself and Special Agent Shannon were supposed to meet with

25   both the defendant and Mr. Denbeaux again at Seton Hall


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 19 of 184   612
     J5DAAKOU2                   Costello - Direct

1    University Law School.

2    Q.   Did that happen that day?

3    A.   No.

4    Q.   Why not?

5    A.   I believe the defendant confused the dates and was not

6    present when we arrived.

7    Q.   Did you speak with Mr. Denbeaux at Seton Hall that day?

8    A.   Yes.

9    Q.   Was Special Agent Shannon present for that as well?

10   A.   Yes.

11   Q.   What did you discuss with Mr. Denbeaux?

12   A.   We grabbed a quick cup of coffee with Mr. Denbeaux and we

13   provided him information on the Islamic Jihad Organization.          I

14   explained to Mr. Denbeaux that it's a complex trained national

15   terrorist organization responsible for a lot of attacks dating

16   to the two bombings in Argentina in the early 90s, to the

17   Burgas attacks in 2012.      And as such it will take a significant

18   amount of time for the four of us meeting to fully flush out

19   the defendant's knowledge of Islamic Jihad.

20               THE COURT:   Did you elaborate on any of those

21   incidents?

22               THE WITNESS:   Yes, your Honor.

23               THE COURT:   Tell was you said.

24               THE WITNESS:   I stated that Islamic Jihad was

25   responsible for the Jewish Center attack in 1994, the AMIA


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 20 of 184    613
     J5DAAKOU2                   Costello - Direct

1    bombing in Argentine.

2                THE COURT:   AMIA IS the organization, right?

3                THE WITNESS:   Yes, your Honor.

4                THE COURT:   The equivalent of a Jewish cultural

5    center.

6                THE WITNESS:   Yes, your Honor.    And also the bombing

7    in 1992 in Argentina as well.

8                We also provided, discussed with Mr. Denbeaux the 2012

9    Burgas Bulgaria bus attack in which a bus of Israeli tourists

10   was blown up in Bulgaria, along with the Bulgarian bus driver.

11   Q.   How did that meeting with Mr. Denbeaux end?

12   A.   I think Mr. Denbeaux may have texted or called a defendant

13   and we set up a separate date to make up the meeting.

14   Q.   Turning your attention to April 2, 2017, did you have a

15   call that day with Mr. Denbeaux?

16   A.   Yes.

17   Q.   Did anyone else participate in the call?

18   A.   To the best of my recollection, just myself and

19   Mr. Denbeaux.

20   Q.   What was said on this call?

21   A.   Mr. Denbeaux stated he had spoken with the defendant

22   regarding our upcoming scheduled meeting for April the 3rd.          He

23   stated that the defendant stated to him that he remained

24   adamant he should receive benefits for cooperating with the

25   U.S. government.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 21 of 184   614
     J5DAAKOU2                   Costello - Direct

1                Mr. Denbeaux stated to me that he stated to the

2    defendant that we could not make promises, that he would have

3    to be fully truthful with us first before any advocacy would

4    happen.

5                I thank Mr. Denbeaux for admonishing his client and

6    reminded him that we could only be advocates and we would need

7    the full and complete truth regarding the defendant's

8    involvement with Hezbollah before anything could happen.

9    Q.   Directing your attention to April 3, 2017, did you meet

10   with the defendant that day?

11   A.   Yes.

12   Q.   Where was that meeting?

13   A.   Seton Hall University Law School.

14   Q.   Who was present?

15   A.   Special Agent Shannon, the defendant, myself and

16   Mr. Denbeaux.

17   Q.   How did the meeting begin?

18   A.   The meeting began by Mr. Denbeaux providing us a piece of

19   paper which he stated were his notes.

20   Q.   Did Mr. Denbeaux ask you to do anything with his notes?

21   A.   No.

22   Q.   What did you and Special Agent Shannon do with the notes?

23   A.   We took a few minutes to review them privately in the

24   hallway.

25   Q.   And what happened when you were in the hallway?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 22 of 184   615
     J5DAAKOU2                   Costello - Direct

1    A.   We reviewed the notes.     We saw some things we agreed with

2    and we disagreed with.

3                MS. HOULE:   Ms. Shields, could you please bring up

4    Government Exhibit 221.

5    Q.   Special Agent, is this the document that Mr. Denbeaux

6    handed you?

7    A.   Yes.

8                MS. HOULE:   Ms. Shields, if you could zoom-in on the

9    top two points there.

10               (Pause)

11   Q.   This says what these meetings are not.        Point One, this is

12   not a plea negotiation nor is it a proffer of any sort.

13               What was your reaction to that point when you reviewed

14   the document?

15   A.   I agreed with it.

16   Q.   Turning to the next point, he is not seeking any kind of

17   immunity or protection.      Let me just stop there.

18               What was your reaction to that portion of Point Two?

19   A.   I agreed with it.

20   Q.   The line continues:     Because it has already been agreed he

21   has committed no crime and faces no prosecution.

22               What was your reaction to that portion of Point Two

23   A.   I disagreed with it.

24   Q.   Why?

25   A.   We had never discussed this with Mr. Denbeaux and the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 23 of 184   616
     J5DAAKOU2                   Costello - Direct

1    defendant had admitted to being a member of a terrorist

2    organization.

3    Q.   While you were out in the hallway, did you and Special

4    Agent Shannon agree to any particular course of action?

5    A.   Yes.

6    Q.   What was that?

7    A.   We agreed to return to the room and answer any of

8    Mr. Denbeaux's or the defendant's questions regarding the

9    document.

10   Q.   Did you return to the room?

11   A.   Yes.

12   Q.   Did you say anything to Mr. Denbeaux or the defendant about

13   the document when you returned?

14   A.   I believe I stated to Mr. Denbeaux, Those are not your

15   notes.     And then at a point Mr. Kourani began speaking.

16   Q.   Did Mr. Denbeaux ask you any questions about that document?

17   A.   No.

18   Q.   Did the defendant ask you any questions about that

19   document?

20   A.   No.

21               THE COURT:   Before you get off that, leave it up for a

22   minute.

23               Did you and Denbeaux discuss what technically a

24   proffer is?

25               THE WITNESS:   No.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 24 of 184    617
     J5DAAKOU2                   Costello - Direct

1                THE COURT:   Just left it the way it is.

2                THE WITNESS:   Yes.

3                THE COURT:   The way he said it with no further

4    elaboration?

5                THE WITNESS:   Yes.

6                THE COURT:   Go ahead.

7    Q.   Let's turn to the substance of your meeting with the

8    defendant.

9                You testified that in your prior meetings the

10   defendant described his trainings with Hezbollah?

11   A.   Yes.

12   Q.   Did he discuss that during this meeting?

13   A.   Yes.

14   Q.   What was said?

15   A.   The defendant stated he also attended another different

16   training session once he was recruited into Islamic Jihad.           It

17   was a training session specializing in the use of guns, AK-47s,

18   NP5s, PKN belt-fed machine guns, rocket-propelled grenades and

19   I believe Glock handguns.      He attended his training with Fadi,

20   his Mentor at Islamic Jihad.

21               THE COURT:   Attended with whom.

22               THE WITNESS:   Fadi.

23   Q.   You said that at your prior meeting with the defendant, he

24   described surveillance that he had conducted or the Islamic

25   Jihad Organization.      Was that topic discussed at this meeting?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 25 of 184   618
     J5DAAKOU2                   Costello - Direct

1    A.   Yes.

2    Q.   What did the defendant say?

3    A.   The defendant stated that he had provided airport security

4    notes specific to JFK airport in Queens, New York to Islamic

5    Jihad.

6    Q.   During this April 3 meeting, did the defendant describe any

7    additional taskings that the IJO had given to him that he had

8    not told you about in the prior meeting?

9    A.   Yes.

10   Q.   What was that?

11   A.   The defendant stated he was tasked by IJO to obtain a

12   United States passport card.

13   Q.   Did the defendant say why the Islamic Jihad Organization

14   wanted him to obtain a passport card?

15   A.   Yes.

16   Q.   What did he say?

17   A.   The defendant stated that the IJO wanted him to obtain a

18   U.S. passport card that should his U.S. passport ever be seized

19   by a security service, he can then fly to Canada or Mexico on

20   his Lebanese passport and then enter the United States using

21   the passport card.

22   Q.   Did the defendant confirmed that he had obtained a U.S.

23   passport card?

24   A.   Yes.   I provided the defendant a copy of the DS11 from his

25   U.S. passport card application and he confirmed it as his.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 26 of 184   619
     J5DAAKOU2                   Costello - Direct

1    Q.   Did you again meet with the defendant on April 5, 2017?

2    A.   Yes.

3    Q.   Was that meeting also held at Seton Hall?

4    A.   Yes.

5    Q.   Who was present?

6    A.   Myself, Special Agent Shannon, the defendant and

7    Mr. Denbeaux.

8    Q.   Did you participate in this meeting with the defendant?

9    A.   Not entirely, no.

10   Q.   What happened?

11   A.   The defendant requested to conduct the interview one-on-one

12   alone with Special Agent Shannon.

13   Q.   Did that occur?

14   A.   Yes.

15   Q.   Directing your attention to April 14, 2017, did you meet

16   with the defendant that day?

17   A.   Yes.

18   Q.   Was that also at Seton Hall?

19   A.   Yes.

20   Q.   Who was present for that meeting?

21   A.   Myself, Special Agent Shannon from my squad, the defendant

22   and Mr. Denbeaux.

23   Q.   During this meeting did you show the defendant any

24   photographs?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 27 of 184   620
     J5DAAKOU2                   Costello - Direct

1    Q.   I am showing you what's in evidence as Government Exhibit

2    803.

3                MS. HOULE:   Ms. Shields, if you could bring that up on

4    the screen please.

5                (Pause)

6    Q.   Special Agent, what is shown here in this photo?

7    A.   26 Federal Plaza, the FBI's New York field office.

8    Q.   Did you show the defendant this photo during your meeting

9    on April 14?

10   A.   Yes.

11   Q.   What did the defendant say?

12   A.   The defendant stated or positively IDed it as a location

13   that he conducted surveillance of on behalf of the IJO.

14               MS. HOULE:   Ms. Shields, if you could turn to page

15   two, please.

16   Q.   What is this location?

17   A.   This is a U.S. Army National Guard facility in Harlem, New

18   York.

19   Q.   Did you show the defendant this photo on April 14?

20   A.   Yes.

21   Q.   What did he say?

22   A.   The defendant positively ID it as a location he surveilled

23   on behalf of the Islamic Jihad Organization.

24               MS. HOULE:   If you could turn to page five please and

25   rotate the picture.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 28 of 184   621
     J5DAAKOU2                   Costello - Direct

1                (Pause)

2    Q.   What's shown here?

3    A.   The United States Secret Service New York field office in

4    Brooklyn, New York.

5    Q.   Did you show this photo to the defendant on April 14?

6    A.   Yes.

7    Q.   What did he say?

8    A.   He positively identified it as a location he surveilled on

9    behalf of Islam Jihad.

10               MS. HOULE:   If you could turn to page eight please.

11               (Pause)

12   Q.   What is shown here?

13   A.   That is the U.S. Army or U.S. Army 69 Regiment Armory in

14   lower Manhattan.

15   Q.   And did you show the defendant this photo?

16   A.   Yes.

17   Q.   What did he say?

18   A.   He positively identified it as a location that he scoured

19   and surveilled on behalf of the Islamic Jihad.

20   Q.   Did the defendant tell you how he had provided this

21   information to the Islamic Jihad Organization?

22   A.   Yes.

23   Q.   What did he say?

24   A.   He stated he provided it on a micro SD card.

25   Q.   And where did he bring that micro SD card?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 29 of 184   622
     J5DAAKOU2                   Costello - Direct

1    A.    To Lebanon.

2    Q.    Did he say who he provided it to?

3    A.    Yes.   His handler, Fadi, or someone else with Islamic

4    Jihad.

5    Q.    During that meeting, did the topic of sleeper cells come

6    up?

7    A.    Yes.

8    Q.    What was said?

9    A.    The defendant stated he was a sleeper cell of Iran and

10   Hezbollah in the United States and in the event of a war

11   involving Iran or Hezbollah and the United States or Israel, he

12   would be expected to conduct activities in the United States or

13   anywhere else in the world.

14   Q.    Directing your attention to April 19, 2017, did you

15   participate in a phone call that day with Mr. Denbeaux?

16   A.    Yes.

17   Q.    Was anyone else on call?

18   A.    To the best of my recollection, just myself and

19   Mr. Denbeaux.

20   Q.    What was said on this call?

21   A.    Mr. Denbeaux stated he had spoken with the defendant

22   regarding an upcoming meeting and they felt it was in the

23   defendant's best interests to continue to meet with the FBI.

24   Q.    Did you respond?

25   A.    Yes.   I thanked him for that and I believe I confirmed our


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 30 of 184   623
     J5DAAKOU2                   Costello - Direct

1    upcoming meeting.

2    Q.   Directing your attention now to April 25, 2017, did you

3    participate in another phone call that day with Mr. Denbeaux?

4    A.   Yes.

5    Q.   Was anyone else on the call?

6    A.   To the best of my recollection, just myself and

7    Mr. Denbeaux.

8    Q.   What was said on this call?

9    A.   Mr. Denbeaux stated he had spoken with the defendant

10   regarding our planned meeting for the following day and that he

11   was confident the defendant would have a, quote, big day.

12   Q.   Turning your attention to that next day, April 26, 2017,

13   did you meet with the defendant that day?

14   A.   Yes.

15   Q.   Was that meeting also at Seton Hall?

16   A.   Yes.

17   Q.   Who was presented for that meeting?

18   A.   Myself, Special Agent Shannon, the defendant and

19   Mr. Denbeaux.

20   Q.   During that meeting, did the defendant raise the timing of

21   his recruitment into the Islamic Jihad Organization?

22   A.   Yes.

23   Q.   What did he say?

24   A.   The defendant stated when he had previously told us that he

25   was recruited into Islamic Jihad in 2010 that he had lied and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 31 of 184   624
     J5DAAKOU2                   Costello - Direct

1    that he was, in fact, recruited in 2008.

2    Q.   Did the defendant say why he had previously given you a

3    different date?

4    A.   Yes.

5    Q.   What did he say?

6    A.   The defendant stated he did not want us, the government, to

7    know that he was a member of Hezbollah prior to obtaining

8    United States citizenship.

9    Q.   Did the defendant say why he had obtained United States

10   citizenship?

11   A.   Yes.

12   Q.   What did he say?

13   A.   He was tasked to obtain it by the Islamic Jihad

14   Organization.

15   Q.   Did the topic of the defendant's trainings come up during

16   this meeting?

17   A.   Yes.

18   Q.   What did he say?

19   A.   The defendant provided information on another separate

20   training session that occurred in an area called Birkat Jabrur.

21   Q.   Did the defendant describe what happened at that training?

22   A.   Yes.   It was a training in eastern Lebanon in the Bekaa

23   Valley where the defendant, along with other masked Islamic

24   Jihad operatives, were trained on weapons, attack tactics,

25   grenades, AK-47s, machine guns.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 32 of 184   625
     J5DAAKOU2                   Costello - Direct

1                THE COURT:   Same stuff as before?

2                THE WITNESS:   Somewhat, your Honor.     My understanding,

3    this was a bit more less shooting and more tactics.

4                THE COURT:   What's the date of this meeting in Lebanon

5    training session?

6                THE WITNESS:   I don't recall exactly, your Honor.

7                THE COURT:   Did he give you a time, an estimate, days?

8    What was it?

9                THE WITNESS:   To the best of my recollection, this may

10   have been in 2011, your Honor.

11   Q.   Did the topic of the Israeli Defense Force come up at the

12   meeting?

13   A.   Yes.

14   Q.   What was said?

15   A.   The defendant stated he was tasked by the Islamic Jihad

16   Organization to identify high ranking IDF members in the New

17   York City area for assassination or recruitment.

18   Q.   Did the defendant say what, if anything, he did in response

19   to this tasking?

20   A.   Yes.

21   Q.   What did he say?

22   A.   The defendant stated he returned to New York and then

23   queried the social media business networking website LinkedIn

24   using such search terms like IDF and was able to identify

25   multiple individuals who were former or current members of the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 33 of 184   626
     J5DAAKOU2                   Costello - Direct

1    Israeli Defense Force.

2    Q.   What, if anything, did the defendant say about what

3    information he provided to the Islam Jihad Organization?

4    A.   Following this when he was in Lebanon being debriefed by

5    Fadi, his mentor, he stated to Fadi that you could identify IDF

6    members through LinkedIn.

7    Q.   Turning your attention to May 1, 2017, did you speak with

8    Mr. Denbeaux by phone that day?

9    A.   Yes.

10   Q.   Did anyone else participate in that call?

11   A.   Not to my recollection, no.

12   Q.   What was said on that call?

13   A.   Mr. Denbeaux called me to inquire, regarding any updates or

14   benefits for the defendant.

15   Q.   Did you respond?

16   A.   I again reminded Mr. Denbeaux that I was just an advocate

17   and our investigation was ongoing and I had no updates.

18   Q.   Directing your attention to May 3, 2017, did you receive a

19   message from Mr. Denbeaux that day?

20   A.   Yes.

21   Q.   I am showing what's been marked for identification as

22   Government Exhibit 8028.

23               What is that?

24   A.   It's a screen shot from my cellular telephone, a text

25   message sent to me from Mr. Denbeaux.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 34 of 184   627
     J5DAAKOU2                   Costello - Direct

1              MS. HOULE:    The government offers Exhibit 808.

2              MR. SCHACHT:    No objection, your Honor.

3              THE COURT:    Received.

4              (Government's Exhibit 808 received in evidence)

5              MS. HOULE:    If you could please pull this up on the

6    screen.

7              (Pause)

8              MS. HOULE:    And if you could focus in, Ms. Shields,

9    from the top of the message through point three.

10             (Pause)

11   Q.   There are several phone numbers listed on this text

12   message, Special Agent.      Can you explain what they indicate?

13   A.   Sure.   So, the number on the left, (917)617-7039, is also

14   on the text.    That's a number I know to be the defendant's.

15   And then the number on the right, (201)214-6785, is

16   Mr. Denbeaux's number.

17             And then finally, you can see the text comes from the

18   6785 number, Mr. Denbeaux.

19   Q.   This message begins:

20             Based on my personal knowledge the following facts are

21   true.   The conclusion of our last meeting -- and I am going to

22   move down to point three -- that you and I would talk about the

23   government's plans to provide the assistance agreed upon.

24             What was your reaction to that portion of the message

25   from Mr. Denbeaux?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 35 of 184   628
     J5DAAKOU2                   Costello - Direct

1    A.   I didn't understand it and didn't agree with it.

2    Q.   What didn't you agree with?

3    A.   We at no point ever agreed on any assistance from the

4    defendant.

5                THE COURT:   You had represented that you would

6    advocate.

7                THE WITNESS:   Yes, your Honor.    We stated multiple

8    times to both the defendant and Mr. Denbeaux that should the

9    defendant provide us the full and complete truth regarding his

10   involvement with Hezbollah that we would advocate.

11               THE COURT:   Go ahead.

12               MS. HOULE:   Ms. Shields, if you could zoom-out and

13   turn to the next page, please, and then if you could zoom-in on

14   point four through the bottom.

15               This is a continuation of the text message; is that

16   right, Special Agent?

17   A.   Yes.

18   Q.   Point four says:

19               When I called you about the government's plans, you

20   said two things.    My client had given you nothing that you did

21   not know already and that you had nothing for his assistance.

22               What was your reaction to that portion of the message?

23   A.   I didn't understand it.

24   Q.   Why not?

25   A.   Well, I believe Mr. Denbeaux was paraphrasing a


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 36 of 184   629
     J5DAAKOU2                   Costello - Direct

1    conversation we had, the conclusion of the fifth meeting with

2    Mr. Kourani on May 26, where I had said to him that the

3    defendant still had more knowledge regarding Hezbollah.

4    Q.    The message continues:

5                That means as his children who are American citizens

6    remain in danger along with his other family members.

7                What was your reaction to that portion of the message?

8    A.    It was -- I didn't understand it.

9    Q.    Were you aware of any danger that his children or family

10   members were in?

11   A.    No.   The defendant had provided us some information on his

12   mother-in-law.    But outside of that, we had no information

13   indicating any danger to both his children or his family

14   members in Lebanon.

15               THE COURT:   Was the defendant concerned about the

16   safety of his children?

17               THE WITNESS:   No, your Honor, not to my understanding,

18   no.    I felt that he did not like his in-laws and felt that they

19   were not going to raise his children as he would like them to

20   be raised but I knew of no safety concerns, your Honor.

21               THE COURT:   Did he express any fear or concern about

22   his father and sister in Lebanon?

23               THE WITNESS:   No.

24   Q.    The message continues:

25               And he has been abandoned after days of voluntary


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 37 of 184   630
     J5DAAKOU2                   Costello - Direct

1    cooperation to the government.       I am ashamed as an American and

2    as his lawyer.

3                What was your reaction to that portion of the message?

4    A.   I didn't understand that either.

5    Q.   Did you agree that the defendant had engaged in voluntary

6    cooperation to his government?

7    A.   Yes.

8    Q.   The message concludes with a question, How do you feel?

9    What did you do after you received this message?

10   A.   I called Mr. Denbeaux.

11   Q.   And what happened when you called him?

12   A.   I explained to Mr. Denbeaux that given the defendant had

13   admitted to being a member of a designated foreign terrorist

14   organization who had conducted operational activities in the

15   United States, that it would be very difficult for us to

16   discuss any advocacy for benefits at this point, and that

17   finally, someone else from the U.S. Government would be getting

18   in touch.

19               At that point, Mr. Denbeaux became very angry and

20   stated he would go to the media.

21   Q.   How did the call end?

22   A.   After that, I believe, Mr. Denbeaux hung up.

23   Q.   Directing your attention to May 17, 2017, did you again

24   speak by phone with Mr. Denbeaux that day?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 38 of 184     631
     J5DAAKOU2                   Costello - Direct

1    Q.   Did you anyone else participate in that call?

2    A.   To my recollection, just my set and Mr. Denbeaux.

3    Q.   What was said on the call?

4    A.   Mr. Denbeaux stated he had spoken with the defendant and

5    the defendant wanted to return to Lebanon as he felt it was the

6    best chance to regain custody of his children.

7    Q.   Did Mr. Denbeaux ask you any questions about the defendant

8    returning to Lebanon?

9    A.   Yes.

10   Q.   What did he ask you?

11   A.   Mr. Denbeaux asked me if he felt it would be safe for the

12   defendant in Lebanon.

13   Q.   What did you do?

14   A.   I stated, the best question to ask that question would be

15   the defendant.

16   Q.   What did you do with the information from Mr. Denbeaux that

17   the defendant intended to travel to Lebanon?

18   A.   I immediately relayed it to my supervisors at the FBI.

19   Q.   Why did you do that?

20   A.   At that point our investigation was progressing.         We did

21   not want the defendant attempting to the flee the country.

22               MR. SCHACHT:   Objection.

23               THE COURT:   Is that what you told the supervisor?

24               THE WITNESS:   I provided the supervisor the

25   information regarding the defendant's desire to return to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 39 of 184   632
     J5DAAKOU2                   Costello - Direct

1    Lebanon.

2               THE COURT:   Side bar.

3               (Continued on next page)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 40 of 184    633
     J5DAAKOU2                   Costello - Direct

1              (side bar)

2              THE COURT:    What's the basis of the objection?

3              MR. SCHACHT:    I have multiple bases.      The first one is

4    his conversations with his supervisor are hearsay, unless

5    they're offered for some reasonable --

6              THE COURT:    Ms. Houle.

7              MS. HOULE:    I didn't ask about the specifics of his

8    conversation with his supervisor, your Honor.         I asked if he

9    had escalated the information about the defendant's intent to

10   flee.   I believe that that's relevant, particularly, since

11   defense counsel has made arguments regarding whether the FBI

12   should have arrested the defendant.

13             THE COURT:    That's so much of that statement you're OK

14   with.

15             MR. SCHACHT:    Well, I object first of all, to the use

16   of the word "flee" or "flight".       I've never in my --

17             THE COURT:    Well, that's his words.      I'll tell the

18   jury --

19             MR. SCHACHT:    In 30 years of, a defense lawyer never

20   calls the FBI and says my client's fleeing.

21             THE COURT:    So, you object to that as well?

22             MR. SCHACHT:    It's not flight.     Flight is when someone

23   secretly runs away.

24             THE COURT:    I think I'm going to sustain the

25   objection.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 41 of 184       634
     J5DAAKOU2                   Costello - Direct

1                MS. HOULE:   As to the comment made about flight, your

2    Honor, because I could separately inquire --

3                THE COURT:   Yes, because it's not taken for the truth.

4    It is reporting to the supervisor so that's the only thing

5    that's relevant.    And if the supervisor can be a witness, then

6    that would be something else.        But we take it up there.        But at

7    this point everything else is hearsay.

8                MS. HOULE:   May I inquiry, your Honor, of the witness

9    as to why the FBI was concerned that the defendant might travel

10   to Lebanon?

11               THE COURT:   No, no.

12               (Continued on next page)

13               (In Open Court)

14               THE COURT:   Members of the jury, the conversation with

15   the supervisor is hearsay.      All that is relevant is that

16   Mr. Costello reported to his supervisor.        What Costello said

17   and what the supervisor said are hearsay and you should not pay

18   any attention to it at all.        It is stricken from the record.

19               The last part is that Denbeaux tells Costello that his

20   client -- and Mr. Costello reports that fact to his supervisor.

21   What happens next you can ask.

22               MS. HOULE:   Thank, your Honor.

23   Q.   May 26, 2017, did you speak with Mr. Denbeaux by phone

24   again that day?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 42 of 184     635
     J5DAAKOU2                   Costello - Direct

1    Q.   Did anyone else participate in this phone call?

2    A.   To the best of my recollection, just myself and

3    Mr. Denbeaux.

4    Q.   What was said on this call?

5    A.   Mr. Denbeaux stated he had spoken with the defendant.

6                THE COURT:   Mr. Denbeaux called you or you called

7    Denbeaux?

8                THE WITNESS:   I believe Mr. Denbeaux called me, your

9    Honor.

10   Q.   What was said on this call?

11   A.   Mr. Denbeaux stated he had spoken with the defendant and

12   the defendant at that point wanted to relocate to the midwest

13   of the U.S.

14   Q.   Did Mr. Denbeaux ask you any questions in connection with

15   the defendant's ability to travel?

16   A.   Yes.

17   Q.   What did he ask you?

18   A.   Mr. Denbeaux stated that in conversations with the

19   defendant he had learned the defendant to possibly be on the

20   no-fly list with the U.S. government.        Mr. Denbeaux asked me if

21   I knew the defendant to be on the no-fly list.         I stated that

22   it was the policy of the FBI not to comment on that.

23   Q.   Did you relay the information for Mr. Denbeaux about the

24   defendant's intent to travel to anyone?

25   A.   Yes, to my supervisor of the FBI.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 43 of 184      636
     J5DAAKOU2                   Costello - Direct

1    Q.   You've testified about several meetings and conversations

2    that you had with the defendant and Mr. Denbeaux.          During any

3    of these conversations did Mr. Denbeaux ever ask you whether

4    the defendant could have immunity?

5    A.   No.

6    Q.   Did the defendant ever ask you about immunity?

7    A.   No.

8    Q.   Would you have been able to offer immunity?

9    A.   No.

10   Q.   Why is that?

11   A.   As a Special Agent in the FBI, that's not within my powers.

12   Q.   Was an arrest warrant ultimately obtained for the

13   defendant?

14   A.   Yes.

15   Q.   When was that?

16   A.   May 31, 2017.

17   Q.   When was the defendant arrested?

18   A.   The following day June 1, 2017.

19   Q.   And as part of that arrest, was the defendant transported

20   to 26 Federal Plaza on June 1?

21   A.   Yes.

22   Q.   Once at 26 Federal Plaza, did the defendant ask to make any

23   phone calls?

24   A.   Yes.

25   Q.   Did he make any calls?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 44 of 184   637
     J5DAAKOU2                   Costello - Direct

1    A.   Yes.

2    Q.   Who did he call?

3    A.   I believe he called Mr. Denbeaux.

4    Q.   How many times?

5    A.   Twice.

6    Q.   Following the defendant's calls to Mr. Denbeaux, did the

7    defendant make any statements to you?

8    A.   Yes.

9    Q.   What did he say?

10   A.   The defendant stated he wanted a new lawyer and they wanted

11   to cooperate with the FBI.

12   Q.   Was the defendant provided a new lawyer?

13   A.   Yes.

14   Q.   What was that?

15   A.   Peggy Cross-Goldenberg.

16   Q.   Directing your attention to the following day, June 2,

17   2017, did you meet with the defendant that day?

18   A.   Yes.

19   Q.   Who was present?

20   A.   Myself, Special Agent Keri Shannon, Assistant United States

21   Attorney Emil Bove and Amanda Houle, the defendant and Peggy

22   Cross-Goldenberg.

23   Q.   At the beginning of this meeting did the defendant sign an

24   agreement with the U.S. Attorney's Office?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 45 of 184   638
     J5DAAKOU2                   Costello - Direct

1    Q.   Did you observe him sign that agreement?

2    A.   Yes.

3    Q.   Did you keep a copy for your records?

4    A.   Yes.

5    Q.   Have you retrieved a copy in connection your testimony?

6    A.   Yes.

7    Q.   I am showing you what's been marked for identification as

8    Government Exhibit 810.      Is that the agreement that the

9    defendant signed on June 2?

10   A.   Yes.

11               MS. HOULE:   The government offers 810.

12               MR. SCHACHT:   No objection, your Honor.

13               THE COURT:   Received.

14               (Government's Exhibit 810 received in evidence)

15               MS. HOULE:   Ms. Shields, if you could please publish

16   the first page, and if you could zoom-in on the top paragraph.

17               (Pause)

18               MS. HOULE:   So, this is an agreement between the

19   defendant, Ali Kourani, his attorney and Assistant United

20   States Attorneys Emil Bove and Amanda Houle, on behalf of the

21   United States Attorney's Office for the Southern District of

22   New York.

23               Ms. Shields, if you could zoom-out an turn to the

24   second page and if you could zoom-in on the signature blocks.

25   Q.   Special Agent, who signed above the line that says


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 46 of 184   639
     J5DAAKOU2                   Costello - Direct

1    "client"?

2    A.    The defendant.

3    Q.    After the defendant signed this agreement --

4               THE COURT:   Are you going to do anything more with the

5    agreement?

6               MS. HOULE:   No, your Honor.     I am going to ask the

7    witness what happened next after he signed the agreement.

8               THE COURT:   The agreement is now in evidence.

9               MS. HOULE:   Yes, your Honor.

10              THE COURT:   No one knows what the contents are except

11   you and Mr. Schact.

12              MS. HOULE:   I believe, your Honor, that the government

13   will focus on certain portions of the agreement in closing.

14              THE COURT:   It's my policy that when you put any

15   document into evidence, the jury sees it and you go over it

16   with the jury so the jury gets an understanding of what's in

17   it.    Do you follow that?

18              MS. HOULE:   That's fine, your Honor.      I have a few

19   additional questions I can ask this witness.

20              THE COURT:   Put the agreement back up then.       Why don't

21   we let the jury read it.      It's in evidence.     Shouldn't they

22   understand it?

23              MS. HOULE:   Yes, your Honor.

24              THE COURT:   Go ahead.    OK.   Do it.   You don't need to

25   ask questions.    You could just let the jury read it.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 47 of 184   640
     J5DAAKOU2                   Costello - Direct

1              MS. HOULE:    Ms. Shields, if you could zoom-in on the

2    top paragraphs labeled one, two and three please.

3              (Pause)

4              THE COURT:    What's a proffer agreement?       Do you know?

5              THE WITNESS:    Yes, your Honor.

6              THE COURT:    What is it?

7              THE WITNESS:    As an agreement entered between members

8    of the United States Attorney's Office and a defendant and his

9    attorney, the defendant will provide information regarding

10   criminal activity.

11             THE COURT:    What is the government's obligation with

12   you?

13             THE WITNESS:    That should the defendant be completely

14   truthful that they will not hold those statements against him.

15             THE COURT:    So, the government's promise is

16   conditioned upon the government's belief that full and truthful

17   information was given?

18             THE WITNESS:    Yes, your Honor.

19             THE COURT:    Go ahead.

20   Q.   Stating in paragraph three of this agreement, there are

21   certain conditions that --

22             THE COURT:    What's a cooperation agreement?

23             MR. SCHACHT:    Your Honor, I object to this.

24             THE COURT:    OK.   Then I sustain the objection.

25   Q.   In paragraph three of this agreement there are certain


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 48 of 184   641
     J5DAAKOU2                   Costello - Direct

1    circumstances under which the government may use the

2    defendant's statements against him.        Was that portion of the

3    agreement reviewed with the defendant during this meeting on

4    June 2?

5    A.   Yes.

6                MS. HOULE:   You can take that down, Ms. Shields.

7                THE COURT:   Leave it up.

8                (Pause)

9                THE COURT:   OK.    These are the paragraphs you consider

10   relevant; is that right?

11               MS. HOULE:   Your Honor, these are the paragraph that

12   specifically relate to the defendant's statements that were

13   viewed at the beginning of the meeting.        There's another

14   portion of the agreement that I can highlight as well.

15               THE COURT:   Yes.

16               MS. HOULE:   Ms. Shields, if you could pull the

17   agreement back up in terms of page two.

18               (Pause)

19               MS. HOULE:   And if you could focus in on point six

20   please.

21               (Pause)

22               MS. HOULE:   Thank you.

23               Ms. Shields, you can take that down.

24               THE JUROR:   Your Honor, there were other paragraphs,

25   we didn't see.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 49 of 184   642
     J5DAAKOU2                   Costello - Direct

1              THE COURT:    You want to show those?

2              MS. HOULE:    Sure.   Ms. Shields, if you could pull it

3    up and turn to page two.

4              (Pause)

5              MS. HOULE:    If you could turn to page one and focus on

6    paragraph four.

7              (Pause)

8              THE COURT:    Take it down.

9              (Pause)

10             THE COURT:    Sentencing is not an issue for the jury.

11   And other things in that agreement are not an issue for the

12   jury.   Typically, with a long document and also with a shorter

13   document, I ask counsel to relate to the jury that which

14   counsel considers relevant or useful for summation in this case

15   and for consideration by the jury in this case.

16             And defendant is privy to do the same thing with this

17   document in evidence.     So, we'll just be satisfied with what

18   Ms. Houle has developed and if Mr. Schact wants to develop

19   anything else, he may.     And the jury should consider that those

20   parts that they develop are the parts that are useful to this

21   case.

22             THE JUROR:    (Nodding).

23   BY THE COURT:

24   Q.   After the defendant reviewed the proffer agreement with his

25   counsel and the U.S. attorneys was the defendant asked


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 50 of 184    643
     J5DAAKOU2                   Costello - Direct

1    questions?

2    A.   Yes.

3    Q.   And during this June 2 meeting, was the defendant asked

4    about the things that he had previously admitted to you and

5    Special Agent Shannon about his involvement in Islamic Jihad

6    organization and Hezbollah?

7    A.   Yes.

8    Q.   What did the defendant say?

9    A.   The defendant stated that everything he did with Hezbollah

10   was true.

11   Q.   And did he address specifically what he had told Special

12   Agent Shannon about previously?

13   A.   Yes.

14   Q.   What did he say?

15   A.   He stated everything was true.

16               MS. HOULE:   One moment, your Honor?

17               Thank you.   No further questions.

18               THE COURT:   Let's take our midmorning break, members

19   of the jury.     Close your books.    Leave them on your chair.      Be

20   back in ten to.    Don't discuss the case.      Keep an open mind.

21               (Jury not present)

22               THE COURT:   See you in 15 minutes.

23               (Recess)

24               THE COURT:   Bring out the jury.

25               (Jury present)


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 51 of 184    644
     JOSEPH COSTELLO             Costello - Cross

1                THE COURT:   Be seated, everyone.

2                Mr. Costello, you remain under oath.

3                Mr. Schact, begin the cross-examination.

4                MR. SCHACHT:   Thank you, your Honor.

5    CROSS-EXAMINATION

6    BY MR. SCHACHT:

7    Q.   Agent Costello, you mentioned several times on

8    direct-examination that you'd spoken to a supervisor.           Was that

9    Gary Baptista you were talking about or somebody else?

10   A.   Somebody else.

11   Q.   Who was that you were speaking about?

12   A.   Supervisor Special Agent Jeffrey Hunter.

13   Q.   And it was since that timeframe that Gary Baptista was, the

14   head of CT-9?

15   A.   Yes.

16   Q.   Do you recall testifying on direct-examination about the

17   fact that my client told you he'd had essentially three

18   separate training sessions?

19   A.   Yes.

20   Q.   The first session I think, you said he said was in the year

21   2000?

22   A.   Yes.

23   Q.   And at that time he would have been approximately 16 years

24   old; is that right?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 52 of 184   645
     JOSEPH COSTELLO             Costello - Cross

1    Q.   And he told that you that training session was a Hezbollah

2    training session?

3    A.   Yes.

4    Q.   You mentioned before that my client had said that he had

5    transported the results of some surveillance that he'd done on

6    what you called a micro SD card; is that correct?

7    A.   Yes.

8    Q.   What is a micro SD card?

9    A.   A small device I guess, device you would put files on for

10   electronic files.

11               THE COURT:   Size of a fingernail.

12               THE WITNESS:   Yes, your Honor.    I think they can carry

13   in size micro SD cards.

14   Q.   And on an SD card you can have video files, for example, if

15   you took a video; is that right?

16   A.   Yes.

17   Q.   And that's different.     A micro SD card is different than

18   what people call a SIM card; is that right?

19   A.   I'm not sure.

20   Q.   You're not sure.

21               You've mentioned before that the training that he

22   described to you, he gave you, I think you used the word a

23   detailed description of his training; is that right?

24   A.   Yes.

25   Q.   And you yourself have had training, is that right, to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 53 of 184   646
     JOSEPH COSTELLO             Costello - Cross

1    become an FBI agent?

2    A.   Yes.

3    Q.   And prior to that when you worked for the state department

4    you received extensive training I imagine; is that fair to say?

5    A.   Yes.

6                THE COURT:   One minute, please.

7                MR. SCHACHT:   Yes your Honor.

8                (Pause)

9                THE COURT:   Please come up off the record.

10               (Discussion held of the record)

11               THE COURT:   We're going to stop the testimony for a

12   short while for personal reasons.

13               (Recess)

14               THE COURT:   You can resume questioning.

15               MR. SCHACHT:   Thank you, your Honor.

16   Q.   Agent Costello, do you recall my client mentioning the term

17   "sleeper cell" or "sleeper agent", something to that effect?

18   A.   Yes.

19   Q.   Do you remember that he told you that he got that term from

20   the Israeli Mossad?

21   A.   No.

22   Q.   Do you recall him telling you that the Israeli Mossad had

23   sought to recruit what my client called "sleepers"?

24   A.   I do recall something to that effect, yes.

25   Q.   And my client explained to you that the point of a sleeper


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 54 of 184   647
     JOSEPH COSTELLO             Costello - Cross

1    was that it would be someone who could live or maintain an

2    ostensibly normal life but secretly be working for some enemy;

3    do you recall that?

4    A.   Yes.

5                MR. SCHACHT:   Would you please put up Exhibit 808 when

6    you can on the screen and would you please zoom-in on the point

7    number four.     Thank you very much.

8                (Pause)

9    Q.   You'd mentioned before that this was a part of a text

10   message that my client's former lawyer, Mark Denbeaux, had sent

11   to you?

12   A.   Yes.

13   Q.   Do you see where Mr. Denbeaux says that you supposedly had

14   said that the defendant had given you nothing that you did not

15   already know and that he hadn't helped you essentially; do you

16   see that?

17   A.   Yes.

18   Q.   And was what Mr. Denbeaux said correct; had you stated that

19   to Mr. Denbeaux?

20   A.   No.

21   Q.   Had you said anything remotely like that?

22   A.   No.

23   Q.   Do you recall you and Mr. Denbeaux and Ali Kourani

24   discussing the danger to his family members in Lebanon?

25   A.   Not sure.    More specificity, please.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 55 of 184   648
     JOSEPH COSTELLO             Costello - Cross

1    Q.   Do you recall talking with my client about an incident he

2    had with his ex-wife and his mother-in-law and an argument that

3    they had about child rearing?

4    A.   Yes.

5    Q.   Do you recall that at the end of this problem that my

6    client had with his wife's family, a group of people he'd said

7    from Hezbollah tried to shoot up my client's family's house in

8    Lebanon; do you recall that?

9    A.   Not in those words, no.

10   Q.   Well, do you recall talking to him about an incident in

11   which people tried to shoot at his family's house?

12   A.   No.

13   Q.   So, when you said to me, not in those words, what did you

14   recall from my question in different words?

15   A.   The defendant stated once he received his kids from his

16   wife's family's home he returned to his home where his wife's

17   family members who were, he stated, Hezbollah militia members

18   surrounded his home for a few days.

19   Q.   And so, did you not think that if Hezbollah militia members

20   were surrounding my client's relatives that that might be

21   dangerous for his relatives?

22   A.   No.

23               MS. HOULE:   Objection.

24               THE COURT:   Overruled.

25               MR. SCHACHT:   Can you take that off the screen.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 56 of 184      649
     JOSEPH COSTELLO             Costello - Cross

1                Thank you.

2    Q.   In this case would it be fair to say that the FBI was

3    physically surveilling meaning, literally following my client

4    for a number of years?

5    A.   Yes.

6    Q.   Do you know how many years the FBI was physically following

7    Ali Kourani?

8    A.   No.

9    Q.   Can you approximate?

10   A.   Sure.    The case was opened at approximately 2013.        There

11   was physical surveillance begun then and intimately from then.

12   Q.   And in addition to the physical surveillance you meaning,

13   the FBI, were listening to his phone calls, right?

14   A.   Yes.

15   Q.   And reading his e-mail, yes?

16   A.   Yes.

17               (Continued on next page)

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 57 of 184   650
     J5DKKOU3                    Costello - Cross

1    BY MR. SCHACHT:

2    Q.   And reading his email, yes?

3    A.   Yes.

4    Q.   And text messages?

5    A.   Yes.

6    Q.   And WhatsApp messages?

7    A.   Some.

8    Q.   It's your testimony, am I right, that you, meaning an FBI

9    agent, is not authorized to offer to an informant or possible

10   informant any kind of benefits?       Is that fair to say, that

11   that's what you have testified to?

12   A.   We can offer benefits.     We cannot make promises of

13   benefits.

14   Q.   What kind of benefits are you allowed, as an FBI agent, to

15   offer?

16   A.   The FBI can provide cash rewards for information.

17   Q.   Anything else?

18   A.   No, not that I know of.     Not off the top of my head.

19   Q.   If you know, what is necessary for an FBI agent to be able

20   to offer cash to an informant or a possible informant?

21   A.   Supervisory approval.     I think up to the special agent in

22   charge of the office.

23   Q.   Now, do you recall testifying previously, on March 26,

24   2018, in a hearing in the same case?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 58 of 184   651
     J5DKKOU3                    Costello - Cross

1    Q.   Do you recall, at that hearing, saying that FBI agents were

2    not allowed to offer cash to witnesses or informants?

3    A.   Yes.

4    Q.   And, so, in that time period, between that hearing and

5    today, you've learned that your prior testimony on that point

6    was incorrect; is that fair to say?

7    A.   Yes.

8    Q.   And you subsequently learned that prior to you meeting Ali

9    Kourani, that another FBI agent in the case, named Gary

10   Battista, had offered cash money to my client; is that right?

11   A.   No.

12   Q.   Do you recall that my client told you that one of his

13   motivations for speaking to you was that he wanted revenge on

14   his wife's family?     Do you recall talking to my client about

15   that?

16   A.   Yes.

17   Q.   What did my client say about wanting revenge on his wife's

18   family?

19   A.   To the best of my recollection, the client wanted the FBI

20   to add his wife's family to the No Fly List to prevent them

21   from transiting U.S. airways or utilizing U.S. air carriers.

22   Q.   You understood this to be a result of him being upset and

23   angry about his dispute with his wife and his wife's family?

24   A.   Yes.

25   Q.   Do you recall that, in addition to the benefits my client


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 59 of 184   652
     J5DKKOU3                    Costello - Cross

1    was asking in terms of having his children, and his sister, and

2    his father given certain immigration help, he also was

3    interested in his brother, Moustapha?

4    A.   No.

5    Q.   Do you recall that on April 26, 2017, you were meeting with

6    my client at Seton Hall Law School?

7    A.   Yes.

8    Q.   Do you recall that at the end of the meeting, or during the

9    meeting, you told my client that Moustapha's deportation

10   proceedings had been deferred or delayed?         Do you recall that?

11   A.   Yes.

12   Q.   And the way that you knew about that was because someone

13   from Immigration and Customs Enforcement, a man named Adam

14   Panopoulos, had told you that his brother's deportation

15   proceeding was being deferred.       Do you recall that?

16   A.   No.

17   Q.   I would like to show you a document, which, for

18   identification purposes, is 3501-33, and ask you -- it's not in

19   evidence, so you can't read it out loud, but if you could just

20   quietly read that document to yourself, and I ask you, after

21   you've read it, whether that refreshes your recollection about

22   your email interaction with Mr. Panopoulos from Immigration and

23   Customs Enforcement?

24   A.   Yes.   Forgive me.   Myself and another agent on my old squad

25   received an email from Mr. Panopoulos that day.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 60 of 184   653
     J5DKKOU3                    Costello - Cross

1    Q.   So you had learned that Moustapha, the brother's,

2    deportation proceeding had been deferred, right?

3    A.   Correct.

4    Q.   And I think you were in the lobby of Seton Hall Law School

5    with my client, and my client thanked you for helping to defer

6    the immigration proceeding; is that fair to say?

7    A.   No.

8    Q.   My client -- you hadn't, by the way, personally done

9    anything to help Moustapha, right?

10   A.   Yes.

11   Q.   Yes, you had helped or --

12   A.   Sorry.   I had not done anything personally as a special

13   agent of the FBI to help Moustapha.

14   Q.   But my client thanked you because he was under the

15   impression that you had caused the deferral, right?

16   A.   No.

17   Q.   Do you recall him thanking you?

18   A.   Yes.

19   Q.   What did he thank you for?

20   A.   Something along the phrase of giving him the heads-up.

21   Q.   The heads-up about what?

22   A.   That his brother's immigration proceedings had been

23   deferred.

24   Q.   Now, as a result of your investigation in the case, you

25   developed an FBI agent-witness relationship with my client; is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 61 of 184   654
     J5DKKOU3                    Costello - Cross

1    that fair to say?

2    A.   I'm not sure I understand the question.

3    Q.   Well, you weren't friends with my client, right?

4    A.   No.

5    Q.   You had a professional relationship with him?

6    A.   Yes.

7    Q.   And my client asked you for help in obtaining a job; is

8    that right?

9    A.   Asked for the FBI's help.

10   Q.   And you, though, as the point person for the FBI, or one of

11   two point people for the FBI, in dealing with him, received an

12   email from my client asking for your help, right?

13   A.   Yes.

14               Well, no.   Forgive me, no.

15   Q.   Well, did he send you two copies of a resume?

16   A.   Yes.

17   Q.   And I think he did that in the middle of the time period

18   when you were meeting with him, having the five meetings; is

19   that right?

20   A.   Yes.

21   Q.   Did you read those resumes?

22   A.   No.

23   Q.   Did you open up the attachment?

24   A.   Maybe briefly, to see what they were, but beyond that, no.

25   I mean, I opened them, yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 62 of 184   655
     J5DKKOU3                    Costello - Cross

1    Q.   Did you notice that in one of the resumes, he lists being a

2    manager of some clothing companies, such as New Spot Fashion?

3    A.   No.

4    Q.   New Spot Fashion, by the way, that was one of the

5    counterfeit clothing businesses that my client was involved in,

6    right?

7    A.   Yes.

8    Q.   So did it strike you as odd or unusual that, under the

9    circumstances in which you knew each other, he would be asking

10   for your help in getting a job?

11   A.   Yes.

12   Q.   And it must have seemed especially unusual in that you were

13   an FBI agent, and he was listing a counterfeit clothing

14   business on his resume?

15   A.   No.    Again, I had not seen that on the resume.

16   Q.   When my client told you about getting the military

17   training, do you recall him telling you about being taken to

18   some location that was a drive away from where he was living?

19   A.   Yes.

20   Q.   And it was in a van or a truck that had windows blacked

21   out; is that right?

22   A.   Yes.

23   Q.   And the purpose of this, based upon your conversation with

24   my client, was that so anybody in the truck who was being

25   driven to some location would not know where they are, right?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 63 of 184   656
     J5DKKOU3                    Costello - Cross

1    A.   Yes.

2    Q.   And did he also mention about how he, and possibly other

3    people he was with, had their heads actually covered, so they

4    couldn't see where they were?

5    A.   Yes.

6    Q.   When my client was arrested, you took what is known in law

7    enforcement as some pedigree information from him; is that

8    right?

9    A.   Yes.

10   Q.   And pedigree information, generally, is things like

11   somebody's height, and weight, and what their address is, and

12   their phone number?

13   A.   Yes.

14   Q.   Did you also check his shoe size?

15   A.   Not that I recall, no.

16   Q.   Do you recall, if you know, learning that he wears size 11

17   shoes?

18   A.   No.

19   Q.   Do you recall him telling you that he used an alias,

20   calling himself Jacob was one of his -- a name that he used?

21   A.   Yes.

22   Q.   And that the name Jacob was for the purpose of the

23   counterfeit clothing business, so he wouldn't use his real

24   name?

25   A.   No.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 64 of 184   657
     J5DKKOU3                    Costello - Cross

1    Q.   No, he didn't say that, or, no, you don't recall?

2    A.   No, the defendant spoke regarding aliases, but I don't

3    remember the context.     I believe he stated he had multiple

4    aliases, some of them affiliated with Hezbollah.

5    Q.   Do you recall which aliases he used supposedly for

6    Hezbollah?

7    A.   A few, yes.   Or a couple, I suppose.

8    Q.   Did you personally look at my client's Facebook page and

9    the postings on it in connection with your investigation?

10   A.   Yes.

11   Q.   On his Facebook page, did you notice that he had some

12   people -- I think my son says they're called friends, I'm not

13   on Facebook, but that he had friends that posted pictures of

14   people with weapons?

15   A.   Yes.

16   Q.   But that those pictures were not posted by him, by my

17   client, but by his so-called friends?

18   A.   Yes.

19   Q.   You mentioned before that the address 335 Adams Street,

20   Brooklyn, houses one of the offices of the United States Secret

21   Service.     Do you remember testifying to that?

22   A.   Yes.

23   Q.   That's not a -- withdrawn.

24               The address, if you Google the United States Secret

25   Service office in New York, are you aware that that's


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 65 of 184     658
     J5DKKOU3                    Costello - Cross

1    identified as the public office for the United States Secret

2    Service in the New York area?

3    A.   No.

4    Q.   That they actually have a Facebook page for 335 Adams

5    Street Secret Service, are you aware of that?

6    A.   No.

7    Q.   Did my client, at some point, ask you whether you, meaning

8    the FBI, were listening to his phone calls?

9    A.   Yes.

10   Q.   And at the time that he said that, am I right, you believed

11   him to be trying to get intelligence from you about what you

12   were investigating and doing?

13   A.   No.    I stated to the defendant that we can't comment on an

14   ongoing investigation, left it at that.

15   Q.   Right.    But I'm asking whether you thought he was trying to

16   learn about your investigation by asking that question.

17   A.   Yes, it's -- actually, withdraw that.        He did call to say

18   about what I thought, but I don't recall.

19   Q.   Okay.

20               On direct examination, you mentioned that -- and

21   you're right, I think it was your initial phone call with

22   Mr. Denbeaux, he had asked if the conversation or conversations

23   that were going to happen between Denbeaux's client, Ali

24   Kourani, and yourselves would be confidential, and you said

25   yes; is that right?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 66 of 184   659
     J5DKKOU3                    Costello - Cross

1    A.   No.

2    Q.   What is wrong about what I just said?

3    A.   My understanding was Mr. Denbeaux wanted the meetings with

4    the FBI to be kept confidential.

5    Q.   So that Mr. Denbeaux wanted the fact that you had met

6    confidential; is that what you're saying?

7    A.   Yes.

8    Q.   But he wasn't interested in confidentiality for what his

9    client said at the meetings?

10   A.   It wasn't discussed.     It was just a two-sentence exchange.

11   I think he said something along the lines of, will our meetings

12   with the FBI be kept confidential?       We said, yes.

13   Q.   When you said yes, what did you mean by the word

14   "confidential"?

15   A.   That we would be keeping it confidential at that time.

16   Q.   But what does the word "confidential" mean?

17   A.   Kept quiet.

18   Q.   Well, right now, you're talking about them in a public

19   courthouse, and they're being recorded.        Are you now violating

20   that promise of confidentiality?

21   A.   No.

22   Q.   Why not?

23   A.   It was never a promise.

24   Q.   It wasn't a promise?

25   A.   No.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 67 of 184    660
     J5DKKOU3                    Costello - Cross

1    Q.   So when you say to someone, this is going to be

2    confidential, that's not a promise to you?

3    A.   No.   At that point, it was difficult -- excuse me, it

4    wasn't difficult.     We didn't know what was going to happen.        We

5    didn't know what Mr. Kourani was going to say, we didn't know

6    what Mr. Denbeaux was going to say, and we had met in a public

7    place, so...

8    Q.   So wouldn't it have been more honest for you to have said,

9    I don't know whether I can keep it confidential because I don't

10   know what anyone's going to say at this meeting?

11   A.   No.

12   Q.   That would not have been more honest, in your mind?

13   A.   I can't speak to what's more or less honest.

14   Q.   Why can't you?

15   A.   I don't really understand the question.

16   Q.   You don't understand the question whether it's more honest

17   to say to someone, in a human interaction, I don't know what's

18   going to happen in the future, instead of misleading them?           You

19   don't know that?

20   A.   I would not say we were misleading him.        We answered him

21   yes.   And to say that more would also be more honest.          Or

22   honest, excuse me.

23   Q.   But you didn't want to be fully honest, I assume, because

24   you didn't want to scare away Mr. Kourani, right?

25   A.   No.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 68 of 184   661
     J5DKKOU3                    Costello - Cross

1    Q.   Well, why weren't you more honest, then, if you weren't

2    worried about scaring him away?

3    A.   Again, we didn't know where the meetings were going to go.

4    At that point, multiple members of the FBI had met with

5    Mr. Kourani, and we hadn't received any information regarding

6    his involvement with Hezbollah, and subsequent to that, we did

7    interview multiple people in the community regarding

8    Mr. Kourani.

9    Q.   Okay.    By the way, the multiple people you say you've

10   interviewed, none of them is a witness here in court, right?

11   A.   Not that I know of, no.

12   Q.   Now, the confidentiality, though, that you promised --

13   withdrawn.

14               Your use of the word "confidentiality" or

15   "confidential" was done because you wanted to convince him to

16   speak to you, right?

17               MS. HOULE:   Objection.

18               THE COURT:   Overruled.

19               THE WITNESS:   No.

20   BY MR. SCHACHT:

21   Q.   When Mr. Denbeaux handed you his page of notes, which is

22   Government Exhibit 221, you mentioned that there were some

23   things in it that you agreed with and some things you disagreed

24   with, right?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 69 of 184   662
     J5DKKOU3                    Costello - Cross

1    Q.   And one of the things you disagreed with was the line where

2    Mr. Denbeaux says, "Because as it has already been agreed, he

3    has committed no crime and faces no prosecution," you disagreed

4    with that sentence, right?

5    A.   Yes.

6    Q.   But you and Agent Shannon, after going out in the hallway

7    and discussing it together, decided that you would not say

8    anything about that disagreement, right?

9    A.   No.

10   Q.   And your thinking at the time was, you were here at the

11   meeting to hear what Ali Kourani had to say, right?

12   A.   Yes.

13   Q.   And you weren't interested in Mr. Denbeaux's thoughts at

14   that time, right?

15   A.   No.

16   Q.   And that's despite --

17               THE COURT:   No, you were not interested?      We've got a

18   double negative here.

19               THE WITNESS:   We were there for Mr. Kourani's

20   information, your Honor.

21   BY MR. SCHACHT:

22   Q.   And you didn't care that Mr. Denbeaux, at least, was under

23   the impression that there was some agreement that you had not

24   agreed to?

25   A.   No.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 70 of 184    663
     J5DKKOU3                    Costello - Cross

1    Q.   Were you not concerned about how that misunderstanding

2    would affect Ali Kourani?

3    A.   No.

4    Q.   Because all you wanted was, at that point, his information,

5    right?

6    A.   Yes.

7    Q.   Weren't you worried that, under those circumstances, he

8    might tell you things that were not true?

9    A.   I'm not sure I understand the question.

10               THE COURT:   Were you worried that he might tell you

11   things not true?

12               THE WITNESS:   Anytime I interview someone, I'm worried

13   they're not going to tell me the truth.

14               THE COURT:   Say that again?

15               THE WITNESS:   Anytime I would interview someone in the

16   course of my official duties, I would be concerned whether

17   they're telling me the truth or not.

18               THE COURT:   What do you mean by "concerned"?       You

19   anticipate that that might happen?

20               THE WITNESS:   Yes.

21   BY MR. SCHACHT:

22   Q.   Would you agree that in your experience interviewing

23   people, you're more likely to get honest information if there

24   was a clear understanding between the people who were talking

25   about what the consequences and the rules of the conversation


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 71 of 184   664
     J5DKKOU3                    Costello - Cross

1    are?   Right?

2    A.   No.

3    Q.   Well, when you met with Peggy Cross-Goldenberg, and the

4    prosecutors here in the courtroom, and my client, you had a

5    written agreement about what could be used and said, right?

6    A.   Yes.

7    Q.   And you testified that that's an agreement that needs to be

8    signed by a prosecutor, right?

9    A.   Yes.

10   Q.   And that agreement lays out how the information can be

11   used, if at all, and under what circumstances, right?

12   A.   Yes.

13   Q.   It was discussed by Peggy Cross-Goldenberg, the two

14   prosecutors, and Ali Kourani, right?

15   A.   Yes.

16   Q.   And that was in your presence?

17   A.   Yes.

18   Q.   And that was done so that Ali Kourani would understand what

19   the rules of the conversation were, right?

20   A.   Yes.

21   Q.   Yet, when you, and Denbeaux, and Kourani spoke, there was

22   in your mind, at least, a very clear misunderstanding about

23   what the rules were, right?

24   A.   No.

25   Q.   No?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 72 of 184   665
     J5DKKOU3                    Costello - Cross

1                Well, when you read that line that says, "He faces no

2    prosecution," didn't you think that that was a misunderstanding

3    between you and Denbeaux?

4    A.   I didn't agree with the line.      I can't speak to the

5    understanding.

6                THE COURT:   Well, if he had an honest understanding in

7    what he wrote, and you had an honest understanding that was

8    different, your understandings are not the same?

9                THE WITNESS:   Yes, your Honor.

10               THE COURT:   But you didn't know if he had an honest

11   understanding of what he wrote?

12               THE WITNESS:   Correct.

13               MR. SCHACHT:   Thank you, your Honor.

14   BY MR. SCHACHT:

15   Q.   Now, with regard to the assistance that my client wanted

16   bringing his family to the United States, that's an area in

17   which you say you were not authorized to make any promises

18   because you need to go to another agency, right?

19   A.   Yes.

20   Q.   Among other reasons?

21   A.   Yes.

22   Q.   And that's why you and Denbeaux had the conversation, I

23   think at the first meeting, that was followed by Denbeaux

24   saying, I understand you can't guarantee or promise anything,

25   right?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 73 of 184   666
     J5DKKOU3                    Costello - Cross

1    A.   No.

2    Q.   No?    Well, when -- withdrawn.

3                In the first meeting, Denbeaux and Kourani were

4    pushing you to make promises, is that fair to say, about

5    helping his family?

6    A.   No.

7    Q.   They weren't?

8    A.   No.

9    Q.   Were they asking for promises?

10   A.   No.

11   Q.   Were they asking for help?

12   A.   Yes.

13   Q.   And you told them that you can try to help, but that you

14   can't promise; is that fair to say?

15   A.   Yes.

16   Q.   And they were pushing you, or at least Ali Kourani was

17   pushing you, to give sort of on the calendar a deadline or a

18   time period in which he could expect to get some relatives

19   here, right?

20   A.   Yes.

21   Q.   And you and Agent Shannon didn't want to be pinned down,

22   you testified, right, because you didn't know what you could

23   do, and you didn't know what he was going to say; is that fair

24   to say?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 74 of 184     667
     J5DKKOU3                    Costello - Cross

1    Q.   So, at some point in that conversation, you called the

2    supervisor, right?

3    A.   Yes.

4    Q.   And then was it in that same meeting where you gave, or you

5    and Agent Shannon gave, a kind of rough deadline, or timeline,

6    saying by the end of the summer of 2017, we might be able to

7    help?

8    A.   Not in those words, no.

9    Q.   Do you recall what words you used?

10   A.   Yes.

11   Q.   What words did you use?

12   A.   I was very specific that it wasn't a deadline, that it was

13   not a --

14               THE COURT:   You said it was an estimate, but what was

15   the estimate?

16               THE WITNESS:   End of summer.

17               THE COURT:   Of 2017?

18               THE WITNESS:   Yes, your Honor.    So we were meeting in

19   March, so August.

20               THE COURT:   So if he gave you what you considered full

21   and truthful information, you represented that you would

22   advocate the position of Kourani with regard to immigration?

23               THE WITNESS:   Yes.   Yes, your Honor.

24   BY MR. SCHACHT:

25   Q.   What was your basis for coming up with that estimate?           Why


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 75 of 184   668
     J5DKKOU3                    Costello - Cross

1    did you say end of summer instead of one week or three years?

2    How did you come up with that timeline?

3    A.   Just thinking how long it takes for people to get issued

4    visas and my kind of understanding of it.         You have interviews

5    at the embassies of those who want the visas.         Obviously, a lot

6    of emails have to be exchanged, information exchanged of

7    Mr. Kourani's information he's providing to multiple government

8    agencies.   And I've been working for the government for a

9    little bit, so that stuff can take some time longer.

10             THE COURT:    What was the date of the meeting when you

11   made these representations?

12             THE WITNESS:    It was -- if I saw my notes, I could

13   remember better.    I'm trying to remember the exact date, your

14   Honor.

15             THE COURT:    Not exactly, approximate.

16             THE WITNESS:    March 23rd, 2017.

17             THE COURT:    March of 2017?

18             THE WITNESS:    Correct, your Honor.

19             THE COURT:    And the end of the summer, let's say,

20   would be September of 2017?

21             THE WITNESS:    Sure.   Yes, your Honor.

22             THE COURT:    So about six months?

23             THE WITNESS:    Yes.

24             THE COURT:    To advocate a position, but you weren't in

25   that advocate position until you got full and truthful


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 76 of 184      669
     J5DKKOU3                    Costello - Cross

1    information?

2                THE WITNESS:   Yes, your Honor.

3                THE COURT:   You didn't know when you'd get that?

4                THE WITNESS:   Yes, your Honor.

5                THE COURT:   So, from that time, it would take six

6    months?

7                THE WITNESS:   Yes.   So, say in the course of that

8    month, we had received full and truthful information, even

9    then, still.

10               THE COURT:   So he gave you a lot of information that

11   particular evening when you were together with Professor

12   Denbeaux in Seton Hall University?

13               THE WITNESS:   Yes.

14               THE COURT:   And you said, well, it's late, let's call

15   it off, and we'll meet again, and you met a few days later?

16               THE WITNESS:   Yes, your Honor.

17               THE COURT:   I'm sorry, you go ahead.

18   BY MR. SCHACHT:

19   Q.   How long after that meeting did Denbeaux send you that text

20   message?

21   A.   Approximately 15 minutes, if I recall.

22   Q.   And that was -- according to those text messages that are

23   in evidence, that was about 4:50 p.m. on that day?          Does that

24   sound right to you?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 77 of 184   670
     J5DKKOU3                    Costello - Cross

1    Q.   Now, at each successive meeting, of the five meetings at

2    Seton Hall, is it fair to say that Denbeaux and Kourani were

3    becoming more and more impatient with you and Shannon not doing

4    anything?   Is that fair to say, to help the family get here?

5    A.   No.

6    Q.   Well, did you not have arguments with them about this topic

7    specifically?

8    A.   No.

9    Q.   So when you got the text message from Denbeaux in which he

10   says he's ashamed and how do you feel, did that come as a total

11   shock to you, out of the blue, that he was speaking to you in

12   that way?

13   A.   Yes.

14   Q.   Is it your testimony that between the March 23rd meeting

15   and you getting that text message, that Kourani and Denbeaux

16   never mentioned help with immigration in between those two

17   events?

18   A.   Oh, we discussed it, but there were never arguments.

19   Q.   And the discussions involved Kourani and Denbeaux

20   essentially accusing the FBI of dragging its feet, right?

21   A.   No.

22   Q.   What did the discussions involve?

23   A.   Sometimes in the meetings, Mr. Kourani would say -- for

24   example, I believe in the second meeting or the fourth

25   meeting -- forgive me, I don't remember which exactly --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 78 of 184   671
     J5DKKOU3                    Costello - Cross

1    Mr. Kourani said he wanted a doorman building in Manhattan or a

2    salary, and so instead of talking about, say, immigration

3    benefits, he would say that.       I would remind Mr. Kourani that

4    no matter what he wanted, whether it be immigration benefits or

5    anything else, that we would need the whole and complete truth

6    regarding his involvement with Hezbollah, and only then, could

7    we advocate on his behalf.

8              THE COURT:    You are starting to mumble.

9              THE WITNESS:    Sorry.

10             Restate everything, your Honor?

11             THE COURT:    Pardon?

12             THE WITNESS:    Would you like me to restate everything?

13             THE COURT:    No, no, just --

14   BY MR. SCHACHT:

15   Q.   When he asked you for a doorman building in Manhattan, did

16   that strike you as similar to the situation where he was asking

17   you for help in getting a job, it was highly unusual?

18   A.   I don't really understand the question.

19   Q.   Well, have you ever had anybody in your career who was a

20   witness ask you for a doorman building in Manhattan, from the

21   FBI?

22   A.   Not that I recall, no.

23   Q.   And so when he asked you, can you get him a doorman

24   building in Manhattan to live in, didn't that strike you as

25   unusual, in your experience?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 79 of 184   672
     J5DKKOU3                    Costello - Cross

1    A.   No, not at that point.

2    Q.   That struck you as a kind of normal demand for somebody in

3    his situation, who's just told you, according to you, that he's

4    a terrorist?

5    A.   No.

6    Q.   That didn't seem strange to you?

7    A.   No.    I'm saying that is a little unusual, but it was more

8    in line with a lot of his demands, so...

9    Q.   Which would be unusual, right?

10   A.   Compared to the others, yes.

11   Q.   You've testified here that he told you, essentially, that

12   he was working for a foreign terrorist organization, right?

13   A.   Yes.

14   Q.   And, at the same time, he's asking you for a doorman

15   building in Manhattan, right?

16   A.   Yes.

17   Q.   And he's asking you to help get him a job that pays

18   approximately $120,000 a year?

19   A.   Yes.

20   Q.   And he's asking you to bring a lot of relatives here,

21   including one, his father, who's barred from the United States

22   for ten years, right?

23   A.   No.

24               THE COURT:   No what?

25               THE WITNESS:   My understanding is his father could be


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 80 of 184   673
     J5DKKOU3                    Costello - Cross

1    paroled.

2    BY MR. SCHACHT:

3    Q.   Other than the father being able to be paroled in,

4    everything else about my question, you'd agree with, right?

5    A.   He had discussed his father being brought here, yes.

6    Q.   So everything about that question, you'd agree with, right?

7                I can redo it.

8    A.   Please.

9    Q.   He told you he worked for Hezbollah and the Islamic Jihad

10   Organization, correct?

11   A.   Yes.

12   Q.   And at the same time, literally in the same meeting, he's

13   asking you to get him an apartment with a doorman?

14   A.   Yes.

15   Q.   And he's asking you to help bring his family here?

16   A.   Yes.

17   Q.   And he's asking you to help get him a $120,000-a-year job

18   in New York City, right?

19   A.   Yes.

20   Q.   And so my question is:     In that context, you've never, ever

21   spoken to a witness or a suspect who's behaved in that strange

22   a way, right?

23   A.   No.

24               THE COURT:   No, you haven't?

25               THE WITNESS:   No, I have spoken --


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 81 of 184     674
     J5DKKOU3                    Costello - Cross

1              THE COURT:    You have?

2              THE WITNESS:    Yes.

3    BY MR. SCHACHT:

4    Q.   You've met other people who've told you they're members of

5    Islamic Jihad?

6              THE COURT:    I don't think we need to get into that.

7    Q.   Were you worried at all --

8              THE COURT:    Did the request that Denbeaux made or

9    Kourani made seem strange to you?

10             THE WITNESS:    Which specific?

11             THE COURT:    The request that the FBI should get him a

12   $120,000 job and find him an apartment in a very nice

13   neighborhood in Manhattan with a doorman?

14             THE WITNESS:    Yes.

15             THE COURT:    That's strange?

16             THE WITNESS:    Yes, your Honor.

17             THE COURT:    Did you ever get that kind of request

18   before?

19             THE WITNESS:    No, your Honor.

20             THE COURT:    Is that what you wanted, Mr. Schacht?

21             MR. SCHACHT:    Thank you, your Honor.      Thank you very

22   much.

23             THE COURT:    No charge.

24   BY MR. SCHACHT:

25   Q.   You were considering, if he was, in your view, fully


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 82 of 184   675
     J5DKKOU3                    Costello - Cross

1    honest, having Mr. Kourani be an informant for the FBI, right?

2    A.   No.

3    Q.   Well, what was your purpose in speaking to him?

4    A.   To obtain all the information he had regarding his

5    involvement with Hezbollah.

6    Q.   And so there was no thought, in your mind, about maybe he

7    can help you to work against Hezbollah?

8    A.   There was.

9    Q.   And so maybe I shouldn't have used the word "informant,"

10   but you were seeking his help to help you fight against

11   Hezbollah?

12   A.   I was seeking his information.

13   Q.   Well --

14               THE COURT:   So you could --

15               THE WITNESS:   Yes.

16               THE COURT:   -- potentially make use of it?

17               THE WITNESS:   Yes, to counter Hezbollah.

18               THE COURT:   On behalf of the United States?

19               THE WITNESS:   Yes, your Honor.

20   BY MR. SCHACHT:

21   Q.   And when you were telling him that it was possible that you

22   could provide him with certain benefits, you were telling him

23   the truth, right?

24   A.   Yes.

25   Q.   You weren't lying to him about possible ways you could help


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 83 of 184   676
     J5DKKOU3                    Costello - Cross

1    him, right?

2    A.   No.

3    Q.   You could only do that, though, it's your testimony, if he

4    became fully honest and a witness or informant, whatever word

5    you prefer, for the government, right?

6    A.   Yes.

7    Q.   And so --

8    A.   If I may?

9    Q.   No.    She can ask you on redirect.

10               At the time that he was arrested, the morning he was

11   arrested, there was a complaint signed by you against him,

12   right?

13   A.   Yes.

14   Q.   And that complaint was sealed, yes?

15   A.   Yes.

16   Q.   And sealed, in this context, means not open to the public?

17   A.   Yes.

18   Q.   And it was kept sealed for -- I'm not sure how many days,

19   but at least until after the meeting that you and Peggy

20   Cross-Goldenberg, and the prosecutors, and Mr. Kourani had,

21   right?

22   A.   Yes.

23   Q.   And the reason why you kept it sealed -- when I say "you,"

24   I mean the United States kept it sealed -- was to preserve the

25   possibility of him still being able to be a witness, right?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 84 of 184   677
     J5DKKOU3                    Costello - Cross

1    A.   Yes.

2    Q.   And then, eventually, it was unsealed, correct?

3    A.   Yes.

4    Q.   In all of these interactions at the five meetings that

5    we've discussed at Seton Hall, were you concerned -- based upon

6    his answers to your questions and his requests of you, were you

7    concerned at all about his mental state?

8    A.   I don't understand the question.

9    Q.   Were you concerned about his mental stability, whether he

10   could be a good informant or witness?

11   A.   No.

12   Q.   Were you concerned about his ability to operate as an

13   informant for you based upon your interviews with him?

14   A.   No.

15   Q.   Did you not think that his conduct in, for example, using

16   an Ali Kourani Gmail account, supposedly to be a Hezbollah

17   agent, was indicative of his lack of seriousness?

18   A.   No.

19   Q.   Did you think that his operating a counterfeit clothing

20   business while supposedly a sleeper agent for Hezbollah, that

21   that was indicative of his inability to be a reliable witness?

22   A.   No.

23   Q.   During these five meetings, you did not ask him, did you,

24   for any supporting evidence to support -- physical evidence --

25   to support the evidence that he was ever a member of 910,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 85 of 184      678
     J5DKKOU3                    Costello - Redirect

1    right?

2    A.   No.

3                MR. SCHACHT:   I have no other questions.      Thank you.

4                THE COURT:   Redirect?

5                MS. HOULE:   Just briefly.   Thank you, your Honor.

6    REDIRECT EXAMINATION

7    BY MS. HOULE:

8    Q.   Special Agent, you were asked some questions about your

9    conversations with the defendant regarding the term "sleeper

10   cell"?

11   A.   Yes.

12   Q.   And you were asked whether there was additional

13   conversation having to do with Mossad and sleeper cells, right?

14   A.   Yes.

15   Q.   To be clear, what did the defendant say about his function

16   within a sleeper cell?

17   A.   The defendant stated he considered himself a part of a

18   sleeper cell.

19   Q.   You were asked some questions, Special Agent, about the

20   complaint being sealed in this case?

21   A.   Yes.

22   Q.   And that there was a time when the complaint was unsealed,

23   correct?

24   A.   Yes.

25   Q.   Why was the complaint unsealed at that point?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 86 of 184   679
     J5DKKOU3                    Costello - Recross

1    A.   At that point, we had assessed that the defendant was still

2    withholding information regarding his involvement with

3    Hezbollah.

4               THE COURT:   Speak clearly.

5               THE WITNESS:   At that point, we, in accordance with

6    the United States Attorney's Office, felt the defendant was

7    still withholding information regarding his involvement with

8    Hezbollah.

9               THE COURT:   He had more to tell you?

10              THE WITNESS:   Yes, your Honor.

11              THE COURT:   And you felt he hadn't given it to you?

12              THE WITNESS:   Yes, your Honor.

13              MS. HOULE:   No further questions, your Honor.

14              MR. SCHACHT:   Very briefly, your Honor.

15   RECROSS EXAMINATION

16   BY MR. SCHACHT:

17   Q.   You felt like he wasn't being honest with you, right?

18   A.   No.

19              MR. SCHACHT:   Thank you.

20              MS. HOULE:   Very briefly, your Honor?

21              THE COURT:   Okay.

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 87 of 184   680
     J5DKKOU3                    Costello - Recross

1    REDIRECT EXAMINATION

2    BY MS. HOULE:

3    Q.   You were just asked whether you thought the defendant was

4    being honest with you, Special Agent.        Did you think he was

5    being honest about his operations within Hezbollah?

6    A.   He was being honest, yes.      There was a bit -- yes, he was

7    being honest.

8              THE COURT:    He was telling you --

9              THE WITNESS:    He was telling us the truth.

10             THE COURT:    What he told you was true, but he also had

11   more information to give?

12             THE WITNESS:    Yes, your Honor.

13             MS. HOULE:    Thank you, your Honor.      No further

14   questions.

15             THE COURT:    Who gets the last word?      Who asks the last

16   question.

17   RECROSS EXAMINATION

18   BY MR. SCHACHT:

19   Q.   You felt that he was being honest, even though you had been

20   following him for a couple of years and couldn't come up with

21   any evidence against him?

22             MS. HOULE:    Objection.

23             THE COURT:    Sustained.

24             MR. SCHACHT:    No further questions.

25             THE COURT:    Okay.   You're excused.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 88 of 184   681
     J5DKKOU3

1               THE WITNESS:    Thank you, your Honor.     Thank you.

2               (Witness excused)

3               THE COURT:    Should we start a new witness now or after

4    lunch?

5               MR. BOVE:    The next witness is about half an hour,

6    Judge.    It might be a good time for a lunch break.

7               THE COURT:    Okay.   Let's take a lunch break now, until

8    2:15.    Close up your books give them to Ms. Jones.

9               (Continued on next page)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 89 of 184      682
     J5DKKOU3

1               (Jury not present)

2               THE COURT:    Be seated.   I want to ask you a question.

3               Attempt to commit a crime is alleged in Count One and

4    Count Six of the indictment.      Is there really a case for

5    attempt?

6               MS. HOULE:    Your Honor, we do believe that it's

7    appropriate to have an attempt instruction here.          The defense

8    appears to be arguing that the defendant did not do much on

9    behalf of Hezbollah and --

10              THE COURT:    Does it make any difference if he did much

11   or little?

12              MS. HOULE:    We agree, your Honor, but we think that

13   argument could be confusing to the jury, so they should

14   understand that even an attempt would be sufficient to find him

15   guilty.

16              THE COURT:    But we're charging aiding and abetting and

17   willfully causing.      I fear that the prolixity of all these

18   instructions and their contention of what should be found is

19   potentially confusing.      Do you have any opinion on this,

20   Mr. Schacht?

21              MR. SCHACHT:    I mean, yes, Judge.     And my opinion -- I

22   was rereading the indictment last night -- is it's really long,

23   and some of the charges -- obviously, they have separate legal

24   elements, and they're technically legal, but I just think it

25   will bring more confusion to the jury.        I'm not expecting the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 90 of 184   683
     J5DKKOU3

1    government to consent to dismiss any counts, but --

2              THE COURT:    My feeling is that either he did it or he

3    didn't do it, and --

4              MS. HOULE:    Your Honor, you separately raised the

5    aiding and abetting instruction, which the government would

6    agree that that's not necessary to provide to the jury, but we

7    do think that the attempt instruction is important.

8              THE COURT:    If I can eliminate aiding and abetting and

9    willfully causing, I can deal with the situation.          I don't

10   think the jury will be confused.

11             MS. HOULE:    Thank you, your Honor.

12             THE COURT:    So I should --

13             MS. HOULE:    We will have the attempt instruction, but

14   not the aiding and abetting instruction?

15             THE COURT:    Yes.    There's also willfully causing.

16             MS. HOULE:    Right.    That's fine, your Honor.

17             THE COURT:    So we'll just deal with the crime itself,

18   the conspiracy to commit the crime, which is Count Two and

19   Count Four, and the attempt to commit the crime.

20             MS. HOULE:    Yes, your Honor.

21             THE COURT:    Okay.

22             MS. HOULE:    Thank you.

23             THE COURT:    Are you all right, Mr. Schacht?

24             MR. SCHACHT:    Yes.    Thank you very much, Judge.

25             THE COURT:    That is okay?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 91 of 184       684
     J5DKKOU3

1              MR. SCHACHT:    Yes.    Thank you, your Honor.

2              THE COURT:    Thank you.

3              See you after lunch.

4              Another question:      I want to read the indictment.      I

5    think the indictment is a very difficult document to

6    understand.    And the way we did it -- you can sit -- the way we

7    did it in the voir dire seemed to me to be accurate.          You can

8    deal with that when we come together for the charging

9    conference, so you might have that in mind, or you can give me

10   a pared-down indictment that I can read.

11             MS. HOULE:    Okay.    Thank you, your Honor.     We'll

12   discuss it with defense counsel.

13             THE COURT:    I'd like to read the substantive

14   paragraphs.    I don't mean to exclude conspiracy.        As I raise a

15   count, I want to read that specific aspect of the indictment,

16   so if you can give me a pared-down indictment without the

17   emotive words, just the crime alleged, that would be good.           Can

18   you do that?

19             MS. HOULE:    Yes, your Honor.

20             THE COURT:    Great.    Okay, thanks.

21             MR. SCHACHT:    Thank you.

22             Are we done?    May I leave, your Honor?

23             THE COURT:    Yes.

24             MS. HOULE:    Your Honor, may we have one moment?

25             (Pause)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 92 of 184   685
     J5DKKOU3

1              MS. HOULE:    Your Honor, I just want to make sure that

2    we understand the request.      So what your Honor is proposing is

3    that we would provide you a copy of the indictment that just

4    has the statutory allegations without, for example, the to wit

5    clauses and the overt acts alleged?

6              THE COURT:    I'm not directing you what to do, and you

7    may not be able to do it, but if you can eliminate that which

8    is not necessary in the indictment, so I can read something

9    intelligent to the jury, that would be helpful.

10             It would be good, also, if there was agreement between

11   counsel as to what properly should be read.

12             MS. HOULE:    Thank you, your Honor.

13             So we'll confer with defense counsel and come up with

14   a proposal for what your Honor would read from the indictment

15   in connection with the instruction on each charge.

16             THE COURT:    Yes.   Thank you.

17             MS. HOULE:    Understood.

18             THE COURT:    I'm not directing you.      I'm making this as

19   a suggestion.

20             MS. HOULE:    Thank you, your Honor.

21             THE COURT:    Thanks.

22             All right.    We're breaking for lunch.

23             (Luncheon recess)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 93 of 184    686
     J5DAAKOU4                   Shields - Direct

1                              AFTERNOON SESSION

2                                   2:15 p.m.

3              THE COURT:    Be seated.

4              Ms. Houle, how do you attempt to procure

5    naturalization fraud?

6              MS. HOULE:    By filing a fraudulent application, your

7    Honor.

8              THE COURT:    How do you attempt to provide substantial

9    assistance to a terrorist organization?        I'm failing to

10   understand the concept and I'd like some help at the end of the

11   session today.

12             MS. HOULE:    Understood, your Honor.

13             THE COURT:    OK.   Shall we get the jury?

14             MR. BOVE:    Yes, your Honor.

15             THE COURT:    Are we going to finish today?

16             MR. BOVE:    I expect so.    There are two witnesses left,

17   Margaret Shields, whose direct examination is about a half an

18   hour and David Smith from the ATF.       His direct is also about a

19   half hour or 40 minutes.

20             THE COURT:    We have no witnesses now on the stand?

21             MR. BOVE:    That's correct.

22             THE COURT:    So, the next witness will be?

23             MR. BOVE:    Margaret Shields.

24             THE COURT:    Where is she?    Right here.     OK.   Come up.

25             MR. BOVE:    Thank you, judge.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 94 of 184   687
     J5DAAKOU4                   Shields - Direct

1              (Jury present)

2              THE COURT:    Be seated, everyone.

3              Mr. Bove has the next witness, Ms. Margaret Shields,

4    and first Ms. Jones will swear Ms. Shields.

5     MARGARET SHIELDS,

6          called as a witness by the Government,

7          having been duly sworn, testified as follows:

8    DIRECT EXAMINATION

9    BY MR. BOVE:

10   Q.   Ms. Shields, where do you work?

11   A.   I work at the United States Attorney's Office.

12   Q.   And how long have you worked at U.S. Attorney's Office?

13   A.   About a year and a half.

14   Q.   What's your title there right now?

15   A.   I am a paralegal specialist.

16   Q.   For about how long have you been a paralegal at the U.S.

17   Attorney's Office?

18   A.   For about a year now.

19   Q.   What did you do before that?

20   A.   I was a college student.

21   Q.   Now, in addition to your work in a courtroom for this trial

22   did you also prepare some summary charts?

23   A.   Yes, I did.

24   Q.   Did some of those charts relate to the evidence of the

25   internet activity after defendant's laptop and e-mail account?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 95 of 184       688
     J5DAAKOU4                   Shields - Direct

1    A.   Yes, they do.

2                MR. BOVE:    So, I'd like to start by taking a look at

3    one of the reports that's in evidence relating to the laptop.

4    This is Government Exhibit 302.

5                Mr. DeLuca, if could you bring that up.       We are going

6    to start by focusing on a section of the report titled

7    classified URLs.      If you could zoom-in on that section of the

8    report, Mr. DeLuca, please.

9                I think there's a problem with one of the monitors,

10   judge.

11               (Pause)

12               THE JUROR:    Thank you, judge.

13               MR. BOVE:    Thank you, your Honor.

14   BY THE COURT:

15   Q.   Ms. Shields, we're looking at a section of the report

16   relating to the laptop on this title "classified URLs".              Do you

17   see that on the top left?

18   A.   Yes.

19   Q.   And now I'd like you to focus on the column that's titled

20   "URL"; do you see it?

21   A.   Yes.

22   Q.   Did you take any steps with the links in this part of the

23   report?

24   A.   I copied those URLs and pasted them into a web browser.

25   Q.   What, if anything, did you do after you put those links in


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 96 of 184   689
     J5DAAKOU4                   Shields - Direct

1    web browser?

2    A.   I saved the web page as a PDF.

3    Q.   Did you do that with respect to other parts of the report?

4    A.   Yes, I did.

5    Q.   What, if anything, did you do if you encountered a video

6    link?

7    A.   When there was a video link I downloaded the video and

8    saved it.

9    Q.   So, this is government 302 on the screen.        I'm going to

10   hand you a disk that's marked for identification as Government

11   Exhibit 302A.

12               Do you recognize that?

13   A.   Yes.

14   Q.   What is 302A?

15   A.   302A is a disk that contains the PDFs that I downloaded, as

16   well as the videos that I downloaded from the report that is

17   Government Exhibit 302.

18   Q.   How are the files named on the 302A?

19   A.   They're named after the record number in 302.

20   Q.   Did some of the materials that were loaded onto that disk

21   contain foreign language?

22   A.   Yes, they did.

23   Q.   And are there translations also included on that disk?

24   A.   Yes, they are.

25               MR. BOVE:   Your Honor, I offer 302A.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 97 of 184    690
     J5DAAKOU4                   Shields - Direct

1              THE COURT:    A summary?

2              MR. BOVE:    Yes, your Honor.

3              THE COURT:    Mr. Schact.

4              MR. SCHACHT:    I apologize.     The actual disk is 302A?

5              THE WITNESS:    Yes.

6              THE COURT:    You are going to do something more with

7    that, right?

8              MR. BOVE:    Yes.   We are going to review the content of

9    the disk, your Honor.

10             MR. SCHACHT:    No objection.

11             THE COURT:    Received.

12             (Government's Exhibit 302A received in evidence)

13   Q.   Now, Ms. Shields, I'd like to you focus on --

14             THE COURT:    This is a disk that has on it only the

15   URLs mentioned in Exhibit 302?

16             MR. BOVE:    The testimony, your Honor, is that it

17   contains the actual websites that are at the address that's in

18   this report.

19             THE COURT:    OK.   How is the jury going to deal with a

20   disk?

21             MR. BOVE:    We'll make a laptop available during

22   deliberations.    It'll have nothing on it and they will be able

23   to load the disk into the laptop and look at the contents.

24             THE COURT:    Is that the first time they are going to

25   see that or you are going to tell them now what you want them


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 98 of 184   691
     J5DAAKOU4                   Shields - Direct

1    to know?

2               MR. BOVE:    We are going to go through the disk right

3    now?

4               THE COURT:    Presumably, the information that they get

5    from the witness now will be sufficient to allow them to

6    deliberate.

7               MR. BOVE:    That is my hope, between that and my

8    summation, judge.

9               THE COURT:    It seems to me if they have more

10   information, rather than give a disk into the jury room, the

11   jury should come out and ask what they want to see and we'll

12   show it to them.

13              MR. BOVE:    That seems like a very reasonable approach.

14              THE COURT:    Wonderful.   Thank you.

15              I love it when lawyers think what I do is wonderful.

16              Go ahead, Mr. Bove.

17   Q.   Let's start by focusing on record 164 on the screen is this

18   one of the links that you navigated to?

19   A.   Yes, it is.

20              MR. BOVE:    Mr. DeLuca, could you please bring up that

21   document from Government Exhibit 302A.

22              (Pause)

23              MR. BOVE:    And zoom-in on the top part please.

24              (Pause)

25   Q.   What is this web page?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 99 of 184   692
     J5DAAKOU4                   Shields - Direct

1    A.   This is an eBay search result for search term "gun".

2                MR. BOVE:   Now, let's go back to the laptop report

3    302.   If could you bring up the safari history section and I'd

4    like to focus on record 46923 please.

5                (Pause)

6    Q.   Ms. Shields, do you see the link on the right side of the

7    screen?

8    A.   Yes.

9    Q.   Is that another one of the links that's included on the

10   disk 302A?

11   A.   Yes, it is.

12               MR. BOVE:   Mr. DeLuca, could you please bring up that

13   document.

14               (Pause)

15               MR. BOVE:   Zoom-in on the text, please.

16   Q.   What is the date on the top of this document?

17   A.   December 1, 2013.

18   Q.   Could you please read the first two lines below the date?

19   A.   Mossad ordered this file received a copyright violation of

20   assassination and brutality program.

21               MR. BOVE:   Let's take a look at page two please and if

22   you could zoom-in on the note.

23   Q.   How did you access this part of the document?

24   A.   When I opened the PDF there was an icon reflecting that

25   there was that comment in the document, so I clicked on that


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 100 of 184   693
     J5DAAKOU4                   Shields - Direct

1    and this pop up opened up.

2    Q.   What is the date in the top of the note?

3    A.   March 22, 2013.

4    Q.   Could you please read the two lines below the date?

5    A.   The Israeli Intelligence Agency has been intact and hacked

6    by activist groups and Sector 404 and anonymous.

7    Q.   Could you please read the last two lines on this note?

8    A.   The leaked data includes addresses, phone numbers and

9    general contact information regarding Mossad agents.

10               MR. BOVE:   Mr. DeLuca, could you please zoom back out.

11   Q.   Ms. Shields, there's a lot of black space on this document;

12   do you see that?

13   A.   Yes.

14   Q.   How did it get there?

15   A.   I redacted the document.

16   Q.   Before you redacted the document did you review it?

17   A.   Yes.

18   Q.   And what did you see in each row before you added the

19   redaction boxes?

20   A.   Personal identifying information such as names, addresses,

21   phone numbers and e-mail address.

22   Q.   About how many pages are there in this document?

23   A.   There are 418 pages.

24               MR. BOVE:   Mr. DeLuca, could you take us to page 418

25   please.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 101 of 184     694
     J5DAAKOU4                   Shields - Direct

1                (Pause)

2    Q.   So, did you redact all of the personal identifying

3    information for this document?

4    A.   Yes.

5                MR. BOVE:   Mr. DeLuca, could you zoom-in on the row

6    number on the left.

7    Q.   How many rows were in this document?

8    A.   35,037.

9                MR. BOVE:   Let's go back to the "safari history"

10   section of the laptop report Government Exhibit 302.           If you

11   could zoom-in on record 115108.

12               (Pause)

13   Q.   Directing your attention to the right side of the screen

14   are parts of the title of this video's narrative; do you see

15   that?

16   A.   Yes.

17   Q.   Is there a translation of that title?

18   A.   Yes, there is.

19               MR. BOVE:   Mr. DeLuca, could you bring up page five

20   please of 302T, so we could take a look at translation.           And if

21   you could zoom-in on the top row and include the column titles.

22               (Pause)

23   Q.   How is this document prepared?

24   A.   I prepared this document by copying the Arabic language

25   from the Government Exhibit marked 302 and then send it to a


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 102 of 184   695
     J5DAAKOU4                   Shields - Direct

1    translator who filled in the translation column.

2    Q.   Are these translations part of the stipulation that was

3    read earlier at trial that the translations are accurate?

4    A.   Yes.

5                MR. BOVE:   Mr. DeLuca, if could you highlight the

6    translated title of record 115108.

7    Q.   What's the translation of that title?

8    A.   The servant of the honorable resistance Hassan Nasrallah

9    Fayed Hassan Nasrallah YouTube.

10               MR. BOVE:   Mr. DeLuca, could you please zoom in on the

11   translation of record 80720 on this page.

12               (Pause)

13   Q.   Focusing on the right side of the screen, Ms. Shields, what

14   the translated title of this video?

15   A.   YouTube Hezbollah tactics during July war live action July

16   war.

17               MR. BOVE:   Now, Mr. DeLuca, let's take a look at page

18   one of this exhibit.      If you could zoom-in please on the search

19   term and the URL for record 1063.        Let start with just the

20   search term in the URL please.

21               (Pause)

22   Q.   So, did you obtain a translation for the word after

23   Hezbollah here on the screen?

24   A.   Yes, I did.

25               MR. BOVE:   Mr. DeLuca, if you could zoom-in on the far


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 103 of 184     696
     J5DAAKOU4                   Shields - Direct

1    side of this row so we could take a look at the translation.

2    Q.   What was the translation of this title?

3    A.   Hezbollah eulogies.

4              MR. BOVE:    Mr. DeLuca, let's take a look at page six

5    of this exhibit and zoom-in on this row.

6              (Pause)

7    Q.   Let's focus again on the translation column.         What is the

8    translation of the title of this YouTube video?

9    A.   Hezbollah Marter Funeral.      Hezbollah YouTube.

10             MR. BOVE:    Now, I'd like to go back to page five for a

11   minute and let's zoom in again on record 5108.

12             (pause)

13   Q.   You testified about this record a moment ago.         Were you

14   able to access the YouTube link that's here on the screen?

15   A.   Yes, I was.

16   Q.   And is that a video that you put on 302A, the disk that's

17   on the witness stand?

18   A.   Yes, it was.

19             MR. BOVE:    Mr. DeLuca, could you please play the first

20   24 seconds of the video.

21             (Video playing)

22             MR. BOVE:    That's fine to play without the audio.

23   We'll take a look at the translation.        You can stop it there.

24   Q.   Ms. Shields, who is the speaker in this segment of the

25   video?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 104 of 184   697
     J5DAAKOU4                   Shields - Direct

1    A.   That is Hassan Nasrallah.

2    Q.   There's a graphic in the top left corner; do you see that?

3    A.   Yes.

4    Q.   Who is in the top left corner?

5    A.   That is Imad Mughniyeh.

6    Q.   There's an image or a logo on the top right of the screen.

7    Do you recognize that?

8    A.   I do that is Al-Manar logo.

9    Q.   What about the flags behind the Al-Manar logo?

10   A.   The flag on the right is the Hezbollah flag and the flag on

11   left is the Lebanon flag.

12   Q.   Now, on the issue of Al-Manar logo --

13               MR. BOVE:   Mr. DeLuca, could you please bring up the

14   stipulation marked 1001 on page two.

15               (Pause)

16               MR. BOVE:   And zoom-in on paragraph four and highlight

17   the first sentence.

18               (Pause)

19               MR. BOVE:   Now, Mr. DeLuca, if you could play the rest

20   of that video please.

21               (Video playing)

22               MR. BOVE:   Thank you.

23   Q.   Was there a translation of the audio of that video

24   prepared?

25   A.   Yes, there was.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 105 of 184   698
     J5DAAKOU4                   Shields - Direct

1                MR. BOVE:    Mr. DeLuca, could you bring up the

2    translation of the video.

3                (Pause)

4    Q.   So, the first page identifies the top participants as

5    Hassan Nasrallah; do you see that?

6    A.   Yes.

7                MR. BOVE:    Take a look at page two please.

8                And, Mr. DeLuca, if could you zoom-in on the

9    participant in the translation so that the jurors can read the

10   English, just the translation.       Thank you.

11               (Pause)

12               MR. BOVE:    I'll ask the jurors to look up when they're

13   done.

14               THE COURT:    -- is Hassan testimony identify whether

15   Hassan Nasrallah is mentioned in the first column on the left

16   and Hussein on right side of row four are the same people?

17               MR. SCHACHT:    Objection, your Honor.

18               MR. BOVE:    There is no testimony on that issue.

19               THE COURT:    I'm asking if there is anything in the

20   record.

21               MR. BOVE:    There is not.

22               May I proceed, judge?

23               THE COURT:    One minute.

24               (Pause)

25               THE COURT:    Look up when you're ready.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 106 of 184   699
     J5DAAKOU4                   Shields - Direct

1                Yes, you may proceed.

2                MR. BOVE:    Thank you.

3                Mr. DeLuca, you can take that down.

4    Q.   Ms. Shields, I've placed on the witness stand a document

5    marked for identification as Government Exhibit 911; do you

6    recognize that?

7    A.   Yes, I do.

8    Q.   What is 911?

9    A.   This is a summary chart that I prepared after reviewing

10   documents from the Department of State and the department, the

11   U.S. Customs and Immigration Services.

12   Q.   Is that chart based on documents that are in evidence at

13   the trial?

14   A.   Yes.

15   Q.   That were offered during the testimony on Thursday of

16   Mr. Hansen?

17   A.   Yes.

18   Q.   Is Government Exhibit 911 a fair and accurate summary of

19   those voluminous records?

20   A.   Yes.

21               MR. BOVE:    Your Honor, I offer Government Exhibit 911

22   as a summary chart.

23               MR. SCHACHT:    Brief voir dire, your Honor?

24               THE COURT:    Go ahead.

25   VOIR DIRE EXAMINATION


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 107 of 184   700
     J5DAAKOU4                   Shields - Direct

1    BY MR. SCHACHT:

2    Q.   Just to be clear, Ms. Shields, what you've done is you've

3    taken out certain aspects of those documents that are

4    summarized in here.      So, you haven't merely reproduced every

5    single thing in those documents; is that fair to say?           Is that

6    clear?   Do you understand that?

7    A.   Correct.   It's a selection from those documents.

8               MR. SCHACHT:    Thank you.    I have no objection.

9               THE COURT:    Proceed.

10              MR. BOVE:    Mr. DeLuca, could you please bring up 911.

11              (Pause)

12              MR. BOVE:    So, let's start by zooming in on line four.

13              (Pause)

14   Q.   What's indicated here?

15   A.   This, I believe, indicates that on April 30, 2001 Wanda

16   Reyes filed a petition for alien relative and related

17   application for an immigrant visa on behalf of Mohammad

18   Kourani.

19              MR. BOVE:    Mr. DeLuca, if you could bring up page two

20   please and zoom-in on row five.

21              (Pause)

22   Q.   Ms. Shields, what's indicated on this date?

23   A.   This indicates that on December 31, 2001 Wanda Reyes filed

24   a petition for alien relative on behalf of the defendant in the

25   right column indicates the Government Exhibit number that that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 108 of 184   701
     J5DAAKOU4                   Shields - Direct

1    information came from.

2              MR. BOVE:    Page four please, Mr. DeLuca.

3              (Pause)

4              MR. BOVE:    Zoom-in on row 13.

5    Q.   What is this one of, Ms. Shields?

6    A.   This indicates that on July 16, 2003, the United States

7    issued an immigrant visa to the defendant based on the category

8    immediate relative to relating to Wanda Reyes.

9              MR. BOVE:    Could we take a look at page five please,

10   Mr. DeLuca, and now zoom-in on row 15.

11             (Pause)

12   Q.   What is this one, Ms. Shields?

13   A.   This indicates that on July 30, 2003, the defendant departs

14   Lebanon and entered the United States using an immigrant visa

15   at John F. Kennedy International Airport.

16   Q.   Did you include information in this chart about the

17   defendant's application for naturalization?

18   A.   Yes, I did.

19             MR. BOVE:    Mr. DeLuca, could you please take us to

20   page nine and zoom-in on row 33.

21             (Pause)

22   Q.   What does this one way?

23   A.   On August 18, 2008, the defendant filed and/or submitted an

24   application for naturalization as a U.S. citizen.

25   Q.   So, the exhibit referenced there is Government Exhibit 608?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 109 of 184   702
     J5DAAKOU4                   Shields - Direct

1    A.    Yes.

2                 MR. BOVE:   Let's take a look at that briefly.

3                 Mr. DeLuca, could you bring up 608 page two.

4                 (Pause)

5    Q.    Is this that application, Ms. Shields?

6    A.    Yes, it is.

7                 MR. BOVE:   Mr. DeLuca, if you could turn to page eight

8    of the exhibit and zoom-in on Question nine.

9                 (Pause)

10   Q.    Ms. Shields, what was Question 9C in the application?

11   A.    Question 9C is:

12                Have you ever been a member or in any way associated

13   with a terrorist organization?

14   Q.    How did the defendant answer that question in this

15   application, Government Exhibit 608?

16   A.    He answered "no".

17                MR. BOVE:   Mr. DeLuca, if we could go back to the

18   summary chart 911 and refer to page nine -- excuse me -- page

19   11.

20                (Pause)

21                MR. BOVE:   Please, zoom-in on pages 40 and 41.

22   Q.    What is indicated here, Ms. Shields?

23   A.    This I believe indicates that on April 15, 2009, the

24   defendant was naturalized as a U.S. citizen and on the same

25   date the defendant applied for a U.S. passport.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 110 of 184   703
     J5DAAKOU4                   Shields - Direct

1    Q.   I'm going to hand you another chart.        This one is marked

2    for identification as Government Exhibit 902.          Do you recognize

3    that?

4    A.   Yes, I do.

5    Q.   What is that exhibit?

6    A.   This is a chart that I prepared based on the Internet

7    activity associated with Ali.M.kourani@GMail.com which is

8    reflected in the Government Exhibit 401-C.

9    Q.   How did you prepare 902, the chart?

10   A.   I prepared the chart by taking the data from Government

11   Exhibit 401C and adding it into the time column and then the

12   search term "column".       And then if the search term "column"

13   contained foreign language, I copied that foreign language into

14   the transcription column and sent it to the translator who

15   filled in the translation column.

16   Q.   Does Government Exhibit 902 fairly and accurately show

17   internet activity from the e-mail account

18   Ali.M.kourani@GMail.com?

19   A.   Yes.

20   Q.   Does it also include fair and accurate translations of

21   certain of that internet activity?

22   A.   Yes.

23               MR. BOVE:    Your Honor, the government offers 902.

24               MR. SCHACHT:    No objection.

25               THE COURT:    Received.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 111 of 184   704
     J5DAAKOU4                   Shields - Direct

1               (Government's Exhibit 902 received in evidence)

2               MR. BOVE:    Mr. DeLuca, could you please bring up that

3    exhibit.    If you could zoom-in on the top.

4    Q.   Could you please explain to the jury what the column titles

5    are?

6    A.   The first column is the line number.        The second column is

7    the timestamp.     That is the time that the search or the web

8    page visit happened.      The third column is the search term which

9    is taken from the Internet activity.        The fourth column is the

10   transcription column which contains the foreign language that I

11   found when copying the links into the Google browser.           And the

12   fifth column is the translation column that was prepared by the

13   translator.

14   Q.   Did you visit any of the links that are reflected in the

15   search term column here?

16   A.   Yes, I did.

17   Q.   I am showing you another disk.       This one is marked as 902

18   A.   What is 902A?

19   A.   902A contains PDFs of the, we believe pages that I visited,

20   as well as videos that I downloaded and their respective

21   translation.

22              MR. BOVE:    Your Honor, the government offers 902A.

23              MR. SCHACHT:    No objection.

24              THE COURT:    Received.

25              (Government's Exhibit 902A received in evidence)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 112 of 184    705
     J5DAAKOU4                   Shields - Direct

1    Q.   Ow are the files on the disk 902 A named?

2    A.   They're named after the line number in 902.

3              MR. BOVE:    Mr. DeLuca, if you could bring up 902 the

4    chart again and let's take a look at page two.          If you could

5    zoom-in on line 21 please.

6              (Pause)

7    Q.   Why is 921 highlighted?

8    A.   It is highlighted because that is one of the links that I

9    followed and downloaded as PDF.

10   Q.   Is that what highlighted generally indicates on this

11   document a time when you visited a website and downloaded it to

12   that disk?

13   A.   Yes, it is.

14             MR. BOVE:    Mr. DeLuca, let's take a look at the

15   document associated with line 21.

16   Q.   What's the title of this document?

17   A.   The fighting conducted by Hezbollah and Maroon Al-Ras.

18             MR. BOVE:    Mr. DeLuca, if could you zoom-in on

19   paragraph 31.

20   Q.   What does the last sentence of this paragraph say?

21   A.   24 Hezbollah operatives were killed during the battles.

22             MR. BOVE:    Mr. DeLuca, could you bring us to page five

23   of this document please.

24             (Pause)

25             MR. BOVE:    Zoom-in on the photo and the caption.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 113 of 184   706
     J5DAAKOU4                   Shields - Direct

1    Q.   Ms. Shields, what is the caption on this photo from the

2    defendant's internet history?

3    A.   Hezbollah operatives marching during the Assura festivities

4    in here.    Upper left Hassan Nasrallah speaks during the

5    festivities from -- a Hezbollah publication February 25, 2005.

6               MR. BOVE:   Could we please taking a look at page six,

7    Mr. DeLuca, and zoom-in on paragraph 33.

8               (Pause)

9    Q.   Ms. Shields, could you please read the first sentence of

10   this paragraph?

11   A.   During the war Hezbollah collected high quality

12   intelligence on the IDF's activity.

13              MR. BOVE:   Mr. DeLuca, could you please bring up page

14   32 of this document and zoom-in on paragraph 41.

15   Q.   What does the first sentence of this paragraph say?

16   A.   The Bekaa Valley Hezbollah's logistics area in which are

17   located recruitment offices, the offices of senior commanders,

18   security offices, logistics and supply store houses and

19   training and instruction camps.

20              MR. BOVE:   Zoom-in please on paragraph 42, Mr. DeLuca.

21              (Pause)

22   Q.   Could you please read the first sentence of this paragraph?

23   A.   As the urban center of the Bekaa Valley, the city of

24   Baalbek is also Hezbollah's primary stronghold.

25              MR. BOVE:   Now, I'd like to go back to the chart


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 114 of 184   707
     J5DAAKOU4                   Shields - Direct

1    Government Exhibit 902 and, Mr. DeLuca, let's take a look at

2    page three and on page three, lines 45 and 46.

3    Q.   What is reflected in these lines of the document?

4    A.   These lines reflect that on May 18, 2012, the user of the

5    account searched for Atlantic tactical and then shortly after

6    visited www.Atlantictactical.com.

7    Q.   Line 46 is highlighted and that is one of the ones you

8    visit and downloaded the disk?

9    A.   Yes, it is.

10               MR. BOVE:   Mr. DeLuca, could you please bring up that

11   website.

12               (Pause)

13               MR. BOVE:   Now, let's go back to Government Exhibit

14   902 the chart beyond page three and please zoom-in on row 47.

15               (Pause)

16   Q.   What is indicated here, Ms. Shields?

17   A.   This indicates that on July 18, 2012, the user of the

18   account conducted a search in a foreign language and the

19   translation of that search is a bond --

20               MR. BOVE:   Mr. DeLuca, could you please bring up a

21   translation of website from line 47.        So, before we zoom-in

22   there are some more redaction boxes on this document.

23   Q.   Do you see that, Ms. Shields?

24   A.   Yes.

25   Q.   Did you apply those?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 115 of 184   708
     J5DAAKOU4                   Shields - Direct

1    A.   Yes.    I redacted the hits that were dated after the date of

2    the section.

3                THE COURT:    You redacted what?

4                THE WITNESS:    Some of the hits in the searches wee

5    dated after the date of the search in the internet activity.

6                THE COURT:    Could I see counsel for a moment off the

7    record.

8                (Discussion held of the record)

9                MR. BOVE:    Mr. DeLuca, could you please zoom-in on the

10   first website listed as a search hit and if could you highlight

11   "Al-Manar.com" please.

12               (Pause)

13   Q.   Ms. Shields, could you please read the text provided for

14   that website?

15   A.   As seen from the movie "A Bond Like a Vein", as soon as the

16   resistance started firing at the military barracks of the

17   Israeli occupation army.       The Hall was aroused with more

18   supplies and was...

19               MR. BOVE:    Let's go back to the chart please,

20   Mr. DeLuca, Government Exhibit 902 and zoom-in now on rows 56

21   and 57.

22   Q.   What is indicated here, Ms. Shields?

23   A.   This indicates that on December 7, 2012, the user conducted

24   a foreign language search and the translation of that search is

25   Trader Nassir.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 116 of 184   709
     J5DAAKOU4                   Shields - Direct

1    Q.   Can you explain to the jurors how you got the Arabic text

2    that's in the second column from the right?

3    A.   Yes.    When I copied the goggle link that appears in the

4    parentheses into an internet browser the Arabic text showed up

5    in the tax term.

6    Q.   Then you copied and pasted that text into the chart?

7    A.   Correct.

8                MR. BOVE:   Mr. DeLuca, could you please move the part

9    of the exhibits up to the top the screen and on the bottom

10   dates and bring up the -- from line 56 and zoom-in on the

11   search in the first lit please.

12               (Pause)

13               MR. BOVE:   Please highlight where it says -- are

14   falling apart and more confessions.

15   Q.   Ms. Shields, how does the website on the bottom of the

16   screen compare to the website listed in row 57 at the top?

17   A.   They're both www.Keyom.com.

18               MR. BOVE:   Mr. DeLuca, could you now bring us to page

19   four of Government Exhibit 902 in the main window.

20               (Pause)

21               MR. BOVE:   Zoom-in on line 73.

22               (Pause)

23   Q.   What's reflected here, Ms. Shields?

24   A.   This reflects that on April 9, 2013, the user watched a

25   YouTube video which is in a foreign language and translation is


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 117 of 184      710
     J5DAAKOU4                   Shields - Direct

1    Siada Zaneb Shrine protection brigade.

2    Q.   Were you able to download that video?

3    A.   Yes, I was.

4               MR. BOVE:   Let's start by playing the first 30

5    seconds.

6               (video/audiotape playing)

7               MR. BOVE:   Now, if you could skip ahead and play from

8    1:37 to 2:07.

9               (Videotape/audiotape played)

10              MR. BOVE:   Now, let's play from 2:30 to three minutes

11   please.

12              (Video/audiotape playing)

13   Q.   Was there a translation of that video prepared?

14   A.   Yes, there was.

15              MR. BOVE:   Mr. DeLuca, could you please bring that up

16   and I'd like to start by taking a look at page three.           If you

17   could zoom-in on lines 22 through 25.

18              (Pause)

19   Q.   What is the translation of this part of the video?

20   A.   I saw the minute -- with the projectiles hitting them.           We

21   should cutoff the hands of those who did it.         We sacrifice

22   those next for your shrine.       The blood has reached neck high by

23   God's power.

24              MR. BOVE:   Let's take a look at page five of the

25   translation please if could you zoom-in on the bottom two


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 118 of 184     711
     J5DAAKOU4                   Shields - Direct

1    points of 50 and 51.     What does that part of the translation

2    say?

3    A.   He who doesn't pull his weapon has no loyalty.         The call

4    for death has some allowed.

5              MR. BOVE:    Now, if we could take a look at page six

6    please and zoom-in on page 6.

7    Q.   What is this part of the translation?

8    A.   So, your opinion is nothing but a refuted one.         Your days

9    are nothing but a count down and all you gather is to be

10   scattered.

11             MR. BOVE:    Let's go back to the chart, page four

12   Government Exhibit four please and zoom-in on page 74 and 75.

13   Q.   What is indicated on the screen here?

14   A.   This I believe indicates that on April 25, 2013, the user

15   search conducted foreign language search which translates to

16   tell nebe men.

17   Q.   Were you able to download the video reflected on page five?

18   A.   Yes, I was.

19             MR. BOVE:    Mr. DeLuca, could you please case the first

20   20 seconds of that video.

21             (Video playing)

22             MR. BOVE:    Now we are going to take a look at

23   translation of the video.

24             Mr. DeLuca, could you bring that up please.

25             (Pause)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 119 of 184   712
     J5DAAKOU4                   Shields - Direct

1              MR. BOVE:    Let's take a look at page three and zoom-in

2    on lines 13 through 16.

3    Q.   What is this part of the translation?

4    A.   Every stubborn tyrant should know that our stubbornness is

5    firmer, that our jihad for Allah will continue until the day of

6    judgment when we are the Victors.

7              MR. BOVE:    Now, let's go back to the chart please,

8    Mr. DeLuca, Government Exhibit 902.        Let's take a look the page

9    six and on that row page 13.

10   Q.   What's indicated here, Ms. Shields?

11   A.   This indicates that on July 30, 2014, the user conducted a

12   foreign language search and the translation of that is Nahal

13   Aajj.

14             MR. BOVE:    Let's take a look at the translation of

15   that search page.

16             Mr. DeLuca, could you bring that up and zoom-in on the

17   search term and first result.

18   Q.   What is the title of the YouTube video that's the first

19   search result?

20   A.   YouTube aerial images of Israeli killing of Nahal Aajj

21   operations perpetrators.

22   Q.   Could you please read the text preview that's provided for

23   that video?

24   A.   After the arms actions published images of the operation

25   that took place in the Nahal Aajj in light of the killing of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 120 of 184   713
     J5DAAKOU4                   Shields - Direct

1    two Israelis the Israeli army publishes the video...

2               MR. BOVE:   Now, let's go back to the chart 902 please

3    and this time page seven and if you could zoom-in on row 115.

4    Q.    What is this?

5    A.    This reflects that on March 26, 2015, the user conducted a

6    foreign language search and the translation of that search

7    is --

8               MR. BOVE:   Zoom-in on the search term in the image

9    results.

10              Now let's go back to 902 and this time on page seven

11   you could zoom-in on page 126.

12              (Pause)

13   Q.    What is indicated here, Ms. Shields?

14   A.    On November 16, 2015, the user conducted a search in a

15   foreign language and that translates to Hezbollah prisoner in

16   Syria.

17              MR. BOVE:   If you go to age eight and zoom-in on page

18   19.

19   Q.    What's indicated here?

20   A.    On November 26, 2015, the user conducted a search in a

21   foreign language which translates to Hezbollah.

22              MR. BOVE:   Now, let's took at the translation of that

23   page.    If you could zoom-in on the first page and the image

24   itself please.

25              (Pause)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 121 of 184   714
     J5DAAKOU4                   Shields - Cross

1              MR. BOVE:    Now, let's go back to the charts 902 and

2    I'd like.

3    Q.   What is this one?

4    A.   This reflects that the user watched a YouTube video on

5    November 16, 2015.     It was in a foreign language and that

6    translates to Hezbollah three prisoners appear in this video.

7              MR. BOVE:    If you could zoom-in to the title of the

8    video and then the text review.

9    Q.   Ms. Shields, could you please read the first sentence of

10   the description of this video?

11   A.   Two days after their capture, Orient TV affiliated with

12   Omni Storefront broadcasted an interview with Hezbollah

13   prisoners held by the front, namely, Hassan -- and Mohammad --

14   while the third prisoner did not appear in the video.

15             MR. BOVE:    Let's go back to the chart please, page

16   eight, Government Exhibit 902.

17   Q.   What's indicated here, Ms. Shields?

18   A.   This indicates that on November 17, 2015 -- conduct two

19   more searches in a foreign language that translates to

20   Hezbollah prisoners.

21             MR. BOVE:    Nothing further, judge.

22             THE COURT:    Cross?

23             MR. SCHACHT:    Thank you, your Honor.

24   CROSS-EXAMINATION

25   BY MR. SCHACHT:


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 122 of 184   715
     J5DAAKOU4                   Shields - Cross

1    Q.   The last video that we were just talking about that says

2    someone named Prolani is held prisoner by the Al-Nusra front;

3    do you recall that?

4    A.   Yes.

5    Q.   The Al-Nusra front is al-Qaeda, correct?

6    A.   I'm not aware of that affiliation.

7                THE COURT:   You just did what you were told?       You

8    don't have any independent information?

9                THE WITNESS:   I downloaded the video and I sent it for

10   translation.

11   Q.   Who picked the videos that you chose to send to

12   translation?

13   A.   Someone else.

14   Q.   Was it anybody who speaks Arabic, if you know?

15   A.   No.

16               (Continued on next page)

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 123 of 184   716
     J5DKKOU5                    Shields - Cross

1    BY MR. SCHACHT:

2    Q.   No, you don't know, or, no, it's not someone who speaks

3    Arabic?

4    A.   I do not know if they speak Arabic or not.

5    Q.   Well, can you say who told you?

6    A.   The attorneys told me.

7    Q.   When you say "the attorneys," you mean the people seated

8    here in court today?

9    A.   Yes.

10   Q.   So you're not aware, then --

11               THE COURT:   She's here only as a person who created

12   some summaries of documents already in evidence.          She's not

13   originating anything.      The only function here --

14               MR. SCHACHT:   Judge --

15               THE COURT:   -- is to summarize what is already in

16   evidence.

17               MR. SCHACHT:   Then I'd like to approach for a moment.

18               THE COURT:   You may.

19               (Continued on next page)

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 124 of 184      717
     J5DKKOU5                    Shields - Cross

1              (At the sidebar)

2              MR. SCHACHT:    I didn't object before, and maybe it's

3    my fault that I didn't object, but she did a lot of identifying

4    of people in videos, saying this person is Hassan Nasrallah,

5    this person is Imad Mughniyeh.       I allowed her to act as,

6    basically, an ID witness of people --

7              THE COURT:    These people were already identified.

8              MR. BOVE:    By multiple witnesses.

9              MR. SCHACHT:    Right.    But that doesn't mean -- photos

10   of those people are in evidence, but she's acting as much more

11   than someone just downloading links and copying them.

12             THE COURT:    Is that right?

13             MR. BOVE:    No, absolutely not, Judge.       There were two

14   questions along these lines, one related to Hassan Nasrallah,

15   the Secretary General of Hezbollah, who almost every witness at

16   this trial has identified, and there's a photograph --

17             THE COURT:    So what she's done is linked other

18   evidence to this?

19             MR. BOVE:    She created -- you summarized it accurately

20   on the bench, Judge.

21             THE COURT:    She summarized --

22             MR. BOVE:    Yes.

23             THE COURT:    -- but she added something from another

24   piece of evidence into the summary, right?

25             MR. BOVE:    I wouldn't even go that far, Judge.        It's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 125 of 184   718
     J5DKKOU5                    Shields - Cross

1    just there were two follow-up questions --

2              THE COURT:    Say again?

3              MR. BOVE:    I wouldn't even go that far, Judge.

4    Everything that's in the summary chart is directly documents in

5    evidence, and then I asked two follow-up questions about two

6    pictures that were on the screen that she was able to match up

7    with other pictures that are in evidence.

8              MR. SCHACHT:    Judge --

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 126 of 184   719
     J5DKKOU5                    Shields - Cross

1              (In open court)

2              THE COURT:    Members of the jury, may I excuse you.

3    We'll take a midafternoon break, or create one at this point in

4    time.   I have to have a discussion with the lawyers.          It's

5    easier if you're in the jury room.        Close up your books, leave

6    them on your chairs.

7              (Continued on next page)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 127 of 184   720
     J5DKKOU5                    Shields - Cross

1               (Jury not present)

2               Mr. Bove, Mr. Schacht, I'd like you to have

3    Ms. Shields bring up and identify that which Mr. Schacht is

4    complaining about, so I can make rulings.

5               MR. SCHACHT:    Well, Judge, what I'm complaining

6    about --

7               THE COURT:    I understand what you're complaining

8    about.    I want to see it.

9               MR. SCHACHT:    They're introducing Arabic language

10   things that she doesn't know what they say.

11              THE COURT:    I want to see it on there, and we'll

12   develop this information.      And then if you can object, you can

13   object.    I don't have enough of a record now to rule.

14              Ms. Shields, Mr. Schacht is raising certain objections

15   which requires us, without the jury being here, to identify

16   certain things.    So we're going to ask you to assist in doing

17   that.

18              THE WITNESS:    Yes.

19              MR. BOVE:    Your Honor, the video that Mr. Schacht

20   objected to at sidebar is a downloaded video from record 115108

21   on Government Exhibit 302.

22              THE COURT:    He's not objecting to that.      He's

23   objecting to her identification of somebody in that video.

24              MR. BOVE:    So I'm just making clear for the record the

25   video that we're talking about.       And we're going to bring it


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 128 of 184      721
     J5DKKOU5                    Shields - Cross

1    up, so that your Honor and Ms. Shields can see it again.

2              THE COURT:    Understand what the objection is and what

3    it's not.   Mr. Schacht is not objecting to the video.          He's

4    objecting to an identification of a person in the video.

5              MR. SCHACHT:    I am also objecting to the videos.          I'm

6    really objecting to almost all of those videos.          I think I can

7    say --

8              THE COURT:    Well, they're all part of the record,

9    Mr. Schacht.

10             MR. SCHACHT:    That's right, your Honor.       While I'm not

11   objecting to the videos, I'm objecting to being cut off in my

12   cross-examination.

13             THE COURT:    I didn't cut you off.

14             MR. SCHACHT:    Well, Judge, you told me I can't --

15             THE COURT:    I want to make a ruling.       You made an

16   objection, and I want to make a ruling.         You told me that you

17   didn't object earlier, and I have to make a ruling.           I didn't

18   cut you off.    I'm letting you make a record now, and I need

19   that record to make the rulings in response to your objection.

20             MR. SCHACHT:    I'm sorry, I felt that you cut me off

21   when you, in front of the jury, said that she's simply a

22   compiler of information when I was trying to elicit from her

23   answers to my questions about the substance of the videos.

24             THE COURT:    I'll let you do that.

25             MR. SCHACHT:    Okay.    Then I --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 129 of 184   722
     J5DKKOU5                    Shields - Cross

1              THE COURT:    I'm not cutting you off, but before we go

2    forward, I just need to have a record of exactly what it is

3    you're objecting to.

4              MR. BOVE:    I think the objection --

5              THE COURT:    Let me hear from Mr. Schacht.

6              What is it you're objecting to?

7              MR. SCHACHT:    I'm objecting, if you will not --

8    although it seems like you will -- allow me to ask her

9    questions about the substance --

10             THE COURT:    Don't anticipate what I'm going to do.

11   Just tell me what you're objecting to.

12             MR. SCHACHT:    I objected to you preventing me from

13   asking her about what's in the video that she has seen, and

14   downloaded, and made a chart about.

15             THE COURT:    I don't object to that.      I'm not going

16   to -- and I don't think Mr. Bove is concerned about that

17   because he's already played that.        But you objected to

18   something in that video.

19             MR. SCHACHT:    I objected, your Honor, to you

20   permitting her to act as an identifying witness of people in

21   the videos.

22             THE COURT:    Exactly.    And that's what I want to

23   respond to.

24             MR. SCHACHT:    Fair enough.

25             THE COURT:    I may rule in your favor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 130 of 184   723
     J5DKKOU5                    Shields - Cross

1              What I'd like to do is to call up that video and stop

2    it in the frame where she does that, and then we'll take it

3    from there.

4              MR. BOVE:    We're bringing up -- we don't need the

5    audio.

6              MR. SCHACHT:    Just so the record is clear, what

7    exhibit are we looking at?

8              MR. BOVE:    This is record 11508 from Government

9    Exhibit 302-A.    And the screen frame that Ms. Shields did the

10   identification from is at 24 seconds in the video.

11             THE COURT:    Stop the video.

12             Now, this guy who's making points, did she identify

13   him?

14             MR. BOVE:    Yes, your Honor.

15             THE COURT:    Is that your objection?

16             MR. SCHACHT:    That's one of them.      She identified

17   several people, and I don't think she knows this man

18   personally.    I highly doubt.

19             THE COURT:    But this is one of them, right?

20             MR. SCHACHT:    Yes.

21             THE COURT:    So, Ms. Shields?

22             THE WITNESS:    Yes.

23             THE COURT:    How did you come to identify this person?

24   How did you identify him?

25             THE WITNESS:    I identified him as Hassan Nasrallah.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 131 of 184   724
     J5DKKOU5                    Shields - Cross

1              THE COURT:    Hassan Nasrallah?

2              THE WITNESS:    Yes.

3              THE COURT:    How did you make that identification, on

4    what basis?

5              THE WITNESS:    His photo is a government exhibit in

6    evidence.   I also have been working on this case for about a

7    year now and am familiar with the faces --

8              THE COURT:    You're not here as an expert witness.

9              THE WITNESS:    Right.

10             THE COURT:    So what you've done is linked two

11   exhibits, right?

12             THE WITNESS:    Correct.

13             THE COURT:    I'm going to overrule the objection on the

14   basis that what Ms. Shields has done is to have a look at the

15   picture of Hassan Nasrallah --

16             Which is Exhibit what?

17             THE WITNESS:    It is Exhibit 103.

18             THE COURT:    -- and applied it to the picture.

19             THE WITNESS:    Correct.

20             THE COURT:    So can we bring up --

21             What is it, 1-0?

22             THE WITNESS:    103.

23             THE COURT:    Go ahead.

24             And put it next to one another.

25             Now, I can allow Mr. Bove to -- either on redirect, or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 132 of 184   725
     J5DKKOU5                    Shields - Cross

1    you can do it, Mr. Schacht, if you want to, to make it clear

2    the basis that Ms. Shields is testifying.         What she's doing is

3    linking two exhibits.      It's fair to do that as a summary.

4               MR. SCHACHT:    Well, Judge, I would prefer just to be

5    able to ask my questions of her about other things in the same

6    exhibit.

7               THE COURT:   What's the basis of her doing it?

8               MR. SCHACHT:    Well, she's looked at things --

9               THE COURT:   You want to ask what's the basis?

10              MR. SCHACHT:    She's identified the Lebanese and the

11   Hezbollah flag, for example.

12              THE COURT:   All right.    So we'll do --

13              MR. SCHACHT:    There's other things in the video which

14   I would like to ask her if she can identify what they are.

15              THE COURT:   Okay.   You may do that.

16              MR. SCHACHT:    Thank you.

17              THE COURT:   Anything else?

18              MR. SCHACHT:    No, nothing from me.

19              THE COURT:   Will someone close to the door knock three

20   times.

21              Thank you.   Excellent.

22              It looks like we're not going to finish today.

23              MR. BOVE:    It will be close.

24              THE COURT:   It's okay.    You don't need to knock

25   anymore.    She's heard.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 133 of 184   726
     J5DKKOU5                    Shields - Cross

1                (Jury present)

2                THE COURT:   Thank you, members of the jury.       Be

3    seated, please.

4                You may continue your cross-examination, Mr. Schacht.

5                MR. SCHACHT:   Thank you, your Honor.

6    BY MR. SCHACHT:

7    Q.   Before the break, Ms. Shields, do you recall I was asking

8    you about one of the searches which mentioned something called

9    Al-Nusra?     Do you recall that?

10   A.   Yes.

11   Q.   I think you had said that you were not aware if Al-Nusra

12   and al Qaeda are the same thing?

13   A.   Correct.

14   Q.   Do you recall in another exhibit -- it's 302 -- one of the

15   videos?     Do you recall that video?

16   A.   Yes.

17   Q.   In that video, number 302, there is a Lebanese flag and a

18   Hezbollah flag at one point in the video; is that right?

19   A.   Yes.

20   Q.   In the beginning of the video, you can see someone giving a

21   speech to what looks like a large group of people, right?

22   A.   Correct.

23   Q.   And you can see that there appears to be, in the front

24   couple of rows, the Lebanese military that is listening to the

25   speech.     Do you recall that?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 134 of 184   727
     J5DKKOU5                    Shields - Cross

1    A.   I do not remember that.

2              MR. SCHACHT:    Would you please put that video, at the

3    very beginning, up on the screen again.

4              THE COURT:    Identify which video we're talking about.

5              MR. SCHACHT:    302.

6              THE COURT:    There are several in there.

7              MR. BOVE:    It's record 115108.

8              MR. SCHACHT:    Thank you very much.

9    BY MR. SCHACHT:

10   Q.   Right there, you see there appear to be people wearing

11   military uniforms there in the front row?

12   A.   There appear to be people wearing uniforms in the front

13   row.

14             THE COURT:    Does it seem, also, to be a lot of other

15   people?

16             MR. SCHACHT:    Yes.

17   BY MR. SCHACHT:

18   Q.   And this is the same video that, a little bit later on, has

19   the Lebanese government flag next to the Hezbollah flag, right?

20   A.   Correct.

21   Q.   And Hezbollah, in Lebanon, is a legal entity that's part of

22   the government, right?

23   A.   I'm not an expert on Hezbollah.       I believe Dr. Levitt

24   testified about that relationship.

25   Q.   And you were present during his testimony, right?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 135 of 184   728
     J5DKKOU5                    Shields - Cross

1    A.   Correct.

2    Q.   And you heard him say that Hezbollah has membership in the

3    Lebanese parliament?

4    A.   I don't --

5                THE COURT:   I don't think this witness is here to

6    recap the testimony.

7    BY MR. SCHACHT:

8    Q.   Do you recall one of the Google searches said that a person

9    named Khattar Abdullah had been killed?         Do you recall that

10   search that you looked up and put on one of your sheets?

11   A.   Could you refresh my memory on the line number?

12   Q.   I'm not sure I could.

13               THE COURT:   Well, work with Mr. Bove.

14   Q.   But if you give me one moment.       It's line 115 of Government

15   Exhibit 902, and it says, "Martyr Commander Khattar Abdullah."

16               THE COURT:   Put it up, please.

17   Q.   You created this part of the document, right?

18   A.   Correct.

19   Q.   Based on the translator's translation that, in Arabic, that

20   says "Martyr Commander Khattar Abdullah?

21   A.   Correct.

22   Q.   This comes from a search on the website called Google.com?

23   A.   Yes.

24   Q.   None of this, by the way, is secret information, it's all

25   open source things that you found on the Internet?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 136 of 184   729
     J5DKKOU5                    Shields - Cross

1    A.   Correct.

2    Q.   Do you know who Khattar Abdullah is?

3    A.   I do not.

4    Q.   Do you have any idea if he is a Hezbollah person who was

5    killed by ISIS?

6                MR. BOVE:    Objection.

7                THE WITNESS:   I do not.

8                THE COURT:   Overruled.

9                What's the answer?

10               THE WITNESS:   I do not know.

11               THE COURT:   Again, members of the jury, just because

12   some item of fact or information is in a question, it is not

13   part of the record.      It's only the witness' answer in response

14   to questions that is the record.

15   BY MR. SCHACHT:

16   Q.   So the record is clear, the jury has no idea who this

17   person is based on your testimony, right, Khattar Abdullah?

18   A.   I do not know who that person is.

19   Q.   Right.

20               MR. SCHACHT:   Could you please put up Government

21   Exhibit 401-C.

22   Q.   This document, do you recall making this?

23   A.   Yes.

24   Q.   And what was this?     Or what is this?

25   A.   This is a document of Google.       It's a return from a Google


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 137 of 184   730
     J5DKKOU5                    Shields - Cross

1    search.     It's a Google search warrant return.

2                THE COURT:   It's what?

3                THE WITNESS:   A Google search warrant return.

4    BY MR. SCHACHT:

5    Q.   So this is the result of a search warrant that was executed

6    at Google, or is this something you created?

7    A.   It is a selection of searches from the Google search

8    warrant return.

9    Q.   So, at the ali.m.kourani@gmail account, there's actually

10   many more searches than this; is that right?

11   A.   Correct.

12   Q.   And these were selected by someone for use in this court

13   case, right?

14   A.   Correct.

15   Q.   Now, one of the websites that you talked about before is

16   called Cryptome, do you recall that, C-r-y-p-t-o-m-e?

17   A.   Yes.

18   Q.   And where did you find that website, Cryptome?

19   A.   That website was in the Safari history of Government

20   Exhibit 302.

21   Q.   And you then went to the actual website, Cryptome,

22   yourself, right?

23   A.   Correct.

24   Q.   When you went to Cryptome, you learned that it is a website

25   maintained by someone at the address 251 West 89th Street here


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 138 of 184   731
     J5DKKOU5                    Shields - Cross

1    in Manhattan, do you recall that?

2    A.   I do not remember seeing that information when I visited

3    the website.

4               THE COURT:   Could you keep your voice up, please.

5               THE WITNESS:   Sorry.

6    BY MR. SCHACHT:

7    Q.   Did you scroll through or search through that website?

8    A.   No.   When I copied that link into the browser, all that

9    came up was the PDF that is Government Exhibit 4 on 302-A.

10   Q.   Is it fair to say that you only looked on the links that

11   you cut and paste from the Google search warrant return, you

12   didn't generally look at the websites that were referenced in

13   the Google search; is that right?

14   A.   Correct.   I only looked at the pages that I copied and

15   pasted from this document and also Government Exhibit 302.

16   Q.   So, then, you're not able to say anything about that or any

17   of the other websites, other than what you saw at those

18   cut-and-pasted links, right?

19   A.   Correct.

20   Q.   Now, I know this sounds like an obvious question, but

21   Google is not a secret website, right?

22   A.   Correct.

23   Q.   And neither is eBay, right?

24   A.   Correct.

25   Q.   And neither is YouTube, right?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 139 of 184   732
     J5DKKOU5                    Shields - Cross

1    A.   Correct.

2    Q.   And as far as you're aware, looking at anything on any of

3    those three websites is not, in and of itself, illegal, right?

4    A.   As far as I know.

5    Q.   By the way, the search that you were talking about in

6    401-C, or the series of searches, all of these searches are

7    from a person using, or having logged in, or accessed the Web

8    by ali.m.kourani@gmail, right?

9    A.   Correct.

10   Q.   As far as you know, that may have been Al Kourani here, the

11   man on trial in court, right?

12   A.   All I know is that it was the user ali.m.kourani@gmail.com.

13   Q.   But you don't know who the actual person was, right?

14   A.   Correct.

15   Q.   Approximately how many documents, total, would you say you

16   cut and paste the links from the ali.m.kourani@gmail account

17   onto the several charts that are into evidence now?

18   A.   Well, there are approximately 132 links in Government

19   Exhibit 902 and then a couple more from Government Exhibit 302.

20   Q.   So the total is, let's say, can we agree, it's under 200

21   total?

22   A.   Correct.

23             MR. SCHACHT:    Thank you.     I have no other questions.

24             THE COURT:    Redirect?

25             MR. BOVE:    No, your Honor.     Thank you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 140 of 184     733
     J5DKKOU5                    Smith - Direct

1                THE COURT:    Thank you, Ms. Shields.

2                (Witness excused)

3                MR. BOVE:    The government calls David Smith, from the

4    ATF, Judge.

5     DAVID SMITH,

6          called as a witness by the Government,

7          having been duly sworn, testified as follows:

8                THE COURT:    Pay attention to the oath, please.

9                THE WITNESS:    My name is David Alan Smith.      My last

10   name is S-m-i-t-h.       A-l-a-n.

11               MR. BOVE:    May I inquire, Judge?

12               THE COURT:    You may.    As soon as we stop squeaking.

13               MR. BOVE:    Thank you.

14   DIRECT EXAMINATION

15   BY MR. BOVE:

16   Q.   Mr. Smith, where do you work?

17   A.   I work for the Bureau of Alcohol Tobacco and Firearms in

18   Martinsburg, West Virginia.

19   Q.   Is that sometimes referred to as the ATF?

20   A.   Yes.

21   Q.   What is your title right now at the ATF?

22   A.   I am a firearms enforcement officer.

23   Q.   When did you start at the ATF?

24   A.   I started in -- three years ago.

25   Q.   What do you do there?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 141 of 184   734
     J5DKKOU5                    Smith - Direct

1    A.   I classify and perform technical reports on firearms and

2    devices for law enforcement, both federal, state and local, for

3    firearms manufacturers, for the public, and for Congress.

4    Q.   Have you received any training at ATF relating to the

5    identification of firearms?

6    A.   Yes, I have.

7    Q.   Could you please describe some of that training?

8    A.   We read firearms periodicals.       I have received training in

9    federal law.    I have gone to firearms manufacturers, trade

10   shows, armorers courses, and other things.

11   Q.   About how many hours, in total, approximately, have you

12   spent in trainings like that?

13   A.   Probably somewhere in the neighborhood of a thousand hours.

14   Q.   Are you responsible for providing training to others on the

15   identification of firearms?

16   A.   Yes, I am.

17   Q.   Could you please describe some of that work?

18   A.   I help provide training for firearms nexus, which is

19   determining where the firearms are made.         I provide training to

20   the firearms examiners academy.       I also provide training to

21   manufacturers as far as how to perform their markings and how

22   to do some of their manufacturer processes within compliance.

23   Q.   What did you do after you joined the ATF?

24   A.   I worked for the Department of Homeland Security.

25   Q.   What did you do at the Department of Homeland Security?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 142 of 184   735
     J5DKKOU5                    Smith - Direct

1    A.   I was a gunsmith or ordnance equipment expert.

2    Q.   Prior to that work, did you serve in the military?

3    A.   Yes, I did.

4    Q.   What part of the military?

5    A.   United States Marine Corps.

6    Q.   For how long did you serve in the Marine Corps?

7    A.   I served for eight and a half years.

8    Q.   Could you please describe some of the things that you did

9    during your service that relate to the identification of

10   firearms?

11   A.   While I was in the United States Marine Corps, they trained

12   me in what they considered small arms weapons, which is

13   everything from 30-millimeter cannons down to pistols, infantry

14   rifles.    I was also trained in small man-portable rocket

15   systems.    I performed maintenance modifications to those

16   systems for my first four years.       I then transferred and became

17   a precision weapons technician, where they sent me through a

18   naval machinist course and welding.        There, I performed

19   maintenance, prototype and development for different weapon

20   systems, including match weapons and especially sniper systems.

21   Q.   As a marine, did you teach any courses related to foreign

22   weapons?

23   A.   Yes, I did.   I worked with Explosive Ordnance Disposal on

24   foreign weapons that they were finding in caches in Iraq and

25   Afghanistan and taught them the ins and outs of those weapons,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 143 of 184   736
     J5DKKOU5                    Smith - Direct

1    so they would know when they had been modified and booby

2    trapped.

3    Q.   What were some of the types of foreign weapons that were

4    the focus of that course that you taught?

5    A.   AK-47s, RPDs, RPKs, PKMs, and RPG-7s.

6    Q.   Have you testified as an expert before in court?

7    A.   Yes, I have.

8                MR. BOVE:    Your Honor, I offer Mr. Smith as an expert

9    in firearms, machine guns, and destructive devices.

10               MR. SCHACHT:    No objection.

11               THE COURT:    Mr. Smith is an expert in those

12   categories.

13               MR. BOVE:    Thank you, Judge.

14   BY MR. BOVE:

15   Q.   I'd like to talk today, or start by talking, about some of

16   the photos of weapons identified by the defendant.

17               MR. BOVE:    So, Ms. Shields, if you could bring up

18   Government Exhibit 807, and we'll start with page 5.

19   Q.   Mr. Smith, what's shown on the screen?

20   A.   It's a Glock-type pistol.

21   Q.   What are some of the basic parts of a Glock pistol?

22   A.   You have a barrel, a slide, a frame or receiver.

23   Q.   Are you familiar with the term "magazine"?

24   A.   Yes.

25   Q.   What's a magazine?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 144 of 184   737
     J5DKKOU5                    Smith - Direct

1    A.   A magazine is the device that's actually used to hold the

2    rounds and feed those rounds into the weapon.

3    Q.   Are you familiar with the different parts or pieces of a

4    round of ammunition?

5    A.   Yes, I am.

6              MR. BOVE:    Ms. Shields, could you bring up Government

7    Exhibit 908 just for the witness and the Judge, please.

8    BY MR. BOVE:

9    Q.   Do you recognize that, Mr. Smith?

10   A.   Yes, I do.

11   Q.   What is it?

12   A.   It is a round of ammunition.

13   Q.   Does this fairly and accurately depict the different parts

14   of a round of ammunition?

15   A.   Yes, it does.

16   Q.   Will it assist you in describing those parts to the jury

17   today?

18   A.   Yes, it will.

19             MR. BOVE:    Your Honor, I offer 908.

20             MR. SCHACHT:    No objection.

21             THE COURT:    Received.

22             (Government's Exhibit 908 received in evidence)

23             MR. BOVE:    Ms. Shields, could you please publish that

24   for the jurors.

25             THE COURT:    I'd like Mr. Smith, also, to identify the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 145 of 184      738
     J5DKKOU5                    Smith - Direct

1    parts of the pistol.

2              MR. BOVE:    Yes, your Honor.     There are some

3    demonstrative exhibits, and I'm going to ask in a moment for

4    Mr. Smith to come down and explain those parts.

5              THE COURT:    Okay.

6    BY MR. BOVE:

7    Q.   Before we do that, let's start with the basics about a

8    piece of ammunition.     Could you please use the exhibit on the

9    screen to describe the parts of the round that we see?

10   A.   Yes, sir.

11             The part numbered 5, that's actually the primer.

12   That's the ignition source for a piece of ammunition.           Part 4

13   is typically a brass, steel, or nickel casing.          The part

14   labeled number 3 is the powder or propellant.          And then part 1

15   is actually the projectile or bullet.

16             MR. BOVE:    Ms. Shields, if we could go back to page

17   5 --

18             THE COURT:    Before you finish, Mr. Smith, how does

19   this work?

20             THE WITNESS:    Sir, the way this works is you have a

21   striker or a hammer that impacts the primer.         You'll see

22   there's a small hole in the casing in front of the primer.

23   Once that primer is ignited, it puts a jet of flame and hot gas

24   into the powder propellant that ignites that powder or

25   propellant.    Once that ignites, that pushes the bullet forward


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 146 of 184   739
     J5DKKOU5                    Smith - Direct

1    out of the casing, and that's how the piece of ammunition

2    works, sir.

3              THE COURT:    Where is the ignition from?

4              THE WITNESS:    The initial ignition is the number 5.

5    That's the primer.

6              THE COURT:    What causes the ignition?

7              THE WITNESS:    Impact.    Inside the primer is a --

8    typically it's a glass and lead fulminate compound, and the

9    impact of that glass and lead fulminate compound between the

10   striker or hammer and the anvil of the case there actually

11   causes the ignition.

12             THE COURT:    You used the term "round."       What is a

13   round?

14             THE WITNESS:    A round is one piece of ammunition.

15             THE COURT:    Go ahead.

16   BY MR. BOVE:

17   Q.   Let's go back to page 5 of Government Exhibit 807.

18             This is the Glock that you recall talking about a

19   moment ago.    Are you familiar with the term "semiautomatic" in

20   reference to a firearm?

21   A.   Yes, sir.

22   Q.   What is that?

23   A.   It means that the weapon fires one round for each

24   individual pull of the trigger and automatically loads the next

25   round for firing.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 147 of 184   740
     J5DKKOU5                    Smith - Direct

1    Q.   What does automatic mean?

2    A.   Automatic means that it fires a round when you pull the

3    trigger and continues to fire until you release the trigger or

4    run out of ammunition.

5    Q.   Now --

6              THE COURT:    So all you have to do is to press the

7    trigger once?

8              THE WITNESS:    Yes, one single pull.

9              THE COURT:    And it will take all the bullets in the

10   magazine and dispel them, propel them?

11             THE WITNESS:    As long as you don't release the

12   trigger, yes, sir.

13             THE COURT:    Thank you.

14   BY MR. BOVE:

15   Q.   Have you brought an example of a Glock to help explain to

16   the jury how one of these pistols works?

17   A.   Yes, sir, I have.

18   Q.   Has that firearm been rendered inoperable for purposes of

19   bringing it into the courthouse and this courtroom?

20   A.   Yes, it has.

21             MR. BOVE:    Your Honor, we've marked the example of a

22   Glock as Government Exhibit 903 and offer it as an aid to the

23   jury.

24             MR. SCHACHT:    No objection.

25             THE COURT:    Received.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 148 of 184         741
     J5DKKOU5                    Smith - Direct

1              (Government's Exhibit 903 received in evidence)

2    BY MR. BOVE:

3    Q.   Mr. Smith, there's a cart in front of the front table here,

4    and Government Exhibit 903 is in there on the bottom.

5              MR. BOVE:    With the Court's permission, I'll ask the

6    witness to come down from the witness stand, retrieve

7    Government Exhibit 903, and describe how it works to the jury

8    from that position.

9              THE COURT:    Yes, go down, Mr. Smith.

10             THE WITNESS:    Thank you, sir.

11             THE COURT:    You can use that lectern to help you.

12             THE WITNESS:    Ladies and gentlemen, this is a Glock 17

13   pistol.

14   BY MR. BOVE:

15   Q.   How does a Glock 17 pistol work?

16   A.   A Glock 17 pistol is a locked breech, short recoil-operated

17   pistol.   The barrel has a cutout --

18             THE COURT:    What does that mean?      Tell the jury what

19   that means.

20             THE WITNESS:    Yes, sir.

21             The barrel has a cutout here that matches this cutout

22   in the slide or breech.      When the slide is all the way forward,

23   that is up and locked.      When you pull the trigger and fire a

24   round, what happens is you have recoil.         That's physics.       You

25   throw a certain amount of mass in one direction, you have an


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 149 of 184   742
     J5DKKOU5                    Smith - Direct

1    explosive, you have the same force pushing in the opposite

2    direction.

3              So the slide and the barrel actually recoil together

4    about a quarter of an inch.       Then what happens is there's a cam

5    pin in here, and the barrel drops just slightly -- as you can

6    see right here, it's just below the slide -- and the slide will

7    continue back, extracting and ejecting that round, and then

8    stripping the next round off the magazine and loading it into

9    the chamber.

10   BY MR. BOVE:

11   Q.   What is the firing range for a Glock?

12   A.   Typically, 25 yards to 25 meters.

13   Q.   What does that range mean?      What does it indicate?

14             THE COURT:    You're standing here.      Look at the clock.

15   What's the distance?

16             THE WITNESS:    The distance should be 25 meters to

17   25 yards.

18             THE COURT:    Between you and the clock, what's the

19   distance, just to estimate the distance?

20             THE WITNESS:    About twice that distance, sir.

21             THE COURT:    Okay.

22   BY MR. BOVE:

23   Q.   So when we're talking about a firing range, what does that

24   refer to?

25   A.   That means an operator of this firearm should be able to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 150 of 184   743
     J5DKKOU5                    Smith - Direct

1    hit a single person or a person-sized target at that range.

2    Q.   What is the rate of fire for a Glock pistol?

3    A.   An operator should be able to fire somewhere between 20 and

4    30 rounds per minute.

5    Q.   Could you please describe some of the common uses and

6    advantages to this firearm?

7    A.   The common uses are police, law enforcement.         They're also

8    used for target shooting, self-defense.         Some of the -- I'm

9    sorry, what was the second part?

10   Q.   Advantages.

11   A.   The advantages are that it has a removable magazine, so

12   when you run out of ammunition, you can just insert another

13   loaded magazine, and being semiautomatic, it automatically

14   loads that next round every time you pull the trigger.

15   Q.   Where are blocks typically manufactured?

16   A.   They're typically manufactured in Austria and the United

17   States.

18   Q.   So you can put that one down, Government Exhibit 903.

19             MR. BOVE:    Ms. Shields, we're going to take a look at

20   page 2 of Government Exhibit 807.

21   Q.   And, Mr. Smith, you can use the screen that's right there

22   on the front table.     What is shown in this photo?

23   A.   This is a Heckler & Koch MP5.

24   Q.   Where is an MP5 typically manufactured?

25   A.   Typically in Germany.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 151 of 184      744
     J5DKKOU5                    Smith - Direct

1    Q.   Have you brought an example of an MP5 that is safe for

2    purposes of the courtroom to help show the jury how one of

3    these works?

4    A.   Yes, sir, I have.

5              MR. BOVE:    Your Honor, that exemplar is marked as

6    Government Exhibit 804, and I offer it as an aid to the jury to

7    assist the witness in explaining how an MP5 operates.

8              THE COURT:    Received.

9              (Government's Exhibit 804 received in evidence)

10   BY MR. BOVE:

11   Q.   So, Mr. Smith, I believe the MP5 is still in the bottom

12   tray of the cart.     If you can retrieve that.

13             THE COURT:    Show it to me first.

14             Okay.

15   Q.   How does an MP5 work?

16   A.   An MP5 works -- it's a firearm with a rifle bore.          It has

17   what's called a roller-delayed blowback system.          The bullet has

18   two rollers to move in and out and a small block that moves

19   behind it.    So when the bullet comes all the way forward, that

20   block moves forward into the bullet head and pushes those

21   rollers out.

22             Now, what happens is when you fire a projectile,

23   again, you have recoil.      You're putting a certain mass of

24   bullet in one direction, you have the same force going in the

25   other direction.     That recoil impulse moves that block


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 152 of 184   745
     J5DKKOU5                    Smith - Direct

1    backwards.    Once it moves backwards far enough, that allows the

2    rollers to collapse, and under the pressure left within the

3    barrel between the bullet and the casing, it blows that bolt

4    back, you have a spring, it acts as a recoil and drive spring,

5    compresses that.     As it's doing that, it extracts, ejects, and

6    then loads the next round.

7    Q.   Are you familiar with the term "selector switch"?

8    A.   Yes, sir.

9    Q.   And do MP5s typically have a selector switch?

10   A.   Yes, they do.

11   Q.   Is there one on that exhibit?

12   A.   This is the selector switch right here.

13   Q.   What does the selector switch do?

14   A.   It allows you to select between safe, in this case,

15   semiautomatic, and fully automatic firing.

16   Q.   So what does safe mean?

17   A.   Safe means the weapon should not fire when you pull the

18   trigger.

19   Q.   And, to be clear, for this MP5, when the selector switch is

20   on semiautomatic, what does that mean?

21   A.   It means it will fire one round every time you pull the

22   trigger.

23   Q.   And automatic?

24   A.   Automatic, it will continue to fire rounds until you either

25   run out of ammunition or you release the trigger.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 153 of 184   746
     J5DKKOU5                    Smith - Direct

1               THE COURT:   Isn't that the same as the semiautomatic,

2    if you press the trigger and hold it down --

3               THE WITNESS:   Semiautomatic, if you pull the trigger,

4    it will fire one round.

5               THE COURT:   But if you hold that trigger down?

6               THE WITNESS:   It will still only fire one round on

7    semiautomatic.

8               THE COURT:   So I'm confused.     The Glock pistol, you

9    said that if you press the trigger, you don't release it, it

10   will discharge all the rounds in the magazine.

11              THE WITNESS:   I said if it was an automatic pistol.

12   The display we gave was a semiautomatic.         It would fire one

13   round.    Every time you pulled the trigger, even if you hold it

14   to the rear, it will fire one round.

15              THE COURT:   What makes it semiautomatic rather than

16   manual?

17              THE WITNESS:   Manual would be like a breech loading

18   shotgun or bolt action where you have to manually load the

19   rounds every time before you fire.

20              THE COURT:   So the semiautomatic refers to automatic

21   loading, but it has to be triggered each by compression?

22              THE WITNESS:   Yes, sir.

23              THE COURT:   Fully automatic, if you push the trigger

24   once and hold it, it keeps on firing?

25              THE WITNESS:   Yes, sir, until you run out of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 154 of 184   747
     J5DKKOU5                    Smith - Direct

1    ammunition or you release the trigger.

2              THE COURT:    Yes.

3    BY MR. BOVE:

4    Q.   Is there a stock on that weapon?

5    A.   Yes, there is.

6    Q.   Could you please display it for the jury?

7    A.   This is a stock, and it is collapsable.

8    Q.   So what's the firing range for an MP5?

9    A.   Again, it's a point for an individual target about

10   100 yards or 100 meters.

11   Q.   What about the rate of fire?

12             THE COURT:    Four times the distance to the clock?

13             THE WITNESS:    Yes, sir.

14   BY MR. BOVE:

15   Q.   What about the rate of fire for an MP5?

16   A.   An operator should be able to fire somewhere between 30 and

17   60 rounds per minute, and it has a cyclic rate, which means if

18   it has an unlimited source of ammunition, it would be able to

19   fire about 600 rounds per minute.

20             THE COURT:    What do you mean by unlimited round of

21   ammunition?

22             THE WITNESS:    MP5s come with a detachable magazine,

23   limited to about 30 rounds, typically.        So in the process of

24   firing this weapon, you would be able to fire 30 rounds, then

25   you would have to take the time to exchange the magazine before


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 155 of 184     748
     J5DKKOU5                    Smith - Direct

1    you could fire again.      If you had an unlimited magazine, this

2    weapon will actually fire about 600 rounds per minute.

3                THE COURT:   What's that mean, a continuous feed?

4                THE WITNESS:   Yes, sir, if you had some way to

5    continuously feed it.

6                THE COURT:   Someone else holding a string of rounds?

7                THE WITNESS:   Yes.   If you just had an unlimited

8    magazine capacity, this weapon would fire around 600 rounds per

9    minute.

10   BY MR. BOVE:

11   Q.   Is there a magazine included in the exemplar Government

12   Exhibit 904?

13   A.   Yes.    You will see the pistol grip to the rear, the

14   trigger, and then you will see the magazine.

15   Q.   So it's depicted in the photo, but not in the exhibit that

16   you're holding?

17   A.   Correct.

18   Q.   What are some of the common authorized uses for an MP5?

19   A.   These are commonly used by military and police.          They're

20   also used for some sport shooting.

21   Q.   When we're talking about authorized uses, what are some of

22   the common advantages to that firearm?

23   A.   Advantages are primarily length.       With the stock collapsed,

24   or even with it open, you have a short barrel, and, therefore,

25   it's easy to maneuver.      Also, being 9 millimeter, it's the same


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 156 of 184        749
     J5DKKOU5                    Smith - Direct

1    round as is often used in officers' handguns, and it gives you

2    extended range.    A handgun only has about 25 meters' worth of

3    range.   This gives you up to about a hundred.

4    Q.   Have law enforcement personnel taken advantage of the

5    possibility of concealment of a firearm like that?

6    A.   Yes.    With the collapsed stock, this gets down fairly small

7    and can be concealed.

8    Q.   Thank you.   You can put that one down.

9                MR. BOVE:   Ms. Shields, if you can bring up page 4 of

10   the photographs that the defendant identified.

11   Q.   Mr. Smith, what's shown here?

12   A.   This is an AK-47.

13               MR. BOVE:   Ms. Shields, if you could zoom in on the

14   photo, please.

15   Q.   Mr. Smith, can you tell, from this particular photograph,

16   whether that AK-47 identified by the defendant is fully

17   automatic?

18   A.   Yes, I can identify this as a fully automatic AK-47.             If

19   you looked at the selector switch, right above it, you can see

20   the middle selector notch, which is the fully automatic notch.

21   Q.   Have you brought an example of an AK-47 type firearm that

22   is safe for purposes of the courtroom?

23   A.   Yes, sir, I have.

24               MR. BOVE:   Your Honor, we have marked that as 905, and

25   I offer it as an aid to the jury.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 157 of 184      750
     J5DKKOU5                    Smith - Direct

1              THE COURT:    Received.

2              (Government's Exhibit 905 received in evidence)

3    BY MR. BOVE:

4    Q.   Mr. Smith, if you could please retrieve Government Exhibit

5    905 from the cart.

6              THE COURT:    Can I see?    Thank you.

7    Q.   What is that, Mr. Smith?

8    A.   This is an AK-47.

9    Q.   Generally speaking, how does an AK-47 work?

10   A.   An AK-47 works with a rotating bolt and long-stroke piston.

11   The way that works is when you fire a round, the bullet travels

12   down the barrel until it passes the gas key right here.           Once

13   the bullet travels past the gas key, the gas is actually ported

14   up into the op-rod.     That gas then pushes on the op-rod, which

15   is attached to the bolt.      As that bolt and op-rod are pushed

16   back, the bolt rotates.      That unlocks it from the barrel

17   extension, allowing it to travel backwards, extracting,

18   ejecting, and then the drive spring pushes it back forward and

19   loads the next round.

20   Q.   Where does the gas come from that you referenced?

21   A.   When you fire a cartridge, that propellant powder, it

22   expands into hot gas, and that's the gases we're talking about.

23   Q.   What is the typical firing range for an AK-47?

24   A.   For a point target, AK-47s are typically used out to

25   300 meters.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 158 of 184   751
     J5DKKOU5                    Smith - Direct

1    Q.   When you say "point target," what do you mean?

2    A.   Again, I'm talking to an individual-sized target, so a

3    person-sized target.

4    Q.   What about the rate of fire for an AK-47?

5    A.   An AK-47 rate of fire for an individual is typically 30 to

6    60 rounds per minute, but, again, cyclic rate, if it had an

7    unlimited magazine, would be about 600 rounds per minute.

8    Q.   When we were making reference to the pitch on the screen,

9    you talked about the selector switch?

10   A.   Yes.

11   Q.   Is there a selector switch on the exemplar?

12   A.   This is the selector switch right here on the exemplar.

13   Q.   Could you please show the jury how that works?

14   A.   Right now, it's in the safe position, the bolt cannot be

15   moved all the way back to the rear.        If you slip -- select the

16   middle selector, that's fully automatic, and if pressed all the

17   way down, that's semiautomatic.

18   Q.   What are some of the common uses for an AK-47?

19   A.   It's a standard infantry rifle for a lot of militaries

20   around the world.

21   Q.   How is it used in that capacity?

22   A.   It is used for military to engage point targets or other

23   personnel and person-to-person combat.

24   Q.   What are some of the advantages associated with this

25   particular type of firearm?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 159 of 184      752
     J5DKKOU5                    Smith - Direct

1    A.   One of the advantages, it's very rugged.        It will work in

2    almost any condition.     It's very simple for the soldiers to

3    break down, clean, and maintain.       Also, it's very cheap to

4    manufacture.

5    Q.   Thank you.   You can put that one back.

6              MR. BOVE:    Ms. Shields, if you could bring up --

7              THE COURT:    Where is it made?

8              THE WITNESS:    Sir?

9              THE COURT:    Where is it made?     What countries make it?

10             THE WITNESS:    It was originally made in Russia.           It's

11   been made in most of the former Soviet Block countries -

12   Turkey, Iran, Iraq, Afghanistan, United States, China, North

13   Korea, and I'm sure other countries that I don't know off the

14   top of my head, sir.

15             THE COURT:    Does the U.S. Army use it?

16             THE WITNESS:    At times, yes, sir.

17             MR. BOVE:    Ms. Shields, could you please bring up page

18   3 of 807.   If you can zoom in on the pictures, please.

19   BY MR. BOVE:

20   Q.   Mr. Smith, do you recognize the firearm depicted in these

21   photos?

22   A.   Yes, sir.    They are PKM-type firearms.

23   Q.   What is a PKM-type firearm?

24   A.   It's what's considered medium weight belt-fed machine gun.

25   Q.   What does it mean to be a belt-fed machine gun?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 160 of 184   753
     J5DKKOU5                    Smith - Direct

1    A.   That means instead of having a magazine that supplies your

2    ammunition, you actually have a metallic linked belt or cloth

3    belt that all the rounds are set inside, and that's what feeds

4    the ammunition into the firearm.

5    Q.   How do the rounds that are used in an AK-47 compare to the

6    rounds that are used in a PKM?

7    A.   The rounds in an AK-47, they're smaller, they're lighter,

8    although they do have the same size projectile.          Because of

9    that, you have less powder, so they're traveling at a slower

10   velocity, which gives you a reduced range.

11   Q.   Are PKMs capable of being fired in anything but automatic

12   mode?

13   A.   No.

14   Q.   So it's always automatic?

15   A.   That's correct.

16   Q.   Have you brought an example of a PKM firearm that is safe

17   for purposes of this type courtroom?

18   A.   Yes, sir, I have.

19              MR. BOVE:    Your Honor, we have marked the examplar PKM

20   as Exhibit 906, and I offer that as an aid to the jury.

21              THE COURT:    Please.

22              (Government's Exhibit 906 received in evidence)

23   BY MR. BOVE:

24   Q.   Mr. Smith, could you please take 906 out of the cart.

25              How does a PKM-type firearm work?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 161 of 184     754
     J5DKKOU5                    Smith - Direct

1    A.   A PKM-type firearm actually works like an inverted AK.           You

2    have a rotating head bolt, you have an op-rod gas system, so

3    this firearm actually works from the open bolt instead of the

4    closed bolt like all the previous ones we've talked about.            So

5    with the bolt locked to the rear, you would put a belt of

6    ammunition from the right side into the weapon and close the

7    feed tray.     Because this has been made safe, I can't close the

8    feed tray.

9                Then, you would pull the trigger once the weapon is on

10   fire.   As the bullet comes forward, it strips around off the

11   belt, loads it into the chamber.       As that op-rod goes all the

12   way home, it causes the bolt to rotate, lock into the barrel

13   extension, and that moves the firing pin forward and fires.

14               The bullet travels down the barrel.      Once it passes

15   the gas key, the gas is ported off into the op-rod.           The gas

16   pushes on that op-rod, forcing the bolt carrier back.           As it

17   does so, that bolt rotates and unlocks, extracts, ejects the

18   casing, travels back, spring drives it back forward, strips the

19   next round as long as you hold the trigger down.          Once you

20   release the trigger, what will happen is the bolt will stop and

21   lock to the rear.

22   Q.   Is there a stabilization mechanism on that firearm?

23   A.   Yes.    There is a bipod right here.

24   Q.   Could you please display that for the jury?

25               What is the purpose of that?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 162 of 184     755
     J5DKKOU5                    Smith - Direct

1    A.   The purpose is so you can steady this weapon.         Typically,

2    you would fire this weapon when lying on the ground or having

3    it on a shelf or object that you can shoot off of.

4    Q.   Does the barrel of that firearm detach?

5    A.   Yes, it does.

6    Q.   Why?

7    A.   Due to the firing rate of this machine gun, the barrel gets

8    hot.   So that you can continue firing, it has a quick change

9    system, so you can remove the barrel, place another barrel, and

10   continue firing.

11   Q.   What's the typical firing range for a PKM?

12   A.   A PKM has a point target range of 800 meters and an area

13   target range of 1400.

14   Q.   When you say "area target range," what do you mean?

15   A.   It can hit -- typically, an area is considered three

16   minutes of angle.

17               THE COURT:   Sorry?

18               THE WITNESS:   It is considered three minutes of angle.

19   That means at 100 yards, one minute of angle would be one inch,

20   three inches would be three.       So you go 200, that's six inches,

21   and you keep working that out.

22               THE COURT:   So if you have a target 200 meters away,

23   you would raise the weapon an inch or two, whatever you said,

24   to compensate for the distance?

25               THE WITNESS:   No, sir.   It's an area target.      It means


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 163 of 184    756
     J5DKKOU5                    Smith - Direct

1    that the accuracy of the weapon, if you're not shooting at an

2    individual, if you're firing an automatic mode for hitting an

3    area, you're expected to hit a six-inch area 200 yards.

4    300 yards, it would be -- sorry, yeah, 300 yards would be a

5    nine-inch area you would be expected to hit, and that would, of

6    course, move on out.     It's for hitting large groups of people

7    or vehicles, is what it's for.

8    BY MR. BOVE:

9    Q.   What's the rate of fire for a weapon like that?

10   A.   Typically, 200, 250 rounds per minute.        It can run cyclic

11   at 650 to 700 rounds per minute.

12   Q.   What does it mean to run cyclic?

13   A.   That means if you just hold the trigger down, and you have

14   an unlimited belt of ammunition, it will fire 600, 650 rounds

15   per minute.

16   Q.   What are some of the common uses for a PKM?

17   A.   Typically, this is used either for point targets, for

18   shooting at individuals, or for area suppression and combat.

19   If you're trying to keep an enemy's infantry heads down, you'll

20   use this type of weapon.

21   Q.   What are some of the advantages to the PKM?

22   A.   For its firing capabilities, it's relatively light.          As

23   long as you can link the rounds together, you can continue

24   firing.   Quick barrel change, so you don't have weapon heating

25   up and going out of service.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 164 of 184        757
     J5DKKOU5                    Smith - Direct

1    Q.   Thank you.   You can put that one back.

2                MR. BOVE:    Ms. Shields, if you can bring up page 1 of

3    Government Exhibit 807.

4                THE COURT:    Let's wait a moment.

5    BY MR. BOVE:

6    Q.   What is on page 1, Mr. Smith?

7    A.   That is an RPG-7.

8    Q.   Does the weapon --

9                MR. BOVE:    Can we zoom in, please, on the picture,

10   Ms. Shields.

11   Q.   Are there any distinct features of the weapon in the

12   photograph that you are able to identify?

13   A.   I'm able to identify the trigger mechanism, the sighting

14   system, the Venturi cone at the rear, and the rocket-propelled

15   grenade.

16   Q.   There's a white cap on the end of the grenade itself.            Do

17   you see that?

18   A.   Yes.

19   Q.   What is that?

20   A.   That is a piezo electrode.      It's a quartz crystal type

21   ignition system for that grenade.

22   Q.   What is it used for?

23   A.   It is used for detonating the grenade when it impacts a

24   target.

25   Q.   Have you brought an RPG that is safe for purposes of the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 165 of 184   758
     J5DKKOU5                    Smith - Direct

1    courtroom to help you describe it to the jury?

2    A.   Yes, I have.

3                MR. BOVE:    Your Honor, we've marked that as Government

4    Exhibit 907, and I offer it as an aid to the jury.

5                THE COURT:    Received.

6                (Government's Exhibit 907 received in evidence)

7    BY MR. BOVE:

8    Q.   Mr. Smith, there are two parts to this exhibit; is that

9    right?

10   A.   Yes.

11   Q.   Could you please show them to the jury and describe how one

12   of these works?

13   A.   This is an RPG-7.      It has a 40-millimeter bore, which the

14   rocket goes inside.       The tail end of the rocket goes into this

15   expansion chamber.       And it has an alignment stud that goes into

16   this notch right here.       It has a firing mechanism right here.

17   To fire it, you would have to load a rocket, cock the hammer,

18   take it off safe, and then pull the trigger.

19   Q.   When we were looking at the photograph, you mentioned the

20   cone?

21   A.   Yes.    This back here, the section right back here is what's

22   called a Venturi cone.       It's a blast cone for when you fire the

23   rocket, it directs the hot expelling gases.

24   Q.   Is there a recoil for this weapon?

25   A.   This is actually what is considered a recoilless rifle.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 166 of 184   759
     J5DKKOU5                    Smith - Direct

1    Q.   Can you describe what that means, please?

2    A.   What it means is instead of having a contained cartridge

3    that's pressing against the bolt face or something like that.

4    This has an open tube to the rear.        So when the rocket is in

5    here, what happens is you fire, the hammer hits a firing pin,

6    which hits the igniter on the rocket that ignites a black

7    powder charge.    That black powder charge expands within this

8    expansion chamber and pushes the rocket forward.          As it pushes

9    the rocket forward, physics again, you have to have expelled

10   gases going the other direction.       So whatever forces of

11   expelling gases you have going out the rear is what's pushing

12   the rocket forward in the front, so the shooter actually feels

13   no recoil.

14   Q.   Have you brought an example of the type of round that is

15   used for this weapon?

16   A.   Yes, I have.

17   Q.   Is that round also rendered safe for purposes of the

18   courtroom?

19   A.   Yes.    It is a dummy round.

20   Q.   Could you please take the dummy round out of the cart and

21   describe the different parts of it to the jury?

22   A.   Yes, sir.

23               This is a dummy thermobaric RPG round, 105 millimeter,

24   basically antitank or anti-armor.        The way this is designed is

25   we have your piezoelectric quartz crystal emission system right


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 167 of 184    760
     J5DKKOU5                    Smith - Direct

1    here at the front, you have a spacing cone here inside here,

2    the main body, you would have an explosive charge, and

3    typically a copper disk.

4                And what this is designed is when this impacts your

5    target, it sets an electrical signal, ignites your explosive,

6    which liquifies that copper disk, and this distance gives you

7    your standoff.    There's a shaped charge in here of a particular

8    shape to force all that copper down to a point.          That's what

9    allows it to actually penetrate armor.

10   Q.   You just used the attorney "standoff"?

11   A.   Yes.

12   Q.   What does that mean?

13   A.   It means you have a distance between the object you're

14   trying to penetrate and the explosive.        Because this is

15   traveling at a velocity, it takes time for the electrical

16   charge to go back and detonate the explosive, so you have to

17   have a certain distance that's crushing at a known rate, so

18   that it will actually penetrate armor.

19   Q.   What are some of the other parts of that dummy round?

20   A.   Right here, you'll see the alignment stud for when you

21   actually place it into the RPG-7.        Back here is where you would

22   actually have that black powder charge and would actually cover

23   these fins, as you can see in the picture here.

24               This picture here is actually what is the rocket

25   motor.   So the way this works is when you fire it, it detonates


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 168 of 184    761
     J5DKKOU5                    Smith - Direct

1    that black powder charge.      It then launches itself out the

2    RPG-7.   As it launches out, these fins deploy to give it

3    stabilization, and between ten and fifteen meters in front of

4    the muzzle, it will ignite the rocket charge.          That is to gain

5    velocity, also help with stabilization.         These ports here and

6    the port in the rear are for the rocket, and these fins here

7    are for that blast to help give it rotation and stabilization.

8    Q.   Are you familiar with the term "destructive device"?

9    A.   Yes.

10   Q.   What does that mean?

11   A.   That means any explosive, poison gas, mine, grenade, any

12   device like that.     It also means any weapon that fires a

13   projectile via either explosive or propellant that has a bore

14   over half an inch in diameter.

15   Q.   Does the -- the dummy round that you're holding, would a

16   live one meet the definition of destructive device?

17   A.   Yes.   It has a grenade on it, and, therefore, it would be a

18   destructive device.

19   Q.   What about the other part of this exhibit that you were

20   holding up a moment ago?

21   A.   The RPG-7, it has a 40-millimeter bore, which is over half

22   an inch.    12.5 millimeters would be half an inch.

23   Q.   Does that bore on the barrel of the weapon mean that it

24   meets the definition of destructive device?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 169 of 184        762
     J5DKKOU5                    Smith - Direct

1    Q.   So what is the firing range on one of these?

2    A.   Anti-armor, this has a range of about 200 meters.          If

3    you're going for a building or group of people, something like

4    that, it has a range of five to eight hundred meters.

5    Q.   What about the rate of fire?

6    A.   You can typically fire two to four of these per minute.

7    Q.   What are some of the common uses for an RPG?

8    A.   Common uses and what they were originally designed for is

9    anti-armor, for going against vehicles, tanks, things like

10   that.   They have also been used by personnel firing them at

11   either buildings or groups of people.        When this grenade goes

12   off, if it's going off against a building or the ground, it

13   will have a blast radius of about 15 meters.

14              THE COURT:   It blows a hole in a building?

15              THE WITNESS:   It can.    It's designed to penetrate

16   armor, so it will definitely blow a hole in the building.             It

17   will also cause shrapnel.

18              THE COURT:   How many of those rockets can a soldier

19   usually carry?

20              THE WITNESS:   They'll usually carry four to six in one

21   package.

22              THE COURT:   Four to six in a package?

23              THE WITNESS:   Yeah, they will carry four to six in one

24   backpack or package.

25              THE COURT:   It limits the number of uses it can have?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 170 of 184    763
     J5DKKOU5                    Smith - Direct

1              THE WITNESS:    Yes, sir.

2              THE COURT:    That's its shortcoming?

3              THE WITNESS:    Yes, sir.

4    BY MR. BOVE:

5    Q.   Thank you, Mr. Smith.     You can put that down.      I just have

6    a couple of more questions.

7              Today, you talked about five firearms:         A Glock, an

8    MP5 --

9              THE COURT:    Let Mr. Smith sit.

10             MR. BOVE:    Thank you, Judge.

11             THE WITNESS:    Thank you, sir.

12   BY MR. BOVE:

13   Q.   You've described five types of weapons, firearms:          A Glock,

14   an MP5, an AK-47, a PKM, and an RPG.        Did you do any research

15   to find out if there's a manufacturer of any of these weapons

16   in Lebanon?

17   A.   Yes, sir, I did.

18   Q.   During the course of that research, did you identify any

19   such manufacturer?

20   A.   I did not identify any known manufacturer of these

21   particular weapons in Lebanon.

22             MR. BOVE:    Nothing further, Judge.

23             THE COURT:    Before Mr. Schacht begins, can I see you

24   both at sidebar.

25             (Continued on next page)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 171 of 184   764
     J5DKKOU5                    Smith - Direct

1              (At the sidebar)

2              THE COURT:    We have the term in the indictment

3    "destructive device."     You were about to ask Mr. Smith that

4    question.

5              MR. BOVE:    I did ask.    I believe I did ask, Judge.      He

6    testified that he's familiar with the definition, and that both

7    of the round associated with the RPG, as well as the actual

8    launcher, they each individually meet that definition.

9              THE COURT:    What about the other weapons?

10             MR. BOVE:    He testified -- so they were focused on the

11   definition of machine gun, and the focus of that definition is

12   that word automatic.     The testimony is that the MP5, the AK-47,

13   and the PKM are all capable of being fired in that automatic

14   way, which means that they meet the definition of machine guns.

15             THE COURT:    But the Glock does not?

16             MR. BOVE:    It does not, your Honor.

17             THE COURT:    It does not?

18             MR. BOVE:    It does not, that's correct.

19             THE COURT:    The others do?

20             MR. BOVE:    Yes, your Honor.

21             THE COURT:    Okay.   Sorry.

22             MR. BOVE:    Thank you.

23             (Continued on next page)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 172 of 184   765
     J5DKKOU5                    Smith - Cross

1              (In open court)

2    CROSS-EXAMINATION

3    BY MR. SCHACHT:

4    Q.   Mr. Smith, about how long do you think it took you to learn

5    all of this expertise you have about these weapons?

6    A.   I have worked almost 20 years in the firearm industry.

7    Q.   You mentioned before that you did some research into the

8    manufacture or nonmanufacture of these weapons in Lebanon; is

9    that right?

10   A.   Yes, sir.

11   Q.   Did you serve overseas when you were serving in the

12   military?

13   A.   Yes, sir, I did.

14   Q.   Did you serve in Lebanon ever?

15   A.   No, sir, I did not.

16   Q.   Were you close to Lebanon, in Iran or Iraq?

17   A.   I was in Iraq, sir.

18   Q.   You're aware, though, that there are many weapons, let's

19   say, of this sort in Lebanon?       Are you aware of that?

20   A.   Yes, sir.

21   Q.   And you're aware that some of those weapons come from the

22   Government of Iran, right?

23   A.   Yes, sir.

24   Q.   And some of those weapons come from the Government of the

25   United States?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 173 of 184   766
     J5DKKOU5                    Smith - Cross

1    A.   Yes, sir.

2    Q.   And the Government of the United States gives a few hundred

3    million dollars a year to the Government of Lebanon for

4    weapons; is that right?

5              MR. BOVE:    Objection.

6              THE COURT:    Overruled.

7              THE WITNESS:    I would have no expertise or knowledge

8    on that, sir.

9    BY MR. SCHACHT:

10   Q.   But you're aware, though, that the Government of the United

11   States provides some aid to the Government of Lebanon, right?

12             MR. BOVE:    Objection.

13             THE COURT:    Overruled.

14             THE WITNESS:    I have no knowledge as to what exact aid

15   the United States gives foreign countries.

16   BY MR. SCHACHT:

17   Q.   Not exactly, but a moment ago, in response to my question,

18   you said that you were aware that the United States does

19   support the Government of Lebanon, right?         You answered that

20   question affirmatively?

21             THE COURT:    I don't think he did, but you asked the

22   question.

23             Does the government -- does the United States support

24   the Government of Lebanon?

25             THE WITNESS:    Not that I know of.      I know that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 174 of 184   767
     J5DKKOU5                    Smith - Cross

1    United States, as I said before, does at times, provide weapons

2    to foreign countries.

3              THE COURT:    At least this is not part of your

4    expertise, is it?

5              THE WITNESS:    No, sir.

6              MR. SCHACHT:    I can have it read back later during

7    summation.    I'll get the transcript.      Thank you.

8              THE COURT:    It's not part of his expertise anyhow.        So

9    this is not why he's here.      He's here as an expert.

10             MR. BOVE:    Your Honor, I move to strike the questions

11   and answers regarding foreign aid.

12             THE COURT:    Motion granted.

13             MR. SCHACHT:    May we approach, your Honor?

14             THE COURT:    How do you know that there was no

15   manufacture of these weapons in Lebanon?

16             THE WITNESS:    I don't know conclusively that there

17   were no manufacturers in Lebanon, but via research in

18   periodicals, our publication library, and the Internet, I was

19   not able to find any known manufacturer in Lebanon.

20             THE COURT:    Is it part of your work to look at these

21   magazines' specialized articles?

22             THE WITNESS:    Yes, sir, it is.

23             MR. SCHACHT:    Judge, I move to strike the question and

24   answer earlier on direct examination, then.

25             THE COURT:    Overruled.    It's part of his expertise.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 175 of 184   768
     J5DKKOU5

1    BY MR. SCHACHT:

2    Q.   In these magazines and things that you read, did you read

3    where the weapons in Lebanon do come from?

4    A.   Occasionally, they do mention that weapons come from

5    outside Lebanon, but I don't have any direct source, and I have

6    not read any direct source on exactly where Lebanon is

7    procuring weapons.

8              THE COURT:    I think I can take judicial notice from

9    all of the newspaper articles that the public reads that

10   there's a proliferation of weapons in Lebanon, and I think we

11   can stop there.

12             MR. SCHACHT:    Thank you, Judge.

13             THE COURT:    From whatever source.

14             Anything else, Mr. Bove?

15             MR. BOVE:    No, your Honor.     Thank you.

16             THE COURT:    Thank you, Mr. Smith.

17             THE WITNESS:    Have a good day, sir.

18             (Witness excused)

19             THE COURT:    Mr. Bove?

20             MS. HOULE:    Your Honor, the government rests.

21             THE COURT:    That means the government has concluded

22   its case.   I need to take a ten-or fifteen minute break leave

23   the books closed on your chairs.

24             (Continued on next page)

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 176 of 184   769
     J5DKKOU5

1               (Jury not present)

2               THE COURT:   Be seated, everyone.      I think, at this

3    point, the defendant can make motions.        I'd like to suggest, so

4    we don't impose on the jury, that we postpone the making of the

5    motions until after the defendant rests, and then the defendant

6    will make a motion as if it's made at the end of the government

7    case and before any defense.

8               MR. SCHACHT:   Your Honor, I'm happy to do that, and I

9    know I need to rest in front of the jury, but I plan --

10              THE COURT:   So that is okay?

11              MR. SCHACHT:   Yes, but I plan to rest without calling

12   any witnesses, so we can do that today, if your Honor wishes.

13              THE COURT:   Yes, okay.    Let's talk about going

14   forward.

15              Give me a moment, please.

16              (Continued on next page)

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 177 of 184   770
     J5DAAKOU6

1              THE COURT:    We could be ready tomorrow morning nine

2    o'clock to send you the charges by e-mail.         We could have a

3    charging conference at 11 o'clock.        We could have the jury come

4    back, come here at two o'clock or 2:30, 2:15 and we could have

5    part of the closings.     So, it might be better if we do all the

6    closings and even the instructions in one day.          What do you

7    think?

8              Who is going to give the summations for the

9    government.

10             MR. BOVE:    I am judge.

11             THE COURT:    That means you'll also do the rebuttal.

12             MR. BOVE:    Yes, your Honor.

13             THE COURT:    Give me an estimate of how long you think

14   it would be.

15             MR. BOVE:    I think it'll be about two hours, maybe a

16   little bit less.

17             THE COURT:    Mr. Schact, do you have any idea of how

18   long you'll be?

19             MR. SCHACHT:    I should be about 30 to 40 minutes.

20             THE COURT:    So, we could have the summations and the

21   instructions delivered to the jury on Wednesday and they could

22   start deliberating that night and into Thursday.

23             MR. BOVE:    That's fine with us, judge.       Thank you.

24             THE COURT:    Mr. Schact?

25             MR. SCHACHT:    Then we would just have the charge


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 178 of 184     771
     J5DAAKOU6

1    conference at about 11 tomorrow.

2               THE COURT:   Yes.

3               MR. SCHACHT:   That's fine with me.

4               THE COURT:   OK.    All right.    Mr. Kourani, it's my

5    practice, even though I'm sure you and Mr. Schact have

6    discussed this, to make sure you are aware of your rights.            You

7    have a presumption of innocence which means you don't have to

8    put in any evidence at all or you can choose to put in

9    evidence.    It's up to you and it's up to you and your lawyer

10   together.    As part of the evidence that you put in you have a

11   right if you wish to testify or to call witnesses.

12              If you testify you will be cross-examined as any other

13   witness will cross-examined.         So, you have that right or after

14   discussions with your lawyer, you can waive that right.           If you

15   waive that right and do not testify, I will instruct the jury

16   that they can take no inference against you because you're

17   exercising your constitutional right not to testify.           I know

18   you've discussed this one more time and you can tell me,

19   perhaps, can you tell me now whether knowing all these rights

20   you choose, A, not to put in a defense or, B, not to testify.

21              THE DEFENDANT:     Yes, your Honor, I choose not to

22   testify.

23              THE COURT:   OK.    Knowing all these rights, you don't

24   have to put in a defense, right?

25              THE DEFENDANT:     Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 179 of 184   772
     J5DAAKOU6

1               THE COURT:   Not to call any witnesses.

2               THE DEFENDANT:     We're not calling any more witnesses.

3               THE COURT:   OK.    Thank you.

4               So, I will tell the jury to come in at ten a.m. on

5    Wednesday.

6               MR. SCHACHT:   Thank you, your Honor.

7               One more thing also, if you would put permit me

8    instead of doing it this an afternoon since we are not doing

9    anything except the charge conference tomorrow, may I make my

10   motions tomorrow prior to the charge conference?

11              THE COURT:   Yes.    That will be a good idea and thank

12   you for reminding me.

13              OK.   That's fine.    Let's call in the jury.

14              (Jury present)

15              THE COURT:   Be seated, everyone.

16              Does the defendant wish to exercise his right not to

17   put in any testimony or do you wish to put testimony in?

18              MR. SCHACHT:   No, your Honor, we are not going to put

19   any testimony in and we rest.

20              THE COURT:   So, both sides have rested which means

21   that the evidentiary part of the case is over.          Tomorrow I have

22   a great deal of work to do with the lawyers and I think it's

23   silly for you to come in.       So, you come in on Wednesday at ten

24   o'clock.    You'll have the closings of both sides, and

25   instructions and perhaps you'll be able to begin to deliberate


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 180 of 184     773
     J5DAAKOU6

1    and continue your deliberations as long as you need them.             So,

2    tomorrow you're off.

3              Now, this is the dangerous part of the case for juries

4    because you've heard all of the evidence.         It's a great

5    temptation to start putting everything together in your mind.

6    Don't do it.    You haven't finished with the case until you hear

7    the lawyers who've spent a great time with this case and are

8    eager to tell you what they think about the case and to sum up

9    the case for you.     And you haven't heard my instructions, so

10   don't know what law to apply.

11             Don't talk about the case with anyone, not even

12   amongst yourselves and don't even think about the case.           You

13   can do as much as that as possible and I'll see you Wednesday

14   morning at ten o'clock.      Close up your books.      Give them to

15   Henry on your way out.

16             (Jury not present)

17             THE COURT:    Be seated, everyone.

18             Mr. Bove and Ms. Houle, I asked you at the outset how

19   can there be an attempt with regard to Count Eight?           Indeed,

20   Count One.    I'm failing to understand this but --

21             MS. HOULE:    Your Honor?

22             THE COURT:    Give me a moment, Ms. Houle.

23             MS. HOULE:    Sure.

24             THE COURT:    Count Eight charges --

25             MS. HOULE:    I may be able to short circuit the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 181 of 184    774
     J5DAAKOU6

1    discussion of Count Eight, your, Honor because we are prepared

2    to strike the portion of the instruction regarding attempt.           We

3    are not arguing an attempt on Count Eight.

4               THE COURT:   OK.   Thank you.    Go back to Count One.

5    Count One is complete.      When someone knowingly provides

6    material support or resources to a foreign terrorist

7    organization including various ways of helping, what's an

8    attempt?

9               MS. HOULE:   So, your Honor, under the attempt

10   framework the defendant would need only to have formed the

11   intent to commit the crime of providing material support and

12   then taking a substantial step.       And we think that it's

13   important that the jury understands that here because, for

14   example, it would be sufficient under the statute for the

15   defendant to have come to the United States and gotten

16   citizenship here prepared and trained to commit an attack ready

17   to do so.    But not having committed an attack or done anything

18   further than that the defendant did do more than that.

19              THE COURT:   I understand.     That's a legitimate

20   argument.

21              Mr. Schact, any comment?

22              MR. SCHACHT:   I have no quarrel with that argument.        I

23   just think that we need to strip down the language a little bit

24   which I was talking with them about it.         I think we are going

25   to help your Honor by agreeing to have an abbreviated


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 182 of 184   775
     J5DAAKOU6

1    indictment.

2              THE COURT:    Excellent.    OK.   We'll distribute the

3    charge will be nine o'clock tomorrow by e-mail.

4              MR. SCHACHT:    When I say I have no quarrel with that

5    argument in front of the jury, I have a quarrel with the

6    argument but --

7              THE COURT:    I understand.     All right.    We'll

8    distribute this to you by e-mail tomorrow at nine o'clock and

9    meet by 11 o'clock.

10             This case is then recessed until 11 o'clock.

11             (Adjourned to Tuesday, May 14, 2019 at 11 o'clock)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 183 of 184   776



1                            INDEX OF EXAMINATION

2    Examination of:                                      Page

3    JOSEPH COSTELLO

4    Direct By Ms. Houle    . . . . . . . . . . . . . 597

5    Cross By Mr. Schacht . . . . . . . . . . . . . 646

6    Redirect By Ms. Houle     . . . . . . . . . . . . 680

7    Recross By Mr. Schacht . . . . . . . . . . . . 681

8    Redirect By Ms. Houle     . . . . . . . . . . . . 682

9    Recross By Mr. Schacht . . . . . . . . . . . . 682

10   MARGARET SHIELDS

11   Direct By Mr. Bove . . . . . . . . . . . . . . 689

12   Cross By Mr. Schacht . . . . . . . . . . . . . 716

13   DAVID SMITH

14   Direct By Mr. Bove . . . . . . . . . . . . . . 735

15   Cross By Mr. Schacht . . . . . . . . . . . . . 767

16                           GOVERNMENT EXHIBITS

17   Exhibit No.                                           Received

18    808    . . . . . . . . . . . . . . . . . . . . 629

19    810    . . . . . . . . . . . . . . . . . . . . 640

20    302A     . . . . . . . . . . . . . . . . . . . 692

21    902    . . . . . . . . . . . . . . . . . . . . 706

22    902A     . . . . . . . . . . . . . . . . . . . 706

23    908    . . . . . . . . . . . . . . . . . . . . 739

24    903    . . . . . . . . . . . . . . . . . . . . 743

25    804    . . . . . . . . . . . . . . . . . . . . 746


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     Case 1:17-cr-00417-AKH Document 111 Filed 05/31/19 Page 184 of 184   777



1    905    . . . . . . . . . . . . . . . . . . . . 752

2    906    . . . . . . . . . . . . . . . . . . . . 755

3    907    . . . . . . . . . . . . . . . . . . . . 760

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
